 396
 
                         
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
359 NLRB No. 40
 
Alan Ritchey, Inc. 
and
 
Warehouse Union L
ocal 6, 
International Lon
gshore and Warehouse Union, 
AFL

CIO
.
  
Cases 32

CA

018149, 32

CA

018459, 32

CA

018526, 32

CA

018601, and 32

CA

018693
 
December 
14
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
The central question posed by this case is one the 
Board has never adequately addressed in its broader do
c-
trinal context under Section 8(a)(5) of the National Labor 
Rela
tions Act:  whether an employer whose employees 
are represented by a union must bargain with the union 
before
 
imposing discretionary discipline on a unit e
m-
ployee.
1
  
This question will usually arise only during the 
period after the union has become the emp
loyees

 
ba
r-
gaining representative, but before the parties have agreed 
upon a first contract, and only if the parties have not 
agreed upon an interim grievance procedure.  We hold 
today that, like other terms and conditions of emplo
y-
ment, discretionary disc
ipline is a mandatory subject of 
bargaining and that employers may not impose certain 
types of discipline unilaterally.  Nevertheless, based on 
the unique nature of discipline and the practical needs of 
employers, the bargaining obligation we impose is mor
e 
limited than that applicable to other terms and conditions 
of employment.
2
  
We will apply today

s holding prospe
c-
tively.
 
                                        
        
 
1 
 
Member Hayes is recused from participating in this case, and he 
took no part in the consideration or disposition of this case.
 
2
  
On April 19, 2002, Administrative Law Judge Burton Litvack i
s-
sued the attached decision.  In addition to the exceptions and b
riefs 
filed by the parties, amicus briefs were filed by the Employers Associ
a-
tion of the Northeast and by LPA, Inc., both urging reversal of the 

Act by failing to provide the Union wi
th notice and an opportunity to 
bargain before imposing discipline on individual employees.  A third 

filed jointly by the AFL

CIO; the American Postal Workers Union, 
AFL

CIO; and the 
Newspaper Guild
-
CWA, AFL

CIO.  The Charging 

decision addresses this issue in depth.  Sec. II of this decision addresses 
the other issues before the Board on exceptions.
 
The National Lab
or Relations Board has delegated its authority in 
this proceeding to a three
-
member panel.
 
On September 25, 2009, the two sitting members of the Board issued 
a Decision and Order in this proceeding, which is reported at 354 
NLRB 628 (2009). Thereafter, the
 
Charging Party filed a petition for 
review in the United States Court of Appeals for the Ninth Circuit.  On 
June 17, 2010, the Supreme Court issued its decision in 
New Process 
Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Sec. 3(b) of the 
Act, i
n order to exercise the delegated authority of the Board, a delegee 
group of at least three members must be maintained.  Thereafter, the 
Background
 
The United States Postal Service (USPS) contracts 
with the Respondent for, among other things, the inspe
c-
tion and repair o
f nonmotorized mail
-
handling equi
p-
ment.  The Respondent performs these services at several 
facilities, including, as pertinent here, its Richmond, Ca
l-
ifornia facility, which it opened in August 1999, and 
where it employed approximately 250 employees at all
 
relevant times.  On April 13, 2000,
3
 
a majority of the 
Respondent

s employees in an appropriate bargaining 
unit voted in favor of representation by Warehouse U
n-
ion Local 6, International Longshore and Warehouse 
Union.
 
The General Counsel alleged that, fol
lowing the e
m-
ployees

 
selection of the Union as their bargaining repr
e-
sentative, the Respondent committed multiple violations 
of Section 8(a)(5), (3), and (1) of the Act.  No exceptions 
were filed to the judge

s dismissal of a number of these 
allegations.
4
  
 
I
.
 
THE DISCRETIONARY IM
POSITION 
 
OF DISCIPLINE
 
As stated above, the primary question raised in this 
case is whether an employer has a duty to bargain before 
unilaterally disciplining individual employees, when the 
employer does not alter broad, 
preexisting standards of 
conduct but exercises discretion over whether and how to 
discipline individuals.  The issue arises in this case, as it 
typically will, after the employees voted to be represen
t-
ed by the Union, but before the parties entered into a 
collective
-
bargaining agreement or other binding agre
e-
ment governing discipline.  
 
                                        
                                     
 
court of appeals remanded this case for further proceedings consistent 

 
 
In the two
-
m
ember decision, the Board severed and remanded to the 
judge the question of whether the Respondent made a change in the 
enforcement of its efficiency standard and in the sanctions for failing to 
meet that standard that constituted a substantial and materia
l change in 
terms and conditions of employment sufficient to require pre
-
implementation bargaining with the Union.  We adopt and incorporate 
by reference only that portion of the two
-
member decision severing and 
remanding the above
-
specified question.  On 
February 4, 2010, the 
judge issued a supplemental decision and recommended Order conclu
d-
ing that no such change in enforcement had occurred.  On April 27, 

b-
sence of exceptions.
 
We adopt the 

e-
cision, that the Respondent did not violate Sec. 8(a)(3) in its enforc
e-
ment of its efficiency standards.
 
3
  
All dates are in 2000, unless otherwise indicated.
 
4
  
In addition, on July 18, 2003, the Bo

motion to remand a portion of the case to the Regional Director for 
approval of settlement and partial withdrawal of charges concerning the 

the work hours
 
of mechanics in the container repair department.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
397
 
 
 
 
The Board has held in a variety of other contexts that 
once employees choose to be represented, an employer 
may not continue to act unilaterally with respect to terms 
and co
nditions of 
employment

even where it has prev
i-
ously done so routinely or at regularly scheduled inte
r-
vals.  If the employer has exercised and continues to e
x-
ercise discretion in regard to the unilateral change at i
s-
sue, e.g., the amount of annual wage incr
eases, it must 
first bargain with the union over the discretionary aspect.  
See, e.g., 
Oneita Knitting Mills
, 205 NLRB 500 (1973).  
The Board has never clearly and adequately explained 
whether (and, if so, to what extent) this established do
c-
trine applies 
to the unilateral discipline of individual e
m-
ployees.  We now conclude that it does, and that an e
m-
ployer must provide its employees

 
bargaining repr
e-
sentative notice and the opportunity to bargain with it in 
good faith before exercising its discretion to 
impose ce
r-
tain discipline on individual employees, absent a binding 
agreement with the union providing for a process, such 
as a grievance
-
arbitration system, to resolve such di
s-
putes.  Nevertheless, because we apply this rule prospe
c-
tively only, we find, c
ontrary to the judge, that the R
e-
spondent did not violate Section 8(a)(5) and (1) when it 
refused to bargain with the Union over certain discipl
i-
nary actions here. 
 
A.
  
Facts and Judge

s Decision
 
The Respondent imposed the discipline at issue for a
b-
senteei
sm, insubordination, threatening behavior, and the 
failure to meet efficiency standards.  The sanctions 
ranged from a formal warning to discharge, and were 
imposed pursuant to the Respondent

s five
-
step progre
s-
sive disciplinary system

consisting of counsel
ing, ve
r-
bal warning, written warning, suspension, and termin
a-
tion

which had been in effect since the Respondent 
began operations at the Richmond facility in August 
1999.  
 
Prior to the arrival of the Union on the scene, the R
e-
spondent maintained various ef
ficiency standards and 
guidelines.  On January 18, 2000, new 
P
lant 
M
anager 
David Williams announced that inspectors would be e
x-
pected to achieve a minimum performance level of 80 
percent of the USPS

s efficiency standard.
5
  
From the 
                                        
        
 
5
  
According to Williams, based on extensive time studies, USPS e
s-
tablished Standards of Work setting the expected inspection rates for 
the various sizes and types of mailbags, trays, sleeves, and lids.  R.
 
Exh. 7 lists the USPS processing standards for 18 different items, ran
g-

706 small plastic trays per hour.  Williams testified that the Respon
d-

nt to attain at least 95
-
percent compliance with the USPS efficiency standards overall in order 
to receive the compensation set in the contract.  By setting a minimum 
April 13 union election
 
to the end of September, the R
e-
spondent issued performance
-
related discipline to a
p-
proximately 41 inspectors, consisting of 22 verbal war
n-
ings, 29 written warnings, 22 suspensions, and 14 di
s-
charges.  The Respondent also maintained absenteeism 
standards p
ursuant to which a specific number of une
x-
cused absences resulted in a specific level of discipline.  
For any 12
-
month period, the rule prescribed the follo
w-
ing disciplinary actions:  
2
 
to 
4
 
unexcused absences, 
counseling; 
5
 
or 
6
, verbal warning; 
7
 
or 
8
, w
ritten war
n-
ing; 
9
 
or 
10
, suspension; and 
11
 
or more, termination.  In 
addition, the Respondent maintained an employee han
d-
book containing general rules of conduct enforceable by 
discipline.  

[I]nsubordination (refusal to follow ma
n-
agement

s instructions)

 
was among the handbook

s e
x-
amples of inappropriate conduct or behavior, 

for which 
corrective counseling or other disciplinary action, inclu
d-
ing termination, may be taken.

  
In a separate section 
addressing violence and weapons, the handbook 

e
x-
pressly pr
ohibit[ed] acts or threats of violence by or 
against any employee

 
and stated that the Respondent 

may immediately terminate the employment of any e
m-
ployee who threatens or engages in any act of violence.

    
 
The Respondent

s progressive disciplinary syst
em a
p-
plied to all four causes of discipline at issue here except, 
possibly, to discharge for threatening behavior.  Neve
r-
theless, in all four areas, the Respondent admitted that it 
exercised its discretion in deciding whether to impose 
discipline and what 
form of discipline to impose.  I
n-
deed, the handbook expressly reserved to the Respondent 
the right to exercise discretion in the enforcement of its 
policies, stating in its introductory section that violations 
of the handbook

s policies and procedures, or 
reasonable 
suspicion of such violations, 

may result in disciplinary 
action,

 
but that 

[f]rom time to time, situations may 
arise which warrant consideration and flexibility on the 
part of management.

 
 
In discussing the progressive di
s-
ciplinary system, th
e handbook expressly reiterated, and 
arguably enlarged, the Respondent

s discretion in the 
application of the system, stating: 
 
. . . . [I]n certain circumstances, and at management

s 
sole discretion, it may be necessary to impose an a
c-
tion, up to and incl
uding termination of employment, 
without prior notice or counseling and without pr
o-
gressing through each stage of the disciplinary guid
e-
lines.
 
 
Determination of appropriate action will be 
                                        
                                     
 
efficiency standard of 80 percent for all employees while expecting 
many inspectors to ac
hieve higher efficiencies, Williams intended the 
inspectors to reach an overall efficiency standard above 80 percent, 
and, by subsequently increasing the minimum efficiency standard, to 
meet or exceed the USPS standards.  
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
398
 
made on a case
-
by
-
case basis based on the nature and 
severity of the
 
occurrence. 
 
[
Emphasis added.
]
 
The Respondent

s witnesses admitted that discretion 
was exercised in making the disciplinary decisions at 
issue.  With regard to the Respondent

s enforcement of 
its efficiency standards, 
P
lant 
M
anager 
Williams 
acknowledged 
that application of the performance stan
d-
ards was not 

hard and fast,

 
stating:  

You reviewed 
each employee and just dealt with the circumstances . . . 
[;] nothing in life is ever straight numbers.

  
Williams 
testified regarding three inspectors who were 
treated l
e-
niently when their performance fell short:  Francis 
Young, because her husband died; Amelia Santos, b
e-
cause she was unable to work consecutive days in a pa
r-
ticular position; and Anita Benjamin, because she 
worked in a low
-
volume area where it was
 
difficult to 
maintain rhythm.
6
  
 
The Respondent similarly exercised discretion in a
p-
plying the attendance guidelines.  Two employees with 
nine unexcused absences each were given a verbal war
n-
ing and a written warning, respectively.  An employee 
with 62 
unexcused absences received a verbal warning, 
while another with 10 unexcused absences was di
s-
charged.  Again, Williams acknowledged that discretion 
was exercised in applying the absenteeism guidelines, 
testifying that 

every single case is going to be dif
ferent 
based on the circumstances . . . [;] there is always discr
e-
tion involved.

  
Human Resources Manager Brandee 
Chorro agreed that 

we use discretion,

 
adding that she 
has 

never come across any attendance policy that has 
been set in stone and so rigid 
without using some type of 
discretion.

 
The Respondent

s discharge of LaTachianna Pontiflet 
for insubordination on May 31 and of Mandrell Miller 
for threatening behavior on October 13 were also admi
t-
tedly exercises of discretion.  Regarding inappropriate 
c
onduct such as insubordination, the Respondent

s e
m-
ployee handbook stated that 

[t]he nature and severity of 
an offense will be considered in determining disciplinary 
action to be taken.

  
Consistent with the handbook, Wi
l-
liams testified that there was 

di
scretion in the insubo
r-
dination policy as to whether an employee was termina
t-
ed or not.

  
Chorro agreed that there was 

discretion as to 
. . . insubordination,

 
but she also testified that threate
n-
                                        
        
 
6
  


the overall pace at which they were required to perform it, USPS did 
not control the means by which the Respondent achieved
 
the required 
overall efficiency.  Williams expressly acknowledged that USPS had no 

 
ing behavior was 

usually grounds for termination.

7
  
Nonet
heless, as stated above, the employee handbook 
provided that the Respondent may immediately terminate 
an employee who engages in threatening conduct, and it 
further reserved for the Respondent the discretion whet
h-
er to involve law enforcement in relation t
o any partic
u-
lar violation of the policy.
8
 
On May 26, the Union notified the Respondent by le
t-
ter that it was protesting the Respondent

s unilateral di
s-
ciplinary actions.  In the letter, the Union stated that the 
Respondent was required by law to afford th
e Union 

prior notice, and an opportunity to bargain, before ta
k-
ing disciplinary action against bargaining unit emplo
y-
ees.

  
The Respondent, however, did not provide the U
n-
ion with notice or an opportunity to bargain about any of 
the disciplinary actions a
t issue.
 
The General Counsel argued that each act of discipline 
was a unilateral change because it did not represent an 
automatic execution of established policy (e.g., a stan
d-
ard wage increase on the anniversary of an employee

s 
employment).  The judge ag
reed with the General Cou
n-
sel, finding that the Respondent violated Section 8(a)(5) 
and (1) of the Act by failing to notify the Union and a
f-
ford it an opportunity to bargain before disciplining i
n-
spectors for failing to meet minimum efficiency stan
d-
ards, d
isciplining employees for absenteeism, and di
s-
charging employees Pontiflet (for insubordination) and 
Miller (for threatening behavior).
9
  
The judge relied 
heavily on the Board

s decision in 
Washoe Medical Ce
n-
ter, Inc.
, 337 NLRB 202 (2001).  The Respondent 
e
x-
cepted to the judge

s decision.  
 
B.  Discipline Unquestionably Works a Change in E
m-
ployees

 
Terms and Conditions of Employment
 
In 
NLRB v. Katz
, 369 U.S. 736 (1962), the Supreme 
Court approved the Board

s determination that an e
m-
ployer violates Section 8
(a)(5) of the Act by making un
i-
lateral changes to represented employees

 
terms and co
n-
ditions of employment.  
Katz
 
held that such a change 

is 
                                        
        
 
7
  

k-
ers or supervisors were usually grounds for
 
immediate discharge, the 

a-

involved discretion.  We add that discretion is also exercised in class
i-
fying particular act
ions or statements as threats.  
 
8
  

m-
pany may take additional action against employees and nonemployees 
who engage in such behavior, such as notifying the police or other law 
enforcement personn
el and prosecuting violators of this policy to the 

 
9
  
Although the complaint alleged both decision and effects bargai
n-
ing violations, the judge addressed and found a decision bargaining 
violation only.  The General Counsel did n

failure to make a finding regarding effects bargaining.  Thus, the issue 
is not before us.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
399
 
 
 
 
a circumvention of the duty to negotiate whic
h frustrates 
the objectives of 
Section
 
8(a)(5) much as does a flat r
e-
fusal

 
to bargain.  Id. at 743 (footnote omitted).
10
 
In the present case, all parties agree that the imposition 
of discipline on individual employees that alters their 
terms or conditions of employment implicates the duty to 
bargain if it is unconstrained
 
by preexisting employer 
policies or practices.  That conclusion flows easily from 
the terms of the Act and established precedent.  Wh
en an 
employee is terminated

whether for lack of work, mi
s-
conduct, or other reasons

the termination is unque
s-
tionably a ch
ange in the employee

s terms of emplo
y-
ment.  As the Board has held: 
 
Under Sections 8(a)(5) and 8(d),[
11
] it is unlawful for 
an employer to refuse to bargain with respect to mand
a-
tory subjects of bargaining.  
Fibreboard Paper Pro
d-
ucts v. NLRB
, 379 U.S. 203
, 209

210 (1964).
 
 
Term
i-
nation of employment constitutes such a mandatory 
subject.    
 
N.K. Parker Transport, Inc
., 332 NLRB 547, 551 
(2000).
12
  
Similarly, when an employee is demoted or 
suspended without pay, the action represents a change in 
terms and co
nditions of employment.  See, e.g., 
Pillsbury 
Chemical Co., 
317 NLRB 261, 261 fn.
 
2 (1995) (holding 
that employee

s demotion and substantial wage reduction 

rendered [employee

s working] conditions so difficult 
or unpleasant

 
that constructive discharge wa
s demo
n-
strated).
13
  
Finally, in 
Carpenters Local 1031
, 321 NLRB 
30 (1996), the Board held that the suggestion in some 
prior Board decisions that 

a change in terms or cond
i-
tions of employment affecting only one employee does 
                                        
        
 
10
  
The Supreme Court in 
Katz
 
therefore agreed with the Board that 
the employer acted unlawfully when, during bargaining with a newly 
certif
ied union, it made unilateral changes to its sick leave policy and to 
its processes for granting both automatic and merit
-
based wage increa
s-
es.  Id. at 744

747.
 
11
  
Sec. 8(d) describes the conduct required of an employer and its 

sentative pursuant to the obligation to 

 
12
  
See also
 
NLRB v. Advertisers Mfg. Co.
, 823 F.2d 1086, 1090 (7th 

k-

t prerogative 

Ryder Distribution 
Resources


 
13
  
Significantly, the Board in 
Pillsbury Chemical
 
a
lso held, contrary 
to the judge, that the employer had violated Sec. 8(a)(5) by informing 
the demoted employee of the demotion and layoff decision without first 
providing the union notice and an opportunity to bargain over the dec
i-
sion and its effects.  Id
. at 261

262.
 
Cf.
 
Falcon Wheel Division L.L.C.
, 338 NLRB 576 (2002) (holding 
that the layoff of one employee was a material, substantial, and signif
i-
cant change).  A suspension would affect an employee in much the 
same way that a temporary layoff would, if
 
not more so.
 
not constitute a violation of S
ection 8(a)(5) . . . is erron
e-
ous as a matter of law,

 
and the Board overruled all such 
prior cases.  Id. at 32.  
 
Not every unilateral change that affects terms and co
n-
ditions of employment triggers the duty to bargain.  R
a-
ther, the Board asks 

whether th
e changes had a 
mater
i-
al, substantial, and significant impact
 
on the employees

 
terms and conditions of employment.

  
Toledo Blade 
Co.
, 343 NLRB 385, 387 (2004) (emphasis added).  This 
test is a pragmatic one, designed to avoid imposing a 
bargaining requir
ement in situations where bargaining is 
unlikely to produce a different result and, correspondin
g-
ly, where unilateral action is unlikely to suggest to e
m-
ployees that the union is ineffectual or to precipitate a 
labor dispute.  We draw on this basic princip
le, adjusted 
to fit the present context, today.  Disciplinary actions 
such as suspension, demotion, and discharge plainly have 
an inevitable and immediate impact on employees

 
te
n-
ure, status, or earnings.  Requiring bargaining 
before
 
these sanctions are imposed is appropriate, as we will 
explain, because of this impact on the employee and b
e-
cause of the harm caused to the union

s effectiveness as 
the employees

 
representative if bargaining is postponed.  
Just as plainly, however, othe
r actions that may neverth
e-
less be referred to as discipline and that are rightly 
viewed as bargainable, such as oral and written warnings, 
have a lesser impact on employees, viewed as of the time 
when action is taken and assuming that they do not the
m-
selv
es automatically result in additional discipline based 
on an employer

s progressive disciplinary system.  Ba
r-
gainin
g over these lesser sanctions

which is required 
insofar as they have a 

material, substantial, and signif
i-
cant impact

 
on terms and condition
s of employ
ment

may properly be deferred until after they are imposed.
14
 
 
                                        
        
 
14
   
We recognize that warnings may in certain cases demonstrate s
u-
pervisory authority to discipline or to effectively recommend discipline.  
See, e.g., 
Pacific Coast M.S. Industries
, 355 NLRB 1422, 1425 fn. 23 
(2010).  In assessing superviso
ry status, however, our concern is with 
what the issuance of warnings reflects about the authority of the ind
i-
vidual imposing the discipline over other employees, not with the war
n-

receiving
 
it.  Further, nothing in the distinction we draw for the specific 
purpose at issue in this case suggests that a bargaining representative 
would not have a right to obtain information concerning warnings and 
similar personnel actions under the broad releva
nce standard applicable 
to information requests.  
 
In short, we do not intend to suggest that the distinction we draw 
here among types of discipline for purposes of a 
preimposition
 
duty to 
bargain modifies Board precedents in any other context in which dis
c
i-
pline is relevant.  
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
400
 
C. 
 
The Board h
as Consistently Held that Discretionary 
Changes in Terms and Conditions of Employment Ca
n-
not b
e Unilateral
 
The Board has recognized that an employer

s oblig
a-
tion to ma
intain the status quo sometimes entails an obl
i-
gation 
to make
 
changes in terms and conditions of e
m-
ployment, when those changes are an established part of 
the status quo.  Thus, if an employer has an established 
practice of granting employees a 1
-
percent i
ncrease in 
wages on the anniversary of their hire date, an employer 
not only does not violate its duty to bargain by making 
that change unilaterally, it violates its duty if it 
fails
 
to do 
so.  
Southeastern Michigan Gas Co.
, 198 NLRB 1221 
(1972), affd. 485
 
F.2d 1239 (6th Cir. 1973); see also 
NLRB v. Dothan Eagle
, 434 F.2d 93, 98 (5th Cir. 1970) 
(

The cases make it crystal clear that the vice involved in 
both the unlawful increase situation and the unlawful 
refusal to increase situation is that the employer 
has 
changed
 
the existing conditions of employment.  It is this 
change
 
which is prohibited and which forms the basis of 
the unfair labor practice charge.

).  A corollary to this 
rule, however, is that an employer must always bargain 
over the discretionary a
spect of the change in ques
tion.
 
Oneita Knitting Mills
, 205 NLRB 500 (1973), illu
s-
trates this proposition.  There, the Board held that an 
employer violated Section 8(a)(5) by unilaterally gran
t-
ing merit wage increases to represented employees, even 
though 
it had a past practice of granting such increases.  
The Board explained:  
 
An employer with a past history of a merit increase 
program neither may discontinue that program (as we 
found in 
Southeastern Michigan 
[supra]
)
 
nor may he 
any longer continue to unilaterally exercise his discr
e-
tion with respect to such increases, once an exclusive 
bargaining agent is selected. 
N.L.R.B.
 
v.
 
Katz,
 
3[69] 
U.S. 736 (1962). What is required is a maintenance of 
preexisting practices, i.e
., the general outline of the 
program, however the implementation of that program 
(to the extent that discretion has existed in determining 
the amounts or timing of the increases), becomes a 
ma
t
ter as to which the bargaining agent is entitled to be 
consult
ed.
 
Id. at 500.
  
Katz
 
itself involved an employer

s grant of 
merit increases that were 

in no sense automatic, but 
were informed by a large measure of discretion.

  
NLRB 
v. Katz
, 369 U.S. at 746.  
 
In the decades since 
Katz
 
and 
Oneita Knitting
, across a 
ra
nge of terms and conditions of employment, the Board 
has applied the principle that even regular and recurring 
changes by an employer constitute unilateral action when 
the employer maintains discretion in relation to the n
a-
ture or extent of the changes.  I
n 
Washoe Medical Ce
n-
ter
, which the judge relied on here, the Board applied 
Oneita Knitting
 
and concluded that an employer

s 

su
b-
stantial degree of discretion

 
in placing newly hired e
m-
ployees into quartiles within their positions

 
wage ran
g-
es, based on sub
jective judgments, required the employer 
to bargain with the union before implementing the wage 
rates.  337 NLRB at 202.  As discussed in detail below, 
the Board majority in 
Washoe
 
expressly rejected the di
s-
sent

s contention that there was no duty to barga
in b
e-
cause 

the [r]espondent

s policy and procedure for se
t-
ting initial wage rates entails the consistent application of 
uniform standards and, thus, curtails its exercise of di
s-
cretion.

  
Id.  In 
Eugene Iovine
, 328 NLRB 294 (1999), 
the Board held that an 
employer

s recurring unilateral 
reductions in employees

 
hours of work were discretio
n-
ary and therefore required bargaining:  

there was no 
reasonable certainty as to the timing and criteria for a 
reduction in employee hours; rather, the employer

s di
s-
cret
ion to decide whether to reduce employee hours a
p-
pear[ed] to be unlimited.

  
Id. at 294 (internal quotations 
omitted).  In 
Adair Standish Corp.
, 292 NLRB 890 fn. 1 
(1989), enfd. in relevant part 912 F.2d 854 (6th Cir. 
1990), the Board required an employer 
to bargain regar
d-
ing economically motivated layoffs, when the owner 
selected the employees to be laid off based, not on se
n-
iority, but on his own judgment of their ability.  In so 
holding, the Board rejected the employer

s argument that 
its failure to barg
ain was permissible 

because of its past 
practice of instituting economic layoffs due to lack of 
work.

  
The Board held that the employer

s practice b
e-
fore its employees were represented did not provide a 
defense and that once the union represented the 
emplo
y-
ees, 

the [r]espondent could no longer continue unilate
r-
ally to exercise its discretion with respect to layoffs.

15
   
 
                                        
        
 
15
  
Reviewing courts have similarly concluded that discretionary d
e-
cisions are subject to bargaining.  See 
Garment Workers Local 512 v. 
NLRB (Felbro, Inc.)
, 795 F.2d 705, 711 (9th Cir. 1986) (rejecting e
m-



even assuming that economic layoffs are not inherently discretionary, 

ad hoc
 
and highly discretionary:  
before layoff, decisions were made whether to transfer employees to a 
busier department, to implement a permanent or part
-
week layoff, and 
to follow seniority or other methods in selecting the employee to lay 

Hoffman Pl
astic Compounds
, 535 
U.S. 137 (2002); 
NLRB v. Allis
-
Chalmers Corp.
, 601 F.2d 870, 875


the [wage] increases were in compliance with a periodic survey of 
wages and benefits and were, the


-
Chalmers exe
r-
cised considerable discretion in determining the timing and amount. 

 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
401
 
 
 
 
As explained above, discipline may alter core comp
o-
nents of employees

 
terms and conditions of emplo
y-
ment.  Moreover, as the Board 
held in 
Daily News of Los 
Angeles
, 

the 
Katz
 
doctrine . . . neither distinguishes 
among the various terms and conditions of employment 
on which an employer takes unilateral action nor does it 
discriminate on the basis of the nature of a particular 
unilater
al act.

  
Daily News of Los Angeles
, 315 NLRB 
1236, 1238 (1994), enfd. 73 F.3d 406 (D.C. Cir. 1996).  
Consistency with these precedents and their underlying 
principles demands that we apply the 
Oneita Knitting
 
approach to require bargaining before discreti
onary di
s-
cipline (in the form of a suspension, demotion, discharge, 
or analogous sanction) is imposed, just as we do in cases 
involving discretionary layoffs, wage changes, and other 
changes in core terms or conditions of employment, 
where bargaining is re
quired before an employer

s dec
i-
sion is implemented.  Accordingly, where an employer

s 
disciplinary system is fixed as to the broad standards for 
determining whether a violation has occurred, but discr
e-
tionary as to whether or what type of discipline will 
be 
imposed in particular circumstances, we hold that an 
employer must maintain the fixed aspects of the disc
i-
pline system and bargain with the union over the discr
e-
tionary aspects (if any), e.g., whether to impose disc
i-
pline in individual cases and, if so,
 
the type of discipline 
to impose.  The duty to bargain is triggered before a su
s-
pension, demotion, discharge, or analogous sanction is 
imposed, but after imposition for lesser sanctions, such 
as oral or written warnings.
 
This conclusion is strongly suppor
ted by the Board

s 
reasoning in 
Washoe
, cited by the judge in this case.  In 
Washoe
, the Board affirmed the judge

s dismissal of 
8(a)(5) charges arising out of individual acts of disc
i-
pline, stating:
 
We affirm the judge

s recommended dismissal of the 
alleg
ation that the Respondent unlawfully failed to ba
r-
gain before
-
the
-
fact, i.e., before the planned imposition 
of specific discipline on particular employees. The re
c-
ord does not establish that the Union at any time sought 
to engage in such before
-
the
-
fact ba
rgaining.
 
But the Board expressly declined to rely on the altern
a-
tive rationale articulated by the judge, a rationale that 
parallels that offered by the Respondent here.
 
In light of the Board

s holding in 
Oneita Knitting Mills
 
. . . we reject the judge

s c
omment . . . that 

[I]t is not 
sufficient that the General Counsel show only some e
x-
ercise of discretion to prove the alleged violation; the 
General Counsel must also demonstrate that imposition 
of discipline constituted a change in Respondent

s pol
i-
cies a
nd procedures.

 
[
Footnote omitted
.
]
   
 
Id. at. 202 
f
n. 1.  
 
In fact, the 
Washoe
 
Board applied the holding in 
Oneita Knitting 
not only to reject the judge

s suggestion 
that the employer had no duty to bargain over individual 
acts of discipline absent a 
change in its disciplinary pol
i-
cies, but also to reject a parallel argument concerning the 
assignment of initial wage rates to new employees.  The 
Board stated:
 
the issue is 
not
 
whether the Respondent unilaterally 
discontinued its practice of establishing
 
discretionary 
starting wage rates for newly hired employees based on 
numerous criteria.  Rather, the issue is whether the R
e-
spondent failed to provide the Union with advance n
o-
tice and an opportunity to bargain about the 
impleme
n-
tation
 
of these discretiona
ry wage rates, as required by 
Oneita
, supra.  
 
. . . .  
 
[The employer

s] judgments [in selecting and 
weighting the criteria on which it rated new employees] 
are necessarily subjective, as it is unlikely that any two 
applicants or employees will be precisely comparable.  
It is this substantial degree of discretion, as well as
 
the 
unavoidable exercise of such discretion each time the 
Respondent establishes a wage rate for a new emplo
y-
ee, that requires the Respondent to bargain with the U
n-
ion, pursuant to the Board

s holding in 
Oneita
.
 
Id. at 202.  That statement, albeit dicta, 
expressly rejected 
the basis for dismissing the allegations advanced by the 
Respondent here.
 
Amici argue, however, that the Board held in 
Fresno 
Bee
, 337 NLRB 1161 (2002), that an employer has no 
preimposition duty to bargain over discretionary disc
i-
pline.
  
There, the Board, without comment, affirmed a 
judge

s dismissal of 8(a)(5) charges arising out of the 
imposition of individual discipline.  The General Cou
n-
sel, drawing on the principles and precedent that we di
s-
cuss here, had argued that the employer 

e
xercised co
n-
siderable discretion in disciplining in its employees and 
is therefore required to bargain to impasse with the U
n-
ion over each and every imposition of discipline.

  
337 
NLRB at 1186.  The judge rejected this argument, but 
her rationale for doin
g so misunderstood the Board

s 
case law and failed to explain why discipline should be 
treated as fundamentally different from other employer 
unilateral changes in terms and conditions of emplo
y-
ment.  
 
As her decision reveals, the judge

s error was to co
n-
c
lude that because the employer had not changed its di
s-
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
402
 
ciplinary 
system
, the imposition of discipline with respect 
to individual employees, even if it involved the exercise 
of discretion, did not amount to a unilateral change.  The 
judge recognized that the
 

discipline administered to unit 
employees by [the employer] is, at least in part, discr
e-
tionary.

  
Id. at 1186.  Nevertheless, the judge reasoned 
that the 

fact that the procedures reserve to [the emplo
y-
er] a degree of discretion or that every conceivabl
e disc
i-
plinary event is not specified, does not vitiate the system 
as a past practice and policy.

  
Id.  The General Counsel 
had not contended that the employer

s 

discipline pol
i-
cies were unilaterally altered,

 
and 

[t]here was no ev
i-
dence that [the 
employer] did not apply its preexisting 
employment rules or disciplinary system in determining 
discipline.

  
Id.  

Therefore
,

 
the judge concluded, the 
employer 

made no unilateral change in terms and cond
i-
tions of employment when it applied discipline.

  
Id. at 
1186

1187 (emphasis added).  
 
Under our case law, the judge

s conclusion was a non 
sequitur.  As we have explained, the lesson of well
-
established Board precedent is that the employer has both 
a duty to maintain an existing policy governing terms 
an
d conditions of employment 
and
 
a duty to bargain over 
discretionary applications of that policy.  It was no a
n-
swer to the General Counsel

s argument in 
Fresno Bee
, 
then, to say that because the employer

s disciplinary po
l-
icy had stayed the same, the employ
er had no duty to 
bargain over discretionary disciplinary decisions.  Nor 
did it suffice to point out that the employer had bargained 
over the discipline 
after
 
it was imposed: the General 
Counsel was arguing for a 
preimposition
 
duty to bargain.  
Id. at 118
7.
 
As observed, the 
Fresno Bee
 
Board simply adopted the 
judge

s rationale.  But that ra
tionale

th
e only rationale 
articulated

was demonstrably incorrect.  In such ci
r-
cumstances, we decline to follow 
Fresno Bee
.  See
 
Goya 
Foods of Florida
, 356 NLRB 1461, 14
63
 
(2011) (

We 
are not prepared mechanically to follow a precedent that 
itself ignored prior decisions, without explanation.

). To 
the extent 
Fresno Bee
 
contradicts our conclusion here, it 
is overruled.
16
        
 
Amicus LPA asserts that 
NLRB v. J.
 
Weingart
en, Inc.
, 
420 U.S. 251 (1975), in which the Supreme Court agreed 
with the Board

s holding that an employee has a Section 
                                        
        
 
16
  
In 
Pennsylvania State 
Corrections Officers Assn.
, 358 NLRB 
108 

a-
tion to dismiss the allegation that unit employees were discharged 
without notice to their union or an opportunity to bargain.  Although 
the discharge

analysis relied on 
Fresno Bee
.  We do not, however, view 
Fresno Bee
 

Pennsylvania State Corrections
, 

 
that the union 
received notice of the discharges but failed to request bargaining.      
 
7 right to union representation in investigatory interviews 
that the employee reasonably believes may lead to disc
i-
pline, precludes the
 
bargaining obligation we impose 
today.  Properly understood, however, the rights and d
u-
ties adopted here are in harmony with those addressed by 
Weingarten
.  In affirming the Board

s recognition of the 
right to union representation in certain investigatory
 
i
n-
terviews, the Court agreed with the Board

s qualification 
that the employer had no obligation to bargain with the 
un
ion representative.  Id. at 259

260.  But the Board

s 
representations and the Court

s ruling addressed the i
n-
vestigatory interview only.
1
7
  
That is, the limited right 
confirmed in 
Weingarten
 
applies only to an employer

s 
in
vestigation

an investigation that may or may not lead 
to discipline affecting an employee

s terms and cond
i-
tions of
 
employment

and arises only when the emplo
y-
er seeks to 
interview the employee as part of such an 
investigation.  In other words, an investigation by itself is 
not, and may not result in, a change in employees

 
terms 
and conditions of employment and thus does not impl
i-
cate discipline or Section 8(a)(5) of the A
ct.  
 
Weingarten
, which is grounded in Section 8(a)(1), 
seeks to ensure that employers carrying out investig
a-
tions do not restrain or coerce employees in the exercise 
of their Section 7 rights to engage in concerted activity 
for mutual aid and protection. 
 
An employee who seeks 
her union representative

s assistance in responding to an 
employer

s investigation that may lead to discipline is, 
quite literally, engaging in 

concerted activit[y] for the 
purpose of . . . mutual aid or protection

 
under Section 7.
  
For this reason, the 
Weingarten
 
right is held by the e
m-
ployee, not by the union.  It must be asserted by the e
m-
ployee, not by a union representative, and it can be 
waived by the employee.  See, e.g., 
Appalachian Power 
Co.
, 253 NLRB 931, 933 (1980).  In c
ontrast, the oblig
a-
tion to refrain from unilateral action regarding mandatory 
                                        
        
 
17
  
See 
NLRB v. J.
 
Weingarten, Inc.,
 
Brief for the Board, 1974 WL 
186290 (U.S.).  In a handful of pre
-
Weingarten
 
decisions, too, the 
Board referred to the absence of 
an obligation to bargain.  See 
Mobil 
Oil Corp.
, 196 NLRB 1052 (1972), enf. denied 482 F.2d 842 (7th Cir. 
1973); 
Illinois Bell Telephone Co.
, 192 NLRB 834 (1971); 
Jacobe
-
Pearson Ford
, 172 NLRB 594 (1968).  Like the 
Weingarten
 
brief and 
decision, however, th
ose Board decisions addressed whether employees 
have a right to union assistance at investigatory interviews, 
not
 
whether 
the union has a right to notice and an opportunity to bargain before the 
employer implements its decision to impose discipline.  
 
Furt
her, the right that we adopt today does not conflict with the re
p-

Weingarten
 

acknowledge[d] that the duty to bargain does not arise 
prior to
 
the 

 
Board at 10 
(emphasis added); see also id. at 15, 16.  As explained elsewhere in this 
decision, the duty to provide the union with notice and an opportunity 
to bargain arises 
after
 
the employer has decided to impose discipline, 
but before actually imposin
g it. 
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
403
 
 
 
 
subjects of bargaining is grounded in Section 8(a)(5).  
Moreover, the two rights arise at different points in time:  
the 
Weingarten
 
right arises during an investigation into 
whet
her discipline is merited, while the right to bargai
n-
ing arises after such an investigation results in a decision 
to impose discipline, but prior to its implementation.  
Thus, although the 
Weingarten
 
Court agreed with the 
Board that an employer

s 
refusal t
o bargain
 
with a union 
in an investigatory meeting that may lead to discipline 
does not violate Section 8(a)(1), the Court expressed no 
view concerning whether the employer

s unilateral dec
i-
sion to discipline an employee violates Section 8(a)(5) by 
denying
 
the employees

 
chosen representative the right 
to participate in good
-
faith bargaining over mandatory 
subjects of bargaining.
 
As stated above, it is our view that the well
-
established 
Weingarten
 
right and the bargaining obligation adopted 
here work in con
junction to ensure that the participants

 
rights are respected at each stage of the disciplinary pr
o-
cess.  Thus, an employer with a represented work
 
force 
would have the following legal obligations:  
 
As 
Weingarten
 
established, the employer must permit 
the
 
union to be present at an investigatory interview with 
an employee, should the employer decide to conduct one, 
if the employee reasonably believes that the investigation 
could lead to discipline and requests the union

s pre
s-
ence.  The employer need not ba
rgain with the union at 
that interview, however.  (As 
Weingarten
 
further esta
b-
lished, if the employer is unwilling to allow the union to 
be present at the investigatory interview, the employer 
may forgo the interview
.
)  
 
Under today

s decision, after the e
mployer has decided 
(with or without an investigatory interview) to impose 
certain types of discipline, it must provide the union with 
notice and an opportunity to bargain over the discretio
n-
ary aspects of its decision 
before
 
proceeding to impl
e-
ment the de
cision.  As explained below, at this stage, the 
employer need 
not
 
bargain to agreement or impasse, if it 
does so afterward.  In exigent circumstances, as defined, 
the employer may act immediately, provided that, 
promptly afterward, it provides the union wi
th notice and 
an opportunity to bargain about the disciplinary decision 
and its effects.  Finally, if the employer has properly i
m-
plemented its disciplinary decision without first reaching 
agreement or impasse, the employer must bargain with 
the union to a
greement or impasse 
after
 
imposing disc
i-
pline.  
 
D.  An Obligation to Bargain Prior to Imposing Disc
i-
pline 
w
ill 
n
ot 
b
e Unduly Burdensome for Employers
 
We recognize that an obligation to bargain prior to i
m-
posing discipline may, in some cases, delay the emp
lo
y-
er

s action or change the decision that it would have 
reached unilaterally.  With regard to the latter, it is our 
view that permitting the employee to address the pr
o-
posed discipline through his or her representative in ba
r-
gaining is likely to lead to a
 
more accurate understanding 
of the facts, a more even
-
handed and uniform application 
of rules of conduct, often a better and fairer result, and a 
result the employee is more able to accept.  See 
First 
National Maintenance Corp. v. NLRB
, 452 U.S. 666, 668 
(1981) (

The concept of mandatory bargaining is pre
m-
ised on the belief that collective discussions . . . will r
e-
sult in decisions that are better for both management and 
labor and for society as a whole.

).
 
With regard to possible delay that a bargaining o
blig
a-
tion may cause in implementing discipline, we do not 
perceive that our decision today will unduly burden e
m-
ployers in that regard.  
 
Fir
st, as explained above, the pre
imposition
 
obligation 
attaches only with regard to the discretionary aspects of 
certain disciplinary actions that have an inevitable and 
immediate impact on employees

 
tenure, status, or ear
n-
ings, such as suspension, demotion, or discharge.  Thus, 
we expect that mos
t warnings, corrective actions, cou
n-
selings, and the like will not require preimposition ba
r-
gaining, assuming they do not automatically result in 
additional discipline, based on an employer

s progressive 
disciplinary system, that itself would require such 
ba
r-
gaining.
 
Second, where the preimposition duty to bargain e
x-
ists, the employer

s obligation is simply to provide the 
union with notice and an opportunity to bargain before 
discipline is imposed.  This duty entails sufficient a
d-
vance notice to the union t
o provide for meaningful di
s-
cussion concerning the grounds for imposing discipline 
in the particular case, as well as the grounds for the form 
of discipline chosen, to the extent that this choice i
n-
volved an exercise of discretion.  It will also entail 
pro
viding the union with relevant information, if a timely 
request is made, under the Board

s established approach 
to information requests.  (Again, we note that, in this 
context, the scope of the duty to provide information is 
limited to information relevant
 
to the subject of bargai
n-
ing:  the discretionary aspects of the employer

s discipl
i-
nary policy.)  The aim is to enable the union to effectiv
e-
ly represent employees by (for example) providing e
x-
culpatory or mitigating information to the employer, 
pointing 
out disparate treatment, or suggesting altern
a-
tive courses of action.  But the employer is not required 
to bargain to agreement or impasse at this stage; rather, if 
the parties have not reached agreement, the duty to ba
r-
gain continues after imposition.  Mo
reover, the employer 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
404
 
has no duty to bargain over those aspects of its discipl
i-
nary decision that are consistent with past practice or 
policy.  Third, an employer may act unilaterally and i
m-
pose discipline without providing the union with notice 
and an oppo
rtunity to bargain in any situation that pr
e-
sents exigent circumstances: that is, where an employer 
has a reasonable, good
-
faith belief that an employee

s 
continued presence on the job presents a serious, imm
i-
nent danger to the employer

s business or perso
nnel.
18
  
The scope of such exigent circumstances is best defined 
going forward, case
-
by
-
case, but it would surely enco
m-
pass situations where (for example) the employer reaso
n-
ably and in good
 
faith believes that an employee has e
n-
gaged in unlawful conduct, 
poses a significant risk of 
exposing the employer to legal liability for his conduct, 
or threatens safety, health, or security in or outside the 
workplace.  Thus, our holding today does not prevent an 
employer from quickly removing an employee from the 
wor
kplace, limiting the employee

s access to coworkers 
(consistent with its legal obligations) or equipment, or 
taking other necessary actions to address exigent circu
m-
stances when they exist.
19
  
 
Finally, an employer need not await an 
overall
 
impasse 
in barg
aining before imposing discipline, so long as it 
exercises its discretion within existing standards.  In 
Stone Container Corp.
, 313 NLRB 336 (1993), the 
Board held that the rule established in 
Bottom Line E
n-
terprises
, 302 NLRB 373 (1991), enfd. sub nom. 
Ma
ster 
Window Cleaning, Inc. v. NLRB
, 15 F.3d 1087 (9th Cir. 
1994), barring an employer from making unilateral 
changes in terms and conditions of employment during 
bargaining prior to either agreement or an overall i
m-
passe in negotiations, does not prevent a
n employer from 
maintaining a dynamic status quo with respect to 

a di
s-
crete event, such as an annually scheduled wage review
 
 
. . ., that simply happens to occur while contract negoti
a-
tions are in progress.

  
Stone Container
, 313 NLRB at 
336.  In such cas
es, the Board has held that an employer 
satisfies its obligation to bargain if it maintains the status 
quo as to the timing of and criteria for making the di
s-
crete, regularly scheduled decisions and gives the union 

reasonable advance notice and an opportu
nity to ba
r-
                                        
        
 
18
  
The Board has developed an analogous approach to the duty to 
bargain over other issues where economic exigencies exist.  See 
RBE 
Electronics of S.D.
, 320 NLRB 80 (1995); 
Bottom Line Enterprises
, 
302 NLRB 373 (1991), enfd. mem. 15 F.3d 1087 (9th 
Cir. 1994).
 
19
  
In the circumstances described, an employer could suspend an 
employee pending investigation, as many employers already do.  An 
employer who takes such action should promptly notify the union of its 
action and the basis for it and bargain ov
er the suspension after the fact, 
as well as bargain with the union regarding any subsequent disciplinary 

 
gain

 
over the discretionary application of those criteria.  
Neighborhood House Assn.
, 347 NLRB 553, 554 (2006).  
 
The Board has not, however, specified exactly what 
the extent of the bargaining obligation is under 
Stone 
Container
.  In fact, twi
ce since 
Stone Container
, the 
Board has expressly found it unnecessary to reach the 
question of whether the employer must bargain to 
agreement or impasse over the discrete matter at issue 
before acting unilaterally.  
St. Mary

s Hospital of Blue 
Springs
, 34
6 NLRB 776, 776 fn. 4 (2006); 
Saint
-
Gobain 
Abrasives, Inc.
, 343 NLRB 542, 542 fn. 3 (2004), enfd. 
426 F.3d 455 (1st Cir. 2005).  Here, we again find it u
n-
necessary to resolve that question in the typical 
Stone 
Container
 
situation involving 

a discrete even
t scheduled 
to occur during bargaining.

  
Neighborhood House
, 
347 
NLRB
 
at 554.  In such cases, because the discrete event, 
such as an annual wage adjustment, is regularly sche
d-
uled, both parties are well aware of it in advance, and it 
would not be unduly 
burdensome to require bargaining to 
agreement or impasse on the discrete issue prior to un
i-
lateral action.  See, e.g., id. at 554 fn. 6 (explaining that 
in 
TXU Electric Co
., 343 NLRB 1404 (2004), the Board 
applied 
Stone Container
 

where a discrete event oc
curs 
every year at a given time

).  
 
Although discipline represents a 

discrete event . . . 
that simply happens to occur while contract negotiations 
are in progress,

 
it is neither regularly scheduled nor, in 
fact, scheduled in any manner.  Considering the
 
pract
i-
ca
l
ities of this unique circumstance, we hold that so long 
as the employer continues to apply existing standards and 
procedures for discipline, the employer

s duty is simply 
to bargain over the discretionary aspect of the discipline, 
in accord with 
today

s decision.  After fulfilling its pre
-
imposition duties as described above, the employer may 
act, but must continue to bargain concerning its action, 
including the possibility of rescinding it, until reaching 
agreement or impasse.  Cf. 
Daily News of 
Los Angeles
, 
315 NLRB at 1244 fn. 2 (concurring opinion) (asserting 
that 
Stone Container
 
would allow employer, after giving 
the union notice and an opportunity to bargain, to i
m-
plement its proposal on the discrete issue without reac
h-
ing impasse even on the
 
discrete issue, but noting that, 

[o]f course, absent impasse, the employer may have to 
continue bargaining after implementation, and such ba
r-
gaining could include demands for retroactive applic
a-
tion of any agreement ultimately reached

).  We believe 
such
 
a rule appropriately defines the statutory duty to 
bargain in good faith concerning all terms and conditions 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
405
 
 
 
 
of employment in this area critical to both employers and 
employees.
20
     
 
Thus, the narrow scope of the bargaining obligation 
and the limited na
ture of the duty to bargain will not i
m-
pede an employer

s ability to effectively manage its 
workforce.  For example, in a workplace where the e
m-
ployer has an established practice of disciplining e
m-
ployees for absenteeism, the decision to impose disc
i-
pline 
for such conduct will not give rise to an obligation 
to bargain over whether absenteeism is generally an a
p-
propriate grounds for discipline.  Instead, bargaining will 
be limited to the specific case at hand:  e.g., whether the 
employee actually was absent 
and merited discipline 
under the established practice.  Similarly, if the employer 
consistently suspends employees for absenteeism, but the 
length of the suspension is discretionary, bargaining will 
be limited to that issue (assuming the fact of absenteeis
m 
is not contested).  Our expectation is that, when bounded 
by past practice and policy, bargaining over the limited 
topics that implicate employer discretion will yield exp
e-
ditious results, and that it will, in fact, be the norm that 
parties will reach ag
reement before the necessity of tes
t-
ing the limits of the pre
imposition bargaining period.  If 
our expectation proves inaccurate, any infringement on 
the employer

s ability to effectuate its desired discipline 
will be limited (as we have made clear), becau
se we i
m-
pose no duty to bargain to impasse prior to imposing 
discipline.
 
To hold otherwise, and permit employers to exercise 
unilateral discretion over discipline after employees s
e-
lect a representative

i.e., to proceed with business as 
usual despite the f
act that the employees have chosen to 
be repre
sented

would demonstrate to employees that 
the Act and the Board

s processes implementing it are 
ineffectual, and would render the union (typically, newly 
certified) that purportedly represents the employees i
m-
potent.  Employees covered by the Act attain union re
p-
resentation only after participating in a government
-
sanctioned process and only if a majority desires repr
e-
sentation.  We appreciate that they do not lightly unde
r-
take that process and exercise their f
ree choice.  If, after 
employees follow this path, their chosen representative 
can lawfully be denied the opportunity to represent them, 
especially in such a critical context as significant disc
i-
plinary action, the employees might reasonably conclude 
that 
their statutory rights are illusory.  In addition, as 
                                        
        
 
20
  
An employer seeking a safe harbor regarding its duty to bargain 
before imposing discipline may negotiate with the union an interim 
grievance procedure that would permit the employer to act first fo
l-
lowed by a grievance and, potentially, arbitration, as i
s typical in most 
complete collective
-
bargaining agreements.  
 
Judge Posner explained in a case involving unilateral 
layoffs after the union was certified but before a first 
contract was executed: 
 
The rule that requires an employer to negotiate with the 
union befo
re changing the working conditions in the 
bargaining unit is intended to prevent the employer 
from undermining the union by taking steps which 
suggest to the workers that it is powerless to protect 
them.  Of course, if the change is authorized by the co
l-
le
ctive bargaining agreement, it is not in derogation of 
the union and is not an unfair labor practice.  But there 
was no agreement here.  Laying off workers works a 
dramatic change in their working conditions (to say the 
least), and if the company lays them
 
off without co
n-
sulting with the union and without having agreed to 
procedures for layoffs in a collective bargaining 
agreement it sends a dramatic signal of the union

s i
m-
potence.  
 
NLRB v. Advertisers M
fg.
 
Co.
, 823 F.2d 1086, 1090 (7th 
Cir. 1987) (citati
ons omitted).  An employer

s unilateral 
exercise of discretion in imposing serious discipline 
without first giving the union notice and an opportunity 
to bargain would send employees the same signal as the 
imposition of unilateral layoffs.
 
Acknowledging th
at discretion is inherent

and pe
r-
haps unavoidable

in many kinds of discipline does not 
alter the conclusion that a bargaining obligation attaches 
to the exercise of such discretion.  Granting merit i
n-
creases, as in 
Katz
, 
Oneita Knitting
, and subsequent ca
s-
es, is also inherently discretionary, as are many decisions 
regarding economic layoffs.
21
  
Nonetheless, we require 
bargaining over those inherently discretionary decisions.  
The inevitability of discretion in most decisions to disc
i-
pline does not support t
reating it differently from other 
forms of unilateral change; indeed, it makes bargaining 
over disciplinary actions that much more critical.
 
E.  Application to 
t
his Case
 
We have no difficulty here in finding that the disc
i-
pline at issue was discretionary. 
 
Nevertheless, for re
a-
sons we will explain, we have determined not to apply 
today

s holding retroactively.  As a result, we reverse the 
discretionary discipline violations found by the judge, 
and dismiss the corresponding allegations of the co
m-
plaint.
 
1.  
The discipline at issue was discretionary
 
The fact that the Respondent has disciplined emplo
y-
ees in the past pursuant to a progressive disciplinary po
l-
                                        
        
 
21
  
See, e.g., 
Garment Workers Local 512 (Felbro, Inc.) v. NLRB, 
795 F.2d at 711. 
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
406
 
icy for broadly defined offenses does not establish a su
f-
ficiently nondiscretionary past practice privile
ging what 
would otherwise clearly be unilateral changes in the i
n-
dividual employees

 
terms and conditions of emplo
y-
ment.
22
  
Moreover, as discussed above, the Respondent 
admitted that it exercised discretion in its choices of 
whether and how severely to dis
cipline employees for 
particular violations.  As the judge found, the Respon
d-
ent reserves the right to determine what types of emplo
y-
ee misconduct warrant disciplinary action and the 

nature 
and severity of an offense

; for certain types of misco
n-
duct, the
 
Respondent reserves the right, at its 

sole di
s-
cretion,

 
to impose discipline without progressing 
through each stage of its stated disciplinary procedure.  
The Respondent

s plant manager and human resources 
manager both testified that discretion was exerc
ised in 
disciplining individual employees.
23
  
In sum, the record 
compels a finding that the Respondent

s imposition of 
the discipline at issue here was discretionary.      
 
2.  Retroactive application to the instant case 
 
is inappropriate
 

The Board

s usua
l practice is to apply all new policies 
and standards to all pending cases in whatever stage.  
The propriety of retroactive application, however, is d
e-
termined by balancing any ill effects of retroactivity 
against the mischief of producing a result which i
s co
n-
trary to a statutory design or to legal and equitable pri
n-
ciples.

  
Levitz Furniture Co. of the Pacific
, 333 NLRB 
717, 729 (2001) (quotations omitted).  Put differently, we 
apply new rules and other changes prospectively where 
retroactive application 
would cause 

manifest injustice.

  
SNE Enterprises
, 344 NLRB 673, 673 (2005).  As the 
Board has explained, 
 
In determining whether the retroactive application of a 
Board decision will cause manifest injustice, the Board 
will consider the reliance of the pa
rties on preexisting 
law, the effect of retroactivity on accomplishment of 
the purposes of the Act, and any particular injustice 
arising from retroactive application. 
 
Id. (citations omitted); see also
 
Allied Mechanical Se
r-
vices
, 356 NLRB 2
 
(2010) (incorporating by reference 
352 NLRB 662 (2008)), enfd. 668 F.3d 758 (D.C. Cir. 
2012).  Although the issue here is a close one, we believe 
                                        
        
 
22
  
See 
Eugene Iovine

l-
ure to establish consistent past practice prev
ented it from demonstrating 
that practice had not changed).  Cf. 
Toledo Blade
, supra (holding that 
change from uniform rule on when discipline is to be imposed to case
-
by
-
case

i.e., discretionary

determination was mandatory subject of 
bargaining).  
 
23
  
Wi
lliams and Chorro acknowledged that discretion played a role 
in the discharges of employee Miller and employee Pontiflet.
 
that the controlling factors weigh against retroactive a
p-
plication. 
 
T
he discipline at issue here pre
dated th
e Board

s 2002 
decision in 
Fresno Bee
, supra, which held (incorrectly, 
we have 
concluded) that there is no pre
imposition duty to 
bargain over discretionary discipline.  The Respondent, 
then, could not have relied on 
Fresno Bee
 
in acting un
i-
laterally.  That
 
said, at the relevant time, Board precedent 
did not speak clea
rly and directly to the issue

indeed, it 
was essentially silent.  The issue, in other words, was not 
one that seems to have been raised before and certainly 
not one that was widely recognized. 
 
To that extent, it 
would not have been unreasonable for the Respondent to 
believe that it could decline to bargain with the Union 
without committing an unfair labor practice.
 
We are not aware of any evidence that a practice of 
preimposition bargaining ove
r discipline has ever been 
common in workplaces governed by the Act.  In contrast, 
postimposition
 
bargaining, in the form of a grievance
-
arbitration system, is commonplace.  These practical 
considerations persuade us that retroactive application of 
our hol
ding could well catch many employers by surprise 
and, moreover, expose them to significant financial li
a-
bility insofar as discharges and other disciplinary actions 
that could trigger a backpay award are involved.
 
To be sure, we believe that today

s change 
in the law 
is well
-
grounded in Board doctrine and better serves the 
policies of the Act.  Retroactivity, however, is not esse
n-
tial to achieving those benefits, and it may impose une
x-
pected burdens on employers.  For these reasons, we will 
apply our holding
 
only prospectively.
 
II
.
 
THE REMAINING ALLEGA
TIONS AT ISSUE
 
We agree with the judge, for the reasons he states, that 
the Respondent violated Section 8(a)(5) and (1) by ba
r-
gaining in bad faith and dealing directly with emplo
y-
ees.
24
  
We also agree with the j
udge, again for the re
a-
sons he states, that the Respondent violated Section 
8(a)(5) and (1) by unilaterally making the following 
changes in employees

 
terms and conditions of emplo
y-
ment:  implementing a new work rule deeming leave 
from work an unexcused ab
sence if taken with less than 
one week

s prior notice; changing the work shift and 
working hours of the unit inventory clerk; implementing 
a plan to hire temporary employees directly rather than 
through temporary employment agencies and paying 
temporary em
ployees at a different rate for performing 
                                        
        
 
24
  
As to the direct dealing violation, we agree with the judge that the 
Respondent violated Sec. 8(a)(5) by polling employees and dis
cussing 
with them a reduction in force in the container repair department, and 
by offering employees triple pay for working on Memorial Day if they 
worked the previous Saturday and did not miss any days of work the 
following week.  See sec. IV.J.3 and IV.J

 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
407
 
 
 
 
bargaining
-
unit work; and changing the shift times for 
the first
-
shift processing department employees during 
the Memorial Day holiday.
 
We agree only in part with the judge

s finding that the 
Respondent violated S
ection 8(a)(5) and (1) when it un
i-
laterally reduced the number of nonworking holidays.  
The contract between the Respondent and USPS gives 
USPS the right to change any contract term at its discr
e-
tion.  On April 18, the USPS modified its contract with 
the R
espondent to change Memorial Day and Labor Day 
from nonworking to working holidays.  As a result, the 
Respondent eliminated Memorial Day and Labor Day as 
nonworking holidays without affording the Union notice 
and an opportunity to bargain over either the d
ecision or 
its effects.  We agree with the judge that the Respondent 
breached its duty to bargain with the Union over the e
f-
fects of the holiday reduction.  As to the decision, ho
w-
ever, we reverse the judge

s finding of a violation.  The 
Respondent

s hands
 
were tied by USPS

s contract mod
i-
fication, and thus the Respondent was not obligated to 
bargain over the decision.  
Long Island Day Care Se
r-
v
ice
s
, 303 NLRB 112, 117 (1991) (finding no violation 
because 

there was nothing of substance to bargain 
about

 
due
 
to the respondent

s 

total lack of discretion

 
over a federally subsidized wage increase).
 
We also agree, but only in part, with the judge

s fin
d-
ings concerning the Respondent

s rule prohibiting union 
talk.  The complaint alleged that the Respondent viola
ted 
Section 8(a)(1), (3), and (5) by implementing the rule.  
The judge found that the Respondent unilaterally pro
m-
ulgated the rule in violation of Section 8(a)(5) and that it 
discriminatorily enforced the rule in violation of Section 
8(a)(3) and (1).  We a
gree with the judge, for the reasons 
he states, that the Respondent

s promulgation of the rule 
violated Section 8(a)(5).  We also find that promulgation 
and enforcement of the rule, which prohibited employees 
from discussing the Union or union
-
related matt
ers du
r-
ing worktime while allowing all other topics of convers
a-
tion except racial slurs, constituted an independent viol
a-
tion of Section 8(a)(1).  See 
Jensen Enterprises, 
339 
NLRB 877, 878 (2003) (finding violation in a general 
ban on discussion of all uni
on
-
related topics during 
working time).  There is no evidence, however, that the 
Respondent disciplined any employees for violating the 
rule.  Thus, we will dismiss the 8(a)(3) allegation.
 
We dismiss the allegation that the Respondent violated 
Section 8(a)
(5) and (1) by changing welder Kevin 
Lynch

s work assignments.  These assignments were 
consistent with past practice.  The record establishes that 
Lynch had been experiencing an excessive amount of 
down time.  On June 6, Lynch was asked to perform co
n-
taine
r repair mechanic work when he had no welding 
work to do.  The record indicates that Lynch previously 
had performed such work.  Moreover, his written job 
description stated that 

[o]ther duties may be assigned

 
in addition to the enumerated 

[e]ssential
 
[d]uties and 
responsibilities

 
of his welder classification.  In these 
circumstances, we find that the assignment was not a 
unilateral change.  See 
Outboard Marine Corp.
, 307 
NLRB 1333, 1338

1339 (1992) (finding no substantial 
and material change in pract
ice of having employees 
available to fill a variety of positions on the plant floor 
where employees acknowledged same practice existed 
before), enfd. mem. 9 F.3d 113 (7th Cir. 1993).
 
ORDER
25
 
The National Labor Relations Board orders that Alan 
Ritchey, Inc.
, Richmond, California, its officers, agents, 
successors and assigns, shall
 
1. Cease and desist from
 
(a) Prohibiting employees from discussing the Union 
or union
-
related matters during working time, when there 
is no such prohibition as to conversations abo
ut any other 
subjects.
 
(b) Failing or refusing to recognize and bargain in 
good faith with Warehouse Union Local 6, International 
Longshore and Ware
house Union, AFL

CIO (the Union) 
as the exclusive collective
-
bargaining representative of 
the employees in t
he bargaining unit, by insisting, as a 
condition precedent to resuming face
-
to
-
face collective 
bargaining, that the Union provide it with a complete 
contract proposal, including all economic items; by d
e-
                                        
        
 
25
  

a-

n-
guage.  We substitute a new notice in accordance with our decision in 
Ishikawa Gasket America
, Inc.
, 337 NLRB 175 (2001), enfd. 354 F.3d 

provide for the posting of the notice in accord with 
J. Picini Flooring
, 
356 NLRB 11 (2010).  In accordance with our decision in 
Kentucky 
River 
Medical Center

remedy by requiring that backpay and any other monetary awards shall 
be paid with interest compounded on a daily basis.  In the remedy se
c-
tion of his decision, the judge recommended a 10
-
month extens
ion of 
the certification year, but he omitted from his recommended Order 



e recommended Order 
accordingly.  In addition, the judge recommended that the notice be 
posted in Spanish as well as English.  The judge did not explain the 
basis for his recommendation, however, and we find no support in the 
record for a finding that a su

m-
ployees have limited English proficiency.  Accordingly, we reject the 

Windsor 
Convalescent Center of North Long Beach
, 351 NLRB 975, 989 fn. 61 
(2007), enfd. i
n relevant part sub nom. 
S & F Market Street Healthcare, 
LLC v. NLRB
, 570 F.3d 354 (D.C. Cir. 2009).
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
408
 
laying the appointment of a substitute authorized ba
r-
gaining representative; and by demanding to meet at an 
unreasonable location for bargaining.
 
(c) Undermining the Union as the bargaining repr
e-
sentative of its employees by bypassing the Union and 
dealing directly with its employees in an appropriate ba
r-
gai
ning unit concerning wages, hours, or other terms and 
conditions of employment.
 
(d) Changing the terms and conditions of employment 
of its unit employees without first notifying the Union 
and giving it an opportunity to bargain.
 
(e) Failing or refusing to 
bargain collectively and in 
good faith with the Union concerning the effects resul
t-
ing from the elimination of Memorial Day and Labor 
Day as nonworking holidays.
 
(f) In any like or related manner interfering with, r
e-
straining, or coercing employees in the 
exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Rescind the work rule prohibiting employees from 
discussing the Union or union
-
related matters dur
ing 
working time.
 
(b) On request by the Union, rescind the following un
i-
lateral changes:  (i) the work rule mandating that leave 
would count as an unexcused absence if taken without at 
least one week

s prior notice; (ii) changes in shift times 
for the firs
t
-
shift processing department employees du
r-
ing Memorial Day weekend; (iii) changes in the work 
shift and the working hours of the unit inventory clerk; 
and (iv) hiring temporary employees directly rather than 
through temporary employment agencies and payin
g 
them at a different hourly rate than bargaining
-
unit e
m-
ployees for performing bargaining
-
unit work.
 
(c)  On request, bargain with the Union as the excl
u-
sive collective
-
bargaining representative of the emplo
y-
ees in the following appropriate unit 
concerning terms 
and conditions of employment and, if an understanding is 
reached, embody the understanding in a signed agre
e-
ment:
 
All full
-
time and regular part
-
time warehouse, pr
o-
cessing, container repair, and quality and data depar
t-
ments employees, incl
uding inspectors, material ha
n-
dlers, banders, stretch wrappers, receivers, loaders, u
n-
loaders, forklift operators, tray repair operators, logistic 
clerks, yard drivers, mechanics, welders, repair parts 
inventory clerks, quality auditors, palletized quality
 
a
u-
ditors

initial inspectors, and final inspectors e
m-
ployed by Respondent at its Richmond, California f
a-
cility; excluding all employees performing work duties 
at Respondent

s facility who are provided to Respon
d-
ent by temporary placement or employment agen
cies, 
outside contractor employees, office clerical emplo
y-
ees, janitors, managers, supervisors, acting supervisors, 
confidential employees, professional employees, data 
analysts, plant maintenance leads, guards, and superv
i-
sors as defined by the Act.
 
The U
nion

s certification is extended ten months from 
the date the Respondent begins to comply with this O
r-
der.
 
(d) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit e
m-
ployees, notify and, on request, bargain w
ith the Union 
as the exclusive collective
-
bargaining representative of 
employees in the bargaining unit described above.
 
(e) On request, bargain with the Union in good faith 
concerning the effects of the elimination of Memorial 
Day and Labor Day as nonwork
ing holidays.
 
(f) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment 
records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
 
(g)  Within 14 days after se
rvice by the Region, post at 
its facility in Richmond, California, copies of the a
t-
tached notice marked 

Appendix.

26
  
Copies of the n
o-
tice, on forms provided by the Regional Director for R
e-
gion 32, after being signed by the Respondent

s autho
r-
ized represe
ntative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places, including all places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed
 
electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-
ent to ensure that the
 
notices are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate 
and 
mail, at its own expense, a copy of the notice to all cu
r-
rent employees and former employees employed by the 
Respondent at any time since April 2000.
 
                                        
        
 
26
  
If this Order is enforced by a judgment of a United States court of 

a-
tional Labor Rel

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
409
 
 
 
 
(
h
) Within 21 days after service by the Region, file 
with the Regional Director for Region 32 a sworn 
certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found.
 
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED 
B
Y 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this n
otice.
 
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
Form, join
,
 
or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities. 
 
 
W
E WILL NOT
 
prohibit you from discussing the Union 
or union
-
related matters during working time, when there 
is no such prohibition as to conversations about any other 
subjects.
 
W
E WILL NOT
 
fail or refuse to recognize and bargain in 
good faith with Warehouse Union Local 6, International 
Longsh
ore and Warehouse Union, AFL

CIO (the Union) 
as the exclusive collective
-
bargaining representative of 
our bargaining
-
unit employees by insisting, as a c
ond
i-
tion for resuming face
-
to
-
face collective bargaining, that 
the Union provide us with a complete contract proposal, 
including all economic items; by delaying the appoin
t-
ment of a substitute authorized bargaining representative; 
or by demanding to meet a
t an unreasonable location for 
bargaining.
 
W
E WILL NOT
 
undermine the Union as the bargaining 
representative of our employees by bypassing the Union 
and dealing directly with our unit employees concerning 
wages, hours, or other terms and conditions of emplo
y-
ment.
 
W
E WILL NOT
 
change the terms and conditions of e
m-
ployment of our unit employees without first notifying 
the Union and giving it an opportunity to bargain.
 
W
E WILL NOT
 
fail or refuse to bargain collectively and 
in good faith with the Union concerning
 
the effects r
e-
sulting from the elimination of Memorial Day and Labor 
Day as nonworking holidays.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL 
rescind the work rule 
prohibiting you from 
discussing the Union or union
-
related matters during 
working time.
 
W
E WILL
, on the Union

s request, rescind the follo
w-
ing unilateral changes:  (i) the work rule mandating that 
leave would count as an unexcused absence if taken 
without 
at least one week

s prior notice; (ii) changes in 
shift times for the first
-
shift processing department e
m-
ployees during Memorial Day weekend; (iii) changes in 
the work shift and the working hours of the unit invent
o-
ry clerk; and (iv) hiring temporary empl
oyees directly 
rather than through temporary employment agencies and 
paying them at a different hourly rate than bargaining
-
unit employees for performing bargaining
-
unit work.
 
W
E WILL
, on request, bargain with the Union as the 
exclusive collective
-
bargaini
ng representative of the e
m-
ployees in the following appropriate unit concerning 
terms and conditions of employment and, if an unde
r-
standing is reached, embody the understanding in a 
signed agreement:
 
All full
-
time and regular part
-
time warehouse, pr
o-
cessin
g, container repair, and quality and data depar
t-
ments employees, including inspectors, material ha
n-
dlers, banders, stretch wrappers, receivers, loaders, u
n-
loaders, forklift operators, tray repair operators, logistic 
clerks, yard drivers, mechanics, welders
, repair parts 
inventory clerks, quality auditors, palletized quality a
u-
ditors

initial inspectors, and final inspectors e
m-
ployed by Respondent at its Richmond, California f
a-
cility; excluding all employees performing work duties 
at Respondent

s facility who
 
are provided to Respon
d-
ent by temporary placement or employment agencies, 
outside contractor employees, office clerical emplo
y-
ees, janitors, managers, supervisors, acting supervisors, 
confidential employees, professional employees, data 
analysts, plant ma
intenance leads, 
g
uards, and superv
i-
sors as defined by the Act
.
 
W
E WILL
, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify and, on request, bargain with the 
Union as the exclusive collect
ive
-
bargaining represent
a-
tive of our employees in the bargaining unit described 
above.
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
410
 
W
E WILL
, on request, bargain with the Union in good 
faith concerning the effects of the elimination of Mem
o-
rial Day and Labor Day as nonworking holidays. 
 
A
LAN 
R
ITCHEY
,
 
I
NC
.
 
Jo Ellen Marcotte, Esq. 
and
 
Thomas Bell, Esq., 
for the General 
Counsel.
 
Paul L. Myers, Esq. 
and
 
Bruce A. Griggs, Esq. (Strasburger & 
Price), 
of Dallas and Austin, Texas, respectively, appearing 
on behalf of Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
B
URTON 
L
ITVACK
,
 
Administrative Law Judge
. 
The original 
and amended unfair labor practice charges in Case 32

CA

18149 were filed by Warehouse Union Local 6, International 
Longshore and Warehouse Union, AFL

CIO 
(
the Union
)
, on 
May 11 and June 9, 2000, respec
tively.  On November 6, 2000, 
after an investigation, based upon said unfair labor practice 
charges, the Acting Regional Director f
or
 
Region 32 of the 
National Labor Relations Board 
(
the Board
)
 
issued an amended 
complaint, alleging that Alan Ritchey, Inc. 
(
Respondent
)
 
had 
engaged in, and is continuing to engage in, unfair labor practi
c-
es within the meaning of Section 8(a)(1), (3), and (5) of the 
National Labor Relations Act 
(
the Act
)
.
1
  
On December 7, 
2000, after an investigation, based upon the original an
d 
amended unfair labor practice charges in Case 32

CA

18459, 
filed by the Union on September 25 and October 16, 2000, 
respectively, and the unfair labor practice charge in Case 32

CA

18526, filed by the Union on October 25, 2000, the Acting 
Regional Direct
or f
or
 
Region 32 of the Board issued a consol
i-
dated complaint, alleging that Respondent had engaged in, and 
is continuing to engage in, unfair labor practices within the 
meaning of Section 8(a)(1), (3), and (5) of the Act.
2
  
The orig
i-
nal and amended unfair
 
labor practice charges in Case 32

CA

18601 were filed by the Union on November 30, 2000
,
 
and 
                                        
        
 
1
 
Subsequent to issuing the amended complaint, on February 6, 
2001, the Acting Regional Director issued
 
an amendment to it.  Then, 
during the hearing, counsel for the General Counsel was granted pe
r-
mission to amend the amended complaint, adding an additional par. 
10(m).
 
2
 
In their posthearing brief, counsel for Respondent argue that, ina
s-
much as the allegat
ion of par. 18 of the consolidated complaint does not 

labor practices affecting commerce within the meaning of Section 

has 
been denied due process and fair notice of the allegations against it and, 
therefore, no findings can be made against it on this allegation.  Ho
w-
ever, the failure to include the above language appears to have been a 
mere typographical error, and the pa
ragraph does allege that Respon
d-

bargain collectively and in good faith with the representative of it e
m-


the sine quo non of an alleged violation of Sec. 8(a)(1) 
and (5)
 
of the Act.  Moreover, given that they addressed the alleged 
violations of said section of the Act in their brief, it can hardly be found 
that Respondent or its counsel did not completely comprehend the 
gravamen of the allegation.  Accordingly, as I belie
ve counsel for R
e-
spondent has mistakenly elevated form over substance, I find no merit 
to their contention.
 
January 4, 2001, respectively, and, on February 6, 2001, after 
an investigation, based upon the unfair labor practice charges, 
the Acting Regional Director f
or
 
Re
gion 32 of the Board issued 
a complaint, alleging that Respondent had engaged in, and is 
continuing to engage in, unfair labor practices within the mea
n-
ing of Section 8(a)(1) and (5) of the Act.  The unfair labor pra
c-
tice charge in Case 32

CA

18693 was fil
ed by the Union on 
January 31, 2001; after an investigation, based upon the unfair 
labor practice charge, on February 22, 2001, the Regional D
i-
rector f
or
 
Region 32 of the Board issued a complaint, alleging 
that Respondent had engaged in, and is continuing 
to engage in, 
acts and conduct violative of Section 8(a)(1) and (5) of the Act.  
Respondent timely filed answers to the amended complaint in 
Case 32

CA

18149, the consolidated complaint in Cases 32

CA

18459 and 32

CA

18526, the complaint in Case 32

CA

1860
1, and the complaint in Case 32

CA

18693, essentially 
denying the commission of any of the alleged unfair labor pra
c-
tices.  Pursuant to notices of hearing, these matters came to trial 
before the above
-
named judge on February 20 through 23
,
 
26
,
 
through 28
,
 
and March 19, 2001
,
 
in Oakland, California.  Du
r-
ing the trial, all parties were afforded the opportunity to exa
m-
ine and to cross
-
examine witnesses, to offer into the record any 
relevant documentary evidence, to argue legal positions orally, 
and to file pos
thearing briefs.  Counsel for the General Counsel 
and counsel for Respondent each filed a posthearing brief, and 
said documents have been carefully considered.  Accordingly, 
based upon the entire record herein, including the posthearing 
briefs and my obser
vation of the testimonial demeanor of each 
witness, I issue the following
 
F
INDINGS O
F 
F
ACT
 
I
.
 
JURISDICTION
 
At all times material, Respondent, a State of Texas corpor
a-
tion, with an office and place of business located in Richmond, 
California, has been engag
ed in the business of inspecting, 
repairing, and storing mail transport equipment for the United 
States Postal Service (USPS).  During the 12
-
month periods 
immediately preceding issuance of each of the complaints her
e-
in, in the normal course and conduct of
 
its above
-
described 
business operations, Respondent purchased goods and products 
valued in excess of $50,000 directly from suppliers located 
outside the State of California.  Respondent admits that, at all 
times material
,
 
it has been an employer engaged i
n commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
 
II
.
 
LABOR ORGANIZATION
 
Respondent admits that, at all times material, the Union has 
been a labor organization within the meaning of Section 2(5) of 
the Act.
 
III
.
 
THE ISSUES
 
In the amen
ded complaint in Case 32

CA

18149, the Ge
n-
eral Counsel alleges that Respondent engaged in acts and co
n-
duct violative of Section 8(a)(
1
) of the Act by telling an e
m-
ployee she could not participate in protected concerted activ
i-
ties.  Further, the General Cou
nsel alleges that Respondent 
engaged in acts and conduct violative of Section 8(a)(1), (3), 
and (5) of the Act by, since May 21, 2000, promulgating and 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
411
 
 
 
 
discriminately enforcing a no
-
talking rule.
3
  
Moreover, the 
General Counsel alleges that Respondent enga
ged in acts and 
conduct violative of Section 8(a)(1), (3), and (5) of the Act by, 
since April 13, 2000, more harshly enforcing the efficiency 
standard for inspectors and by subjecting 41 named inspectors 
to progressive discipline, including termination, fo
r failing to 
meet its efficiency standards because they engaged in activities 
in support of the Union and without initially bargaining with 
the Union.
4
  
Finally, the General Counsel alleges that Respon
d-
ent engaged in acts and conduct violative of Section 8
(a)(1) and 
(5) of the Act by, unilaterally and without affording the Union 
notice and an opportunity to bargain, requiring that its emplo
y-
ees in the processing department wear safety glasses, impl
e-
menting a safety ticket program whereby employees would be 
progressively disciplined for violating safety rules, reducing the 
number of nonworking holidays from six to four through the 
elimination of Labor Day and Memorial Day, implementing a 
rule requiring that the first
-
shift inspectors finish the second 

 
work, from May 22 through 30, 2000
,
 
changing the start 
time for employees in the first
-
shift mailbag section of the pr
o-
cessing department from 6 to 4 a.m., through a memo dated 
June 6, 2000
,
 
setting forth more onerous plant objectives, i
m-
plementing more o
nerous working assignments for welder Ke
v-
in Lynch, on or about June 18 promulgating more stringent 
discipline standards and procedures and more onerous obje
c-
tives for the completion of work, informing employees that 
they would receive an unexcused absence 
if they failed to pr
o-
vide 
1
 

e-
quired to work on their regularly scheduled days off Friday, 
July 7
,
 
and Saturday
,
 
July 8, 2000, and changing the worktime 
of employees who worked in the processing department 
on the 
first shift;
5
 
by, since April 13, 2000, subjecting 67 employees to 
                                        
        
 
3
 
The amended complaint alleges that employees, Christy Jackson, 
Latachianna Pontiflet, and Cheryl Robinson were terminated because of 
their activit
ies in support of the Union in violation of Sec. 8(a)(1) and 
(3) of the Act.  However, at the hearing, each testified that she was 

efficiency standard and, inasmuch as counsel for the Gener
al Counsel 
offered no evidence that Respondent possessed any knowledge of the 
union activities of the each of the alleged discriminatees or that R
e-
spondent harbored any specific unlawful animus toward any of them 
and as there existed no nexus between the a

v-
ities in support of the Union and their discharges, I granted counsel for 

ruling at the trial. 
 
4
 
Of the 41 named employees, the General Counsel alleges that 
the 
discipline of 15 violated only Sec. 8(a)(1) and (5) of the Act.  These 
include employees Jackson, Pontiflet, and Robinson.  With regard to 
employee Robinson, while it is true that the second amendment to the 
amended complaint in Case 32

CA

16149 appear
s to exclude her from 
the alleged violations of the above section of the Act, the record as a 
whole makes it quite clear that such was an oversight and that counsel 
for the General Counsel meant to continue to include her name in the 
amended complaint.  Th
erefore, I have not considered her name to have 
been amended out of the amended complaint par. 10(l).
 
5
 
The amended complaint sets forth these alleged unlawful unilateral 
changes as violations of Sec. 8(a)(1), (3), and (5) of the Act; however, 
in its secon
d amendment to the amended complaint, the General Cou
n-
progressive discipline, including termination, for violating its 
absenteeism policy without initially giving notice to and offe
r-
ing the Union an opportunity to bargain; and by bypass
ing the 
Union and dealing directly with bargaining unit employees by 
polling the first
-
shift mailbag section of the processing depar
t-
ment about whether they wanted their start time changed for 
receiving overtime and by offering to pay employees triple time
 
for working on May 26, 2000 (Memorial Day)
,
 
if they volu
n-
teered to work on May 27 and did not miss any days through 
June 2.
 
In the consolidated complaint in Cases 32

CA

18459 and 
32

CA

18526, the General Counsel alleges that Respondent 
engaged in acts and conduct violative of Section 8(a)(1) and (5) 
of the Act by, during collective bargaining with the Union, 
insisting, as a con
dition for continuing the negotiations, that the 
Union provide a complete contract proposal which included all 
economic and noneconomic items and failing and refusing to 
meet at any time or place for negotiations; by subjecting two 
employees to progressive
 
discipline, including termination, 
without initially giving notice to and offering to bargain with 
the Union; and bypassing the Union and dealing directly with 
bargaining unit employees by asking container repair depar
t-
ment mechanics to sign a memo agreei
ng to the changes to their 
job duties.  Further, the General Counsel alleges that Respon
d-
ent engaged in acts and conduct violative of Section 8(a)(1), 
(3), and (5) of the Act by changing the job duties of its mecha
n-
ics in the container repair department, c
hanging the shift and 
number of hours worked of its bargaining unit inventory clerk, 
beginning stricter enforcement of its efficiency rating standard 
for container repair department mechanics, and announcing that 
there would be layoffs of container repair 
department emplo
y-
ees and what the criteria for selection would be.
6
  
Finally, the 
General Counsel alleges that Respondent engaged in acts and 
conduct violative of Section 8(a)(1), (3), and (5) of the Act by 
subjecting two employee to progressive discipline
 
because of 
their activities in support of the Union and without offering the 
Union an opportunity to bargain.  In the complaint in Case 32

CA

18601, the General Counsel alleges that Respondent e
n-
gaged in acts and conduct violative of Section 8(a)(1) and (
5) of 
the Act by, unilaterally without notice to or bargaining with the 
Union, offering its employees an accident/disability insurance 
                                        
                                     
 
sel seemingly limited the alleged violations of Sec. 8(a)(1) and (3) of 
the Act to pars. 10(a)(i) and (l)(1) through (7), (9), through 26, and (28) 
through (31).  That this view is correct is seen from 
the fact that, in 
their posthearing brief, counsel for the General Counsel argue that the 
asserted unlawful unilateral changes were only violative of Sec. 8(a)(1) 
and (5) of the Act.  Accordingly, I view the alleged unilateral changes 
as only violative of 
the latter section of the Act.
 
6
 
While these acts and conduct are alleged as violative of Sec. 
8(a)(3) of the Act, as with the allegations in the amended complaint in 
Case 32

CA

18149, in their posthearing brief, counsel for the General 
Counsel treat the a
lleged unlawful acts and conduct as unilateral chan
g-
es violative of Sec. 8(a)(1) and (5) of the Act and fail to ascribe any 
unlawful animus to Respondent in engaging in any of them.  In these 
circumstances, as with the alleged unlawful unilateral changes i
n Case 
32

CA

18149, I have likewise considered the alleged unilateral chan
g-
es only as violations of Sec. 8(a)(1) and (5) of the Act.
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
412
 
policy, reducing the number of daily hours worked by mecha
n-
ics in its container repair department, and directly hiring an
d 
employing temporary employees to perform the work of ba
r-
gaining unit employees and paying them wages and benefits 
different than those paid to bargaining unit employees and by 
issuing progressive discipline, including termination, to e
m-
ployee Marcell Spa
in without initially giving notice to and 
offering to bargain with the Union.  In the complaint in Case 
32

CA

18693, the General Counsel alleges that Respondent 
engaged in acts and conduct violative of Section 8(a)(1) and (5) 
of the Act by meeting directly
 
with bargaining unit employees 
on two occasions and soliciting their views concerning upco
m-
ing subjects of bargaining with the Union including soliciting 
their views concerning how reduction
-
of
-
work issues could be 
handled.
 
IV
.
 
THE ALLEGED UNFAIR L
ABOR PR
ACTICES
 
A. Background
 
The record establishes that Respondent is a privately
-
owned 
State of Texas corporation; that an individual named Alan 
Ritchey, whose office is located in Valley View, Texas, is the 
majority shareholder in the corporation and its presi
dent and 
chief operating officer; that James Craig Brown is the vice 
president and general counsel of the corporation; that Respon
d-

highway mail transportation and the operation of mail transport 
e
quipment service centers
7
 
(
service centers
)
, at which R
e-
spondent inspects, repairs, and stores the nonmotorized equi
p-
ment,
8
 
with which the USPS handles the mail at its postal se
r-
vice facilities and on its mail transportation vehicles.  At its 
Richmond, 
California
9
 
service center, which opened in August 
1999 and which is the facility at issue herein, David Williams 
was the plant manager, the highest management position at the 
facility, from December 5, 1999
,
 
through January 2001;
10
 
R
e-
spondent employs appro
ximately 250 workers, who work in 
five separate departments on three shifts;
11
 
and, at all times 
material herein, June Rivera and John Medina have been the 
first
-
 
and second
-
shift managers.  Pursuant to a petition for a 
representation election, filed by the
 
Union on February 29, 
2000, on April 13, 2000, agents of the Board conducted a re
p-
                                        
        
 
7
 
There are 23 such facilities located throughout the United States, 
with each operated by a private company.  Respondent o
perates six 
such sites located in Springfield, Massachusetts; Long Island, New 
York; Philadelphia, Pennsylvania; Minneapolis, Minnesota; Seattle, 
Washington; and Richmond, California.  
 
8
 
The post office equipment includes cardboard, nylon, plastic, and 
de
nim mailbags, mail trays, lids, and sleeves, which fit over the trays, 
and rolling carts, which include shopping cart type containers, rigid 
wire containers, and large containers with shelves.
 
9
 
Richmond, California, is located near Oakland and across the 
bay 
from San Francisco.
 
10
 
Respondent employed at least two plant managers at the Ric
h-
mond, California service center prior to hiring Williams.  They were 
terminated because the USPS was dissatisfied with the amount of work, 
which had been processed by Resp
ondent at this facility.
 
11
 
While Respondent nominally keeps the plant open for three work 
shifts, the bulk of the work force is divided equally between the first 
and second shifts, and it employs only a few warehousemen on the 
third shift.  
 
resentation election amongst the full
-
time and regular part
-
time 
employees, who work in the warehouse, processing, container 
repair, and quality and data departments at Resp

h-
mond service center, including all inspectors, material handlers, 
stretch wrappers, receivers, loaders, unloaders, forklift oper
a-
tors, logistic clerks, yard drivers, mechanics, welders, repair 
parts inventory clerks, quality auditors

palletize
d quality aud
i-
tors, initial inspectors, and final inspectors,
12
 
and a majority of 
the 
employees voted in favor of representation by the Union.
13
  
As a result, on April 21, the Board certified the Union as the 
representative for purposes of collective
 
bargain
ing of R
e-

-
described appropriate unit.  
The record further establishes that the USPS, pursuant to its 
contract with Respondent, punctiliously monitors and controls 

pro
ductivity,
14
 
at its six service centers to the extent that the 
USPS has reserved to itself the right to unilaterally change any 
term of its contractual relationship with Respondent.
 

 
Employees
 
for Failing to 
Work at Its Minimum 
 
Efficiency Levels
 
The amended complaint in Case 32

CA

18149 alleges that, 
since April 13, 2000, Respondent has unlawfully enforced its 
efficiency standards for inspectors and unlawfully disciplined 
inspectors
15
 
for failing to work at it
s minimum efficiency le
v-
els.  The record reveals that the USPS constantly monitors the 
productivity of the 23 mail transport equipment service ce
n-
ters;
16
 
that, prior to contracting out the operation of the service 
                                        
        
 
12
 
Among other 
individuals, specifically excluded from the voting 

facility who are provided to Respondent by temporary placemen
t or 
employment agencies.

 
13
 
Of the 268 eligible voters, 160 cast ballots in 
favor of the Union 
and 4 cast ballots in favor of Teamsters Local 315.  Eighty
-
two e
m-
ployees cast ballots against both labor organizations.
 
14
 
According to David Williams, for every job in a service center, the 

 
tell[ing] you every single 
thing you have to do, and it describes step by step how you have to do 

 
15
 
Respondent employs approximately 120 inspectors in its pr
o-
cessing department; they are divided equally between the first and 
second shifts.
 
16
 
Plant Ma
nager Williams testified that, for the first 20 weeks of a 

-
percent premium 
over the normal rates


[our] rhythm down and they paid you a higher rate to do the 
exact same 
work [when, they determined, you were at] full operating capacity [at] 

Richmond, California facility to be at full operating capacity in early 
January, and there was no more time to 
be inefficient and continue 
being profitable.
 
Williams further testified that, in order to be in compliance with 
USPS
-

r-

above, b
ecause the [USPS] had a guaranteed minimum to [Ritchey], if 
we ever ran out of work, the USPS guaranteed us . . . x dollars a week, 

He added that, upon being hired, he noted that t


  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
413
 
 
 
 
centers to private companies, the USPS oper
ated one such faci
l-
ity in North Carolina; and that, in order to ascertain the produ
c-
tivity of inspectors,
17
 
who are employed in the processing d
e-
partment,
18
 
it accumulated data and devised formulas for d
e-

the 
emplo
yees 
should perform over a given amount of time while examining 
different products

the so
-
called efficiency standards.  Accor
d-
ing to David Williams, the USPS expects that inspectors at each 
of the 23 privately operated service centers, including those 
empl
oyed by Respondent at its Richmond, California facility, 
work at a rate equal to 100 percent of the efficiency standard 
for a particular product.
19
  
He testified that, since August 
1999,
20
 
as early as their date of hire, employees, classified as 
inspectors, 
have been inculcated with the efficiency rate at 
which Respondent expects them to be working and with the 
importance of continuing to maintain this standard; that, after 
he became plant manager, initially during meetings with all 
employees on the first two
 
shifts on January 18, 2000
,
 
and su
b-
sequently, perhaps, in a memo to employees,
21
 
he announced 
that, no matter the product, all inspectors would be expected to 
be working at a minimum efficiency level of 80 percent of the 
USPS efficiency standard;
22
 
and that
, on a daily basis, pr
o-
                                        
                                     
 

i-
mum.
 
17
 
These employees scrutinize the various types of mailbags for tears 
or rips or the mail
 
trays, lids or sleeves for holes or cracks.  Inspectors 
are assigned to either product.
 
18
 
Inspectors, along with mechanics, who work in the container r
e-
pair department, comprise the so
-
called rated positions in a service 
center.  Unlike inspectors, who ar
e not required to repair the products, 
which they determine to have rips, tears, holes, or cracks, the mecha
n-
ics examine and, if necessary, repair the rolling containers, which they 
initially inspect.
 
19
 
The USPS designed computer programs, pursuant to which each 
inspector is responsible for imputing his or her raw production figures, 
for determining the efficiency levels of the rated employees on a daily 
basis.
 
20
 
There is scant record evidence as to the efficiency level at which 
inspectors were required to be working prior to Williams hire.  Brandee 

m-
ployed at the Richmond facility since April 1999, faile
d to testify on 
the subject.  Employee warning notices for the time period prior to 
December 1999 refer to 75
-
, 80
-
, and 85
-
percent efficiency levels.
 
21
 
During cross
-
examination, Williams admitted that no sign
-
in sheet 
was maintained at the employee meetin
gs.  With regard to whether 
anything was placed in writing regarding the 80
-
percent efficiency 



 

e-


 
22
 
Originally, Williams announced that the minimum efficiency level 
for inspectors of trays, sleeves, and lids would be 85 pe
rcent; however, 
he subsequently decided that all inspectors should have the identical 
minimum efficiency rate of 80 percent.
 
Williams testified that, during the January 18 employee meetings, he 
also informed the mechanics in the container repair department
, the 
other rated position, they were required to work at a minimum efficie
n-
cy level of 100 percent of the efficiency standard for mechanics, which 

n-
cessing department supervisors consistently informed inspe
c-
tors regarding the efficiency level at which they were working 
and, if below the 80
-
percent level, prodded them to increase 
their efficiency.
23
  
While alleged discriminatee Mi
chelle 
Mayse, who was hired by Respondent as an inspector in N
o-
vember 1999 and who normally inspected the sleeves, which fit 
over mail trays, specifically denied being informed, upon her 
hire, that she was expected to meet an efficiency standard while 
work
ing, she corroborated Williams, recalling she heard from 
him a month after her hire about the existence of an efficiency 
standard for inspectors.  According to Mayse, the plant mana
g-

r-


or 
disciplinary action would be taken

24
 
(
E
mphasis added
.
)  
Asked if she ever was told what her 100
-
percent efficiency 


 

d-

 
.
 
. we were unaware of 

a-
dicting Mayse on this point, Williams testified that the 100
-


 
.
 
. so people could see the standard associated with all the 


w
hether they were below standard . . . . So every single day . . . 
                                        
                                     
 
ager, Edward Grissom, a mechanic in the co
ntainer repair department at 

y-
ee bargaining committee, testified that, when he was hired, nothing was 

x-
pected us to do 80 p

the 80
-

i-
mum efficiency level remained the same until the publication of a 

July 

efficiency level at 120 percent.  Then, several months later, he became 
aware that Respondent had established another minimum efficiency 
level for container repair mechanics

100 percent.  In this r
egard, 
Grissom testified that two mechanics, Dale May and Tyrone Sparkman, 
were disciplined by Respondent in October 2000 for low efficiency, 
and Respondent admits that each received a verbal warning in that 
month.  As to Sparkman, his counseling report, t
he content of which, 
Grissom testified, was what he heard, states that his efficiency was 
below 100 percent.   Concerning May, Grissom, who was present du
r-
ing the counseling session, their supervisor, George Jordan, told May 

 
.
 
. that his efficiency was 
unacceptable. . . . It was just too low . . . . 
[Jordan] asked . . . if he was having a problem, could he help him and 
 


CA

0
18459 and 32

CA

0
18526, the General Counsel alleges that both 
discipl
inary acts were violative of Sec. 8(a)(1), (3), and (5) of the Act.
 
23
 
Williams testified that, during his January 18 meetings with the 


h a 100
-
percent level 
and, if possible, above on a weekly basis.
 
24
 
Mayse testified that David Williams arrived at the plant in D
e-
cember 1999 and pointed out the existence of efficiency standards to 
the employees


be met by 
each of the inspectors. . . . [The inspectors] had to meet an 80 percent 

 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
414
 
the supervisors would take . . . the numbers from the day before 
.
 
.
 

 
There is no dispute that, prior to the bargaining unit emplo
y-

on as their representative for purposes 
of collective
 
bargaining on April 13 and thereafter, Respondent 
subjected inspectors, who were not performing at satisfactory 
and/or minimum efficiency levels and who had failed to r
e-
spond to the prodding of their su
pervisors by improving their 
job performance, to discipline,
25
 
including termination, purs
u-
ant to its progressive disciplinary procedure.
26
  
Thus, according 

hires at its Richmond, California servic
e center, Respondent 
utilizes a progressive disciplinary procedure for most types of 

l-

i-
pline to employees ranging from verbal counselings
 
through 
verbal warnings, written warnings, suspensions, and possible 
termination.
27
  
With regard to enforcing this discipline, 
P
lant 
M

[b]
asically when we put the 
new numbers in place what we told people is that we would 
alwa
ys look at a four
-
week average before we disciplined 

28
  
Further, asked if there were situations when no disc
i-
                                        
        
 
25
 
While not disputing the extensive documentary evidence of verbal 
and written warnings given to employees for failing to perform at ma
n-
dated efficiency levels p
rior to the election, counsel for the General 
Counsel presented Michelle Mayse, who testified that it was not until 


 
26
 
Su

as the plant manager for its Richmond, California service center.
 
27
 

y-

erbal 
warnings.  Therefore, I shall consider a written report of a verbal cou
n-
seling as constituting a verbal warning.
 
Respondent reserves the right to determine what types of employee 




i-
sion by [Respondent] not to enforce any policy
 
or practice . . . is not 


 
28
 

unit inspectors about the n
eed for compiling a 4
-
week average efficie
n-
cy rating, in his testimony, regarding what he said to employees during 
his January 18 meetings, under direct examination by counsel for the 
General Counsel and, later, under direct examination by counsel for 
Resp
ondent, Williams failed to mention telling them about the compil
a-
tion of such an average prior to the imposition of any discipline.  Fu
r-
ther, Williams did not recall ever discussing the necessity of a 4
-
week 
average prior to discipline in any memo to Respo

Moreover, Michelle Mayse testified that she first learned how R
e-

-
percent efficiency level 


 
the efficiency standard for all inspe
c-

you had four weeks to be at [the minimum efficiency level].  Anything 
below, then they call you in and they can discipline you. . . . depending 
on
 
the circumstances of the individual .
 

 
Asked why a 4
-

 
.
 
. you just 
want to make sure you have time for all the work to wash through the 
pline was given even though an employee did not meet the 

were.  [It was] hard to
 
get the consistency . . . when I was hired, 

working on multiple . . . tasks, and as your trying to get your 
supervisors to do things consistently, they also fall off the boat
 

ether employee discipline depends upon the 
surrounding circumstances, Williams answered
,
 



and say .
 


circumstances are taken into consideration before disciplining 
for low efficiency


m-

low efficiency, no discipline was given
 
to a woman, who was 

n-

longer than 
3
 
or 
4
 
days in a position and, thus, was unable to 

ow vo
l-

inspecting trays, sleeves, and lids was not a difficult transition 


stance, 

 
.
 


to train new employees, and inspectors, who work in low vo
l-
ume areas, are given special consideration, and new inspectors
, 
after training, are not held responsible for even having any 
efficiency for the initial 
4
 


 
In arguing that Respondent more harshly enforced its eff
i-
ciency levels subsequent to the April 13 el
ection, counsel for 
the General Counsel point to the discipline, which was imposed 
by Respondent upon Daryl Johnson, who, despite consistently 
lower than 80
-
percent average weekly efficiency since the s
e-
cond week in January, was not disciplined for his low
 
efficie
n-
cy level until April 10, 
3
 
days prior to the election.
29
  
On that 
date, according to Johnson, June Rivera, the day
-
shift manager, 

could be doing . . . better than what I had been doin
g according 
to what the efficiency level was. . . . She explained to me then 
that I needed to be at 85 percent . . . and could I bring my nu
m-

their conversation should not be considered to
 
be discipline but 
asked Johnson to execute an acknowledgement of their conve
r-
sation.  Ten days later, 
3
 
days after the election, after his eff
i-
ciency average had risen from 45.31 percent to 60.58 percent, 

plained to me 
                                        
                                     
 

t
hat comes . . . through.  And then you want to give a person adequate 
time to adjust. . . . And you want to look at long
-
term trend versus a 
short
-

period during his January 18 meetings with emp
loyees.
 
29
 

was above 80 percent only once between the week ending January 7, 
2000, and the week ending April 7, 2000.  Thus, for the week of Febr
u-

.  Other than that week, 
his efficiency average never rose above 73.99 percent.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
4
15
 
 
 
 
that I needed to bring my numbers up or that I would be facing 
suspension and/or termination.
 
.
 
.
 

explained that he had never received training for the inspector 
position and that he was doing the best he could. 
 
Thereupon, 

Respondent was paying him a dollar for 43 cents worth of 
work, and concluded by again warning he faced suspension or 
termination if he failed to improve.  Approximately 10 days 
later,
 
Johnson testified, Rivera called him into her office and 

-

i-
ciency number was 80 percent.
30
  
Thereafter, on April 25,
31
 
Johnson was suspended from work for 
3
 
days because his eff
i-

o par.
 
.
 
.
 

never been given a target date to be at 80
-
percent efficiency and 

rise precipitously.  After 
3
 
days, he returned to work; however, 
on May 8, Rivera aga
in called him to her office, and, on this 
occasion, informed Johnson he was being discharged.
32
  
Bra
n-
dee Chorro, the human resources manager, was present and said 

risen no higher than to 62 or 63 
percent over a 
4
-
week evalu
a-
tion period
33
 

  
 
Similarly, counsel point
s 
to the disciplining of LaTachianna 
Pontiflet, who had been hired by Respondent as an inspector on 
November 17, 1999.  A month later, John M
edina gave her a 


2000, June Rivera called Pontiflet into her office, gave her a 
second verbal warning because her average weekly e
fficiency 
level for the preceding 
5
-
week period had been 70 percent, and 
said Pontiflet had to increase her average weekly efficiency 
level to 80 percent.  Pontiflet asked why she had to be at 80 

 
.
 
.
 
.
 
 
[River
a] 
said that on her shift, she would like it to be 80 percent . . . and 

Pontiflet a written warning because her average efficiency level 
for the preceding week had been 57.8 percent, and, 
2
 
weeks 
l
ater, Pontiflet received a 
3
-
day suspension.  On this latter o
c-


level for the prior week had been 75.15 percent and that her 
4
-
w
eek average efficiency level had been 76.26 percent.  Po
n-
tiflet, who testified
,
 

[T]
his was my first time knowing what 

time period for which she had already received discipline.  
 
Counsel for th


e-
                                        
        
 
30
 
This conversation occurred a day or two after an employee mee
t-
ing during which Johnson complained to Williams about his counseling 
by Rivera and handed the plant manager a co
py of what he executed on 
April 10.
 
31
 
His average efficiency for the weeks of April 21 and 28 had been 
57.82 percent and 60.97 percent, respectively. 
 
32
 

68.41 percent and 66.16 percent, respe
ctively.
 
33
 
Johnson protested that he had known nothing about a 4
-
week 
evaluation period.
 
tween how it disciplined employees for low efficiency prior to 
the election and how it did so subsequent to the bargaining unit 

 
Union as their bargaining repr
e-
sentative.  At the outset, during the period, August 1999 
through April 12, 2000, Respondent subjected in excess of 50 
different bargaining unit inspectors to a total of 68 verbal war
n-
ings, 20 written warnings, 
4
 
suspensions
, and 
1
 
termination for 
failure to achieve acceptable efficiency rates
34
 
and, during the 
period, April 13 through September 2000, Respondent subjec
t-
ed 41 different bargaining unit inspectors to a total of 22 verbal 
warnings, 29 written warnings, 22 suspensi
ons, and 14 termin
a-
tions
35
 
for failure to achieve minimum efficiency levels.  Fu
r-


o-
vember 1999 and the December 1999 employee counseling 
reports, which begin on the day before Williams became plant 
manager, reveal that Respondent normally permitted emplo
y-
ees, who received verbal warnings for low efficiency, to i
n-
crease their efficiency levels gradually and to different final 
levels.  For ex
ample, employee Vincent Stroud was required to 
reach a 75
-
percent efficiency level by increasing his efficiency 
5
 
percent each week; employee Joseph Fullwood was required 
to be at a 50
-
percent efficiency level the following week and, 
thereafter, to increas
e his efficiency 
5
 
percent each week until 
he reached 80
-
percent efficiency; with no efficiency goal esta
b-
lished, eight other employees were expected to be at a 50
-
percent efficiency level the following week and to raise  their 
levels by 
5
 
percent each sub
sequent week; employee Lowe 
Shakesnider was expected to be at a 55
-
percent efficiency level 
and to increase his efficiency 
5
 
percent thereafter; several e
m-
ployees were expected to raise their efficiency levels 10 percent 
each week until they reached a 100
-
percent efficiency level; 
                                        
        
 
34
 
If one concentrates only on the period between January 18, the day 
upon which Williams assertedly announced to the inspectors that they 
were required to maintain, as
 
a minimum, an efficiency level of 80 
percent, and April 13, Respondent issued seven verbal warnings, three 
written warnings, three suspensions, and one termination.  As will be 
discussed infra, there exists specific record evidence only as to the 
efficien
cy of six inspectors during the 3
-
month period prior to the ele
c-
tion. 
 
35
 
Other than the discharge of Demone Anderson, which I shall di
s-
cuss infra, other alleged discriminatory discharges appear to be in a
c-

efficiency.  Thus, 
George Booker received a verbal warning for low efficiency and 

for continued low efficiency 2 weeks later, a 3
-
day suspension a week 
later, and, on June 18, he was term
inated for low efficiency and poor 
attendance.  John Chatman received a verbal warning for low efficiency 
on January 15, 2000, a written warning for low efficiency on May 28, a 
3
-
day suspension on June
 
4, and he was terminated on June 15 based 
upon a 4
-
wee
k average efficiency of 74. 47 percent.  After receiving 
verbal and written warnings for low efficiency, Sheila McFarland was 
suspended for 3 days on August 28, 2000, based upon a 4
-
week eff
i-
ciency level average below 80 percent, and, for continued low eff
icie
n-
cy, she was terminated on September 22.  On April 17, 2000, Melvin 
Rucker received a verbal warning for low efficiency based upon a 4
-
week average below 80 percent.  He was suspended for 3 days on April 
26 for continued low efficiency and discharged 1
9 days later.  
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
416
 
employee Sheila Jackson was required to be at a 50
-
percent 
efficiency level the following week and, thereafter, show 

-
 
to 85
-
percent 
efficiency level; and another employee, Lynette Groom, 
was 
required to be at a 60
-
percent efficiency level the following 

-
 
to 85
-
percent 
efficiency level.  Likewise, even after 
P
lant 
M
anager Williams 
imposed the 80
-
percent minimum efficiency level for inspe
c-
tors, in
 
January 2000, employee John Chatman received a ve
r-
bal warning for low efficiency and was required to raise his 
efficiency level to only 70 percent, and, in February, employees 
Lynette Groom and Joseph Fullwood received suspensions for 
continued low effici
ency but were only required to increase 
their efficiency levels to 70 percent.  Similarly, on the day b
e-
fore the election, April 12, employee Jemina Morris received a 
warning notice for low efficiency and was given 
2
 
weeks to 
increase her efficiency level 
to 80 percent.  In contrast, except 
for a verbal warning given to employee Melvin Rucker on 
April 17, each act of discipline, given by Respondent to ba
r-
gaining unit inspectors, subsequent to the election, requires the 
employee to achieve an 80
-
percent effi
ciency level, without 
permitting the inspector to gradually increase his or her pe
r-
centage, or face further discipline.
 
Next, counsel for the General Counsel asserts that there are 
several inspectors, who, prior to the election, were not disc
i-
plined by Res
pondent even though they consistently failed to 
achieve an 80
-
percent efficiency level but who were first disc
i-
plined for failing to do so after the election.  Thus, while he was 
initially disciplined for low efficiency on April 10, 2000, e
m-
ployee Daryl Jo
hnson averaged in excess of the 80
-
percent 
minimum efficiency level for a week just once during the first 
3
 
months 2000.
36
  
Next, while inspector Kylandria Thomas failed 
to average an 80
-
percent efficiency level for any week in Fe
b-
ruary or March,
37
 
Responden
t did not discipline her with a ve
r-
bal warning for low efficiency
38
 
until 
4
 
days after the election, 
and she was required to be at the 80
-
percent level the following 
week.  Counsel next point to inspector Bettina Lawrence.  
However, while she likewise recei
ved a verbal warning on 
April 17 for low efficiency based upon the preceding 
5
-
week 
period, it is questionable whether she deserved discipline for 
low efficiency during the period January through April 13.  
Thus, she achieved weekly average efficiency leve
ls above 80 
percent during the first and third weeks of February and the 
first 
2
 
weeks of March 2000.  Finally, as examples, counsel 
point
s
 
to two other inspectors, Wyla Torres and Francis Young.  
Neither was disciplined for low efficiency during the first
 
3
 
months of 2000 notwithstanding that Torres achieved an ave
r-
                                        
        
 
36
 

r-
age was in excess of 110 percent.
 
37
 
Thomas did average over 80
-
percent efficiency for 2 weeks in 
January 2000.
 
38
 
This was based upon the 5
-
week period immediately preceding th
e 
date of the warning notice.  Thus, it encompassed 3 weeks in March 
and 2 weeks in April.
 
age efficiency of over 80 percent just once
39
 
or that Young did 
so just twice.
40
  
`
 
Next, counsel for the General Counsel argue that, subsequent 
to the election, Respondent enforced its policies i
n an inco
n-
sistent manner.  Thus, they assert, while David Williams mai
n-
tained that Respondent did not hold new inspector employees to 
the 80
-
percent minimum efficiency level for their first 
4
 
weeks 
in a rated position, such was not the case for employees a
fter 
the election.  In this regard, they point to employee Demone 

i-
ty control and data manager, first moved into a rated (inspector) 
position on June 8, 2000.  Nevertheless, according to Respon
d-

s disciplinary records, just 11 days later, on June 19, he 

e-
quired to be at 80
-
percent efficiency the following week.  Then 
11 days after this initial warning, on June 30, Respondent su
b-
jected him to 
a written warning for not achieving an 80
-
percent 
efficiency average for the week of June 25.  Two weeks later, 
Anderson was suspended for 
3
 
days for continuing to average 

discharged him

2
 
mont
hs after moving him into a rated pos
i-
tion.  Similarly, Respondent first moved employee Monique 
Dudley into a rated (inspector) position on April 7, and, on May 
17, issued her a verbal warning for failing to average a weekly 
80
-
percent efficiency level for 
the 
4
-
week period commencing 
April 17

just 10 days after Dudley began working as an i
n-
spector.  Then, a week later, Respondent issued her a written 
warning for low efficiency, taking into account basically the 
same 
4
-
week period.  As a third example, counsel cite to Yuseff 
Ivey.  He was hired by Respondent on April 19, 2000, and R
e-
spondent first moved him into a rated (inspector) position on 
May 1.  Ivey was issued a verbal warning for low efficiency on 
May 28 and, a w
eek later, on June 5, was issued a written war
n-
ing for low efficiency.
 
Counsel for the General Counsel next examine plant mana
g-

for low efficiency if they failed to average an 80
-
percent eff
i-
cie
ncy level for a 
4
-
week period and contend that its postele
c-
tion discipline was contrary to the stated practice.  In this r
e-
gard, the discipline, to which Respondent subjected inspectors 
Donika Dotson, Jacqueline Greer, and Maggie Hales, did not 
result from
 
measurements of the efficiency of each over a 
4
-
week period.  Further, counsel contend
s
 
that, rather than for 
4
 
weeks, after verbal warnings, supervisors were requiring disc
i-
plined inspectors to maintain an 80
-
percent efficiency average 
each week.  Thus, 



s efficiency needs to be at 

needs to maintain weekly efficiency of 80%. . . . each and every 
                                        
        
 
39
 
There is no record evidence that Torres was ever disciplined by 
Respondent for low efficiency.
 
40
 
As mentioned above, Plant Manager Williams testified that R
e-
sponde
nt did utilize discretion in subjecting employees to discipline for 
low efficiency, citing to an inspector, whose husband was dying from 

we kind of cut her some slack a couple of times. .
 
. . Her husband did 

 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
417
 
 
 
 


warning notice require that she maintain an 80
-
percent efficie
n-

n-
sion notice requires that she maintain 80
-
percent efficiency 

 
verbal warning requires 
her to be at or better than 80
-


80
-

u-

-
percent eff
i-

e-
quires her to be at 80
-


-

wa
rning notice states that she must be at 80
-
percent efficiency 

she maintain an 80
-


n-
sideration W

4
-
week eff
i-
ciency average was utilized only to assess the propriety of in
i-


levels.   
 
Counsel
 
for the General Counsel next assert that, subsequent 
to the election, there are numerous instances in which only 
short intervals of time elapsed between levels of discipline, 

same periods of lo
w productivity.  Thus, employee Melvin 
Rucker received a verbal warning on April 17, 2000
,
 
based on 
low productivity, and, 
9
 
days later on April 26, he was su
s-
pended.  Similarly, employee Yolanda Stevens received a ve
r-
bal warning on April 14, 2000
,
 
for low
 
productivity.  She next 
received a written warning on May 9 for low productivity, a 
suspension on May 23, and, 13 days later, on June
 
5, her term
i-
nation.  Also, Latachianna Pontiflet received a verbal warning 
for low efficiency on April
 
18, 2000.  Two wee
ks later, on May 
2, she received a written warning, and, 
2
 
weeks after that, on 
May 16, she received a suspension for continued low produ
c-
ti
v
ity, in part, based upon the same time period for which she 
received the written warning.  Likewise, On May 28, 200
0, 
inspector John Chatman received a written warning for low 
productivity; 
7
 
days later, on June
 
4, he was suspended; and, 11 
days later, on June 15, Respondent discharged him for low 
efficiency based upon the preceding 
4
-
week period.  Also, 
Monique Dudley
 
received a verbal warning on May 17, and she 
received a written warning 
6
 
days later for low efficiency, e
s-
sentially based upon the same period of time.  Finally, regar
d-
ing inspectors Misty Machado and Ardell Shelfo, the former 
was given a verbal warning 
for low efficiency on May 28, 
2000
,
 
and, 14 days later, on June 11, a written warning, and 
Respondent gave Shelfo a verbal warning for low efficiency on 
June 23, 2000,
41
 
a written warning 
7
 
days later on June 30, and 
a suspension for continued low efficienc
y 10 days later on June 
10.  Other than for Shelfo, I note that the initial discipline for 
                                        
        
 
41
 
There is no indication on the warning notice whether, prior to iss
u-

efficiency over a 4
-
week period.  
 
the above inspectors was assessed only after Respondent d
e-
termined that, over a 
4
-
week period, the average efficiency 
level for each employee was below 80 percent.
 
I
n the amended complaint in Case 32

CA

18149, the Ge
n-
eral Counsel alleges that, subsequent to the election, Respon
d-
ent disciplined its inspectors for not working at or above its 
minimum efficiency level without notice to the Union of each 
instance of propos
ed discipline or affording it an opportunity to 
bargain, and, in their posthearing brief, counsel for the General 

afforded the Union an opportunity to bargain about the eff
i-
ciency standard or the
 
disciplinary procedure associated with 

Flotte, a 
u
nion representative, and John Lopes, a business 


y committed by Respondent.  

 
.
 
. requires 
the Company to provide [the Union] with prior notice, and an 
opportunity to bargain, before taking disciplinary action against 


recently terminated, suspended or otherwise disciplined nume
r-
ous . . . bargaining unit members without affording prior notice 
and a reasonable opportunity to bargain over the proposed a
c-

d that Respondent 

 
.
 
. immediately rescind all terminations, suspensions, verbal 
or written warnings or other disciplinary actions which have 
been taken against bargaining unit members by the company 

42
 
During cross
-
e
xamination, 
David Williams conceded that, prior to disciplining, including, 
terminating employees for various offenses, such as low eff
i-
ciency and attendance, he never gave notice to the Union.
43
  

only 
time I needed to negotiate or bring the Union in is if we were 



44
  
On this latter point, Williams 
testifie
d that inspectors had been disciplined for not working at 

n-
ued to be disciplined for this reason after the election and that 
                                        
        
 
42
 
In a letter, dated December 27, 2000, to Williams, Lopes referred 


 
43
 
Williams testified that he did occasionally inform the Union abo
ut 

bargaining committee so that union officials could speak to the e
m-
ployees and avoid discipline.  Also, according to Williams, there was 
one instance of an employee, who believed she was 
about to be di
s-
charged for attendance problems and who went to the Union to seek 


 
44
 

conversations abo
ut discipline prior to it taking place.
 
.
 
.
 
. regarding a 
couple of the [bargaining committee representatives. . . . And some of 
those people were having attendance issues, and some of those people 

e tel
e-
phoned union representatives and alerted them that these people were 
having problems.  
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
418
 

regard.  
 
While Respondent does not dispute the content of its e
m-
ployee counseling reports or that inspectors were, in fact, disc
i-
plined subsequent to the election or, indeed, that it failed to 
notify the Union of each incidence of discipline and offer to 
bargain b
efore imposing such on each employee, David Wi
l-
liams testified that, when he began in December 1999, plant 

-


-
five to 97 percent 

 
his target was over 100 percent.  
He added 
that, during his plant
wide meetings on January 18, 2000,
45
 
he 
informed all rated employees that inspectors in the entire pr
o-
cessing department were expected thereafter to be working at a 
minimum efficiency level o
f 80 percent and mechanics in the 
container repair department were expected to be working at a 
minimum 100
-
percent efficiency level and that, during his te
n-
ure as plant manager, these efficiency levels never changed.  
Williams further testified that, prior
 
to hiring him as plant ma
n-
ager at the Richmond facility, Respondent had imposed pr
o-
gressive discipline on employees for not working at a minimum 
efficiency level; that, upon being hired, he continued to autho
r-
ize the same degrees of discipline for poor pe
rformance;
46
 
that 
such discipline continued after the election; that the discipline 
system always remained the same; and that, as discussed above, 
the same discretionary standards for imposing discipline were 
utilized prior to and subsequent to the election
.  
 
As set forth above, the General Counsel alleges that R
e-
spondent engaged in acts and conduct, violative of Section 
8(a)(1), (3), and (5) of the Act, by, subsequent to the April 13, 
2000 representation election, disciplining 41 named bargaining 
unit empl
oyees, classified as inspectors, for failing to work at 
its minimum efficiency levels.  I note that, of the foregoing 
individuals, Respondent is alleged to have disciplined 26 in 
violation of Section 8(a)(1) and (3) of the Act and that the Ge
n-
eral Counsel 
contends that, by 
the
 
incidents of discipline, R
e-
spondent more harshly enforced its efficiency standard for i
n-
spectors in order to retaliate against 
the
 
employees for having 
selected the Union as their representative for purposes of co
l-
lective bargaining.
47
  
In this regard, traditional Board law is 
                                        
        
 
45
 
There is no record evidence as to why Williams waited over 5 
weeks to implement new minimum efficiency levels for inspectors and 
for mechanics.
 
46
 
As described above, the record establishes that, during December 
1999, Respondent subjected inspectors to no fewer than 53 verbal 
warnings, 14 written warnings, and 1 suspension for low efficiency and 
that, during the next 3 months, presumably after David
 
Williams rea
l-
ized the need for increasing plantwide efficiency, fewer than 10 e
m-

manager offered the following explanation for this marked dropoff of 
discipline


onsistency . . . when I was hired, I 

on multiple .
 
.
 


 
47
 
Concerning the credib
ility of the witnesses, I was particularly i
m-
pressed with the testimonial demeanor of Michelle Mayse and Daryl 
Johnson, each of whom appeared to be candidly recounting his/her 
version of the events at issue herein.  On the other hand, David Wi
l-
liams impres
sed me as testifying in a disingenuous manner as to several 
well settled.  Thus, as explained by the Board in 
Naomi Kni
t-
ting Plant,
 
328 NL
R
B 1279, 1281 (1999), pursuant to 
Wright 
Line,
 
251 NLRB 1083, 1089 (1980), enfd
. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1981), approved in 
NLRB v. Transportation Management Corp.,
 
462 U.S. 393 
(1983), in order to establish a violation under Section 8(a)(1) 
and (3) of the Act, the General Counsel must prove, by a pr
e-
ponderance of the evidence, that antiunion animus was a mot
i-

been made, the burden shifts to Respondent to demonstrate that 
the same action would have taken place in the absence of or 
notwithstand

Union.  To sustain his initial burden, that of persuading the 
Board that Respondent acted out of antiunion animus, the Ge
n-
eral Counsel must show (1) that the employees were engaged in 
activities in support of
 
the Union
;
 
(2) that Respondent was 

in support of the Union
;
 

in support of the Union were a substantial or motivating factor 

ch motive may be demonstrated 
by circumstantial evidence as well as by direct evidence and is 
a factual issue.  
FPC Moldings, Inc. v. NLRB,
 
64 F.3d 935, 942 
(4th Cir. 1995), enfg
.
 
314 NLRB 1169 (1994).  Four points are 
relevant to the foregoing analytical 
approach.  First, in conclu
d-
ing that the General Counsel has established a 
prima facie
 
showing of unlawful animus, the Board will not quantitatively 
analyze the effect of the unlawful motive.  The evidence of 
such is sufficient to make the acts and conduct
, at issue, viol
a-
tive of the Act. 
Wright Line,
 
supra
 
at 1069 
f
n. 4.  Second, once 
the burden has shifted to Respondent, the crucial inquiry is not 
whether Respondent could have engaged in its alleged unlawful 
acts but, rather, whether Respondent would have
 
done so in the 

Structural Composites Industries,
 
304 NLRB 729 (1991); 
Fil
e-

 
Store
,
 
2
99 NLRB 183 (1990).  Third, pre
textual 

 
the 

(
Wright Line,
 
supra
 
at 1089 
f

analysis of 
Wright Line
 
need not be utilized.  
Arthur Anderson 
&
 
Co
.
,
 
291 NLRB 39 (1998).  Finally, regarding the latter 

t is . . . well settled .
 
.
 

o-
tive for its actions are found to be false, the circumstances wa
r-
rant the inference that the true motive is an unlawful one that 

Flour Daniel, Inc.,
 
304 
                                        
                                     
 
points, including assertedly informing inspectors during meetings on 
January 18 that, in order to determine the propriety of initial discipline, 
their efficiency levels would be averaged over a 4
-
week period and 
informing the container repair mechanics that their minimum efficiency 
level would be 100 percent, and I shall only rely upon his version of 
events when corroborated by more credible witnesses or other record 
evidence and when uncontroverte
d.  Thus, given corroboration by 
Mayse and the record as a whole, I specifically credit Williams on two 
points

that, in December or January, he informed bargaining unit 
inspectors that, thereafter, Respondent would expect them to be wor
k-
ing at a minimum ef
ficiency level of 80 percent and that, while not 
announced to employees, in order to determine the propriety of initial 

over a 4
-
week period.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
419
 
 
 
 
NLRB 97
0
,
 
970 (1991); 
Shattuck Den Mining Corp
.
 
v. NLRB,
 
362 F.2d 466 (9th Cir. 1966). 
 
Herein, there is no record evidence that any of the 26 alleged 
discriminatees were sympathetic towards the Union, engaged in 
any activities in support of the Union, urged othe
rs to support 
the Union, or voted for the Union in the April 13 representation 
election.  Further, of course, other than general knowledge of 
the result of the election, there exists no record evidence that 
Respondent knew or suspected that any of the alle
ged discrim
i-
natees were sympathetic towards the Union, voted for the U
n-
ion, or engaged in activities in support of the Union.  Moreover, 
there exists no direct evidence, such as statements or comments 
by supervisors or managers, suggesting Respondent harbo
red 
unlawful animus against any of its employees and no direct 
evidence establishing any nexus between the alleged discipl
i-
nary acts against employees and any union activity in which 
they may have engaged.  Nevertheless, in their posthearing 
brief, citing 
ACTIV Industries,
 
277 NLRB 356 
f
n. 3 (1985), 


it is not necessary to show a correlation between each alleged 

tivities in support of the Union and his or her 

efficiency standard] was more harshly enforced in retaliation 

b-
lished, counsel further 
contend, the General Counsel has made 
the requisite 
prima facie
 
showing of unlawful animus, required 
under 
Wright Line
.  Although unstated, counsel contend that the 
instant fact matrix is comparable to those in Board decisions 
involving alleged unlawful ma
ss discharges and that the ident
i-
cal analytical approach be utilized.  Thus, in the cited 
ACTIV 
Industries,
 
supra,
 
just 
9
 
days after the commencement of a u
n-
ion organizing campaign about which the plant manager was 
aware, the respondent terminated more than one
-
third of its 
work force.  The plant manager also was aware that three other 
employees were union activists but the company president did 
not permit the
ir discharges.  In selecting the discriminatees for 
discharge, the respondent apparently was unaware of the pro
-
union or antiunion sympathies of any of the discriminatees.  In 

s-
charges had been i
n violation of Section 8(a)(1) and (3) of the 

mass discharge, and not its selection of employees for the di
s-
charge, that is unlawful.  Accordingly, the General Counsel was 
not required to sho
w a correlation between union activity and 

was to establish that the mass discharge was ordered to di
s-
courage union activities or in retaliation for the protected co
n-
certed activities of som

Id.
 
at 
f
n. 3.  Significantly, the Board 
found direct evidence of such unlawful motivation in the a
d-
mission of a supervisor, which was overheard by another e
m-
ployee, that the union was the reason for the discharges

a 
statement, which the Board found vio
lative of Section 8(a)(
1
) 
of the Act.
48
  
Thus, as both the Board and the courts have no
t-
                                        
        
 
48
 
In addition, the Board found two instances
 
of unlawful interrog
a-
tion.
 
ed, in the context of a mass discharge or similar acts against 
employees, analysis as to whether the General Counsel has 
proven a 
prima facie
 
violation of the Act focuse

 
.
 
. upon an 


Birch Run Welding & Fabricating, Inc. v. NLRB,
 
761 F.2d 
1175, 1180 (6th Cir. 1985), enfg
.
 
269 NLRB 756 (1984);
 
Guille 
Steel Products Co.,
 
303 NLRB 537 
f
n. 1 
(
1991).
 
Other mass discharge cases, upon which counsel for the 
General Counsel rely, similarly concentrate upon the emplo
y-

c-


said acts.  Thus, in 
Hyatt Regency Memphis,
 
296 NLRB 259 
(1989), as herein, the General Counsel alleged that, subsequent 

successful election, the respondent
 
more stringently enforced a 
work rule and unlawfully discharged several employees for 
assertedly violating it.  Finding that, after the election, the r
e-
spondent disciplined employees for violating the work rule, for 
which, prior to the election, no employ
ees had been discharged 
or otherwise disciplined for violating, and that, prior to the 
election, the respondent had unlawfully threatened to enforce 
its work rule more stringently if the union were elected, without 
determining whether each discriminatee ha
d engaged in union 
activities and whether respondent suspected or was aware of 
such, the Board concluded that the General Counsel had met its 
Wright Line
 
burden of proof, establishing that the respondent 
was unlawfully motivated in discharging the discrimi
natees.  
Likewise, in 
J. T. Slocomb Co.,
 
314 NLRB 231 (1994), the 
respondent obtained knowledge of a union organizing ca
m-
paign amongst its employees and, during the following week, 
laid off 11 employees.  In finding that the layoffs were d
e-
signed to chill 


or sympathies, in addition to noting that their timing established 

relied upon a st

the Board later found violative of Section 8(a)(
1
) of the Act, 


49
  
Also, in 
Guille Steel Products Co.,
 
supra
,
 
shortly after 
a union began handbilling employees ou
t-

2
-
week period and, upon becoming 
aware that employees were accepting handbills, the respondent 
terminated in excess of 30 employees without regard to any 

 
Notwithstanding the lack of 
direct evidence of union animus, the Board adopted an admini
s-

based upon their timing, employer threats of discharge, e
m-
ployer coercive interrogations of employees,
 
and the emplo
y-

Birch Run 
Welding,
 
supra,
 
there existed no direct evidence of union an
i-
mus.  In concluding that the respondent unlawfully laid off 13 
                                        
        
 
49
 
In their posthearing brief, counsel for the General Counsel wron
g-


evidence of ani

 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
420
 
employees in general retaliation against its entire empl
oyee 

regard to the union sympathies of individual discriminatees, the 
Board inferred unlawful motivation from antiunion statements 
by the plant manager, from the immediate availability of work 
f
or the laid
-
off employees, from the layoff of employees d
e-
spite unfinished work, from the layoff of an employee, who had 
just been given a raise in pay and whose job had recently been 

from its past
 
practice by informing lai
d
-
off employees to seek 
jobs elsewhere.
 
Analysis of the above
-
five decisions discloses that the Board 
relied upon animus statements or acts separate from the alleged 
unlawful acts themselves from which to find either direct ev
i-
den
ce of or to warrant inferences of the existence of unlawful 
animus.  The difficulty with the latter, of course, concerns the 
quality of the observable facts and events.  Put another way, the 
more amorphous or problematic the facts are, the likelihood of 
me
re speculation, rather than inference, increases.  Herein,  
counsel for the General Counsel seek to infer that Respondent 
retaliated against its employees for selecting the Union as their 
bargaining representative by more stringently enforcing its 
efficien
cy standards against its inspectors.  However, absent 
clear statements of animus or unlawful acts and conduct from 
which to draw an inference, in order to demonstrate that the 
discipline to which Respondent subjected its inspectors for low 
efficiency after
 
the election was harsher than prior to the ele
c-
tion, counsel for the General Counsel rely solely upon an anal
y-

50
 
which, I believe, are 
rather ambiguous.  
 
In this regard, there does exist record evidence that, subs
e-
quent to the election, unlike prior to it, Respondent no longer 
permitted employees to gradually increase their efficiency le
v-
els to the 80
-
percent minimum level; that, subsequent to the 

c-
tors w
ere disciplined for low efficiency after working fewer 
than 
4
 
weeks in the rated position; that, subsequent to the ele
c-
tion, after initial warnings, rather than measuring over new 
4
-

inspectors to mai
ntain 80
-
percent efficiency levels for as little 
as 
1
-
week periods or be subjected to additional discipline; and 
that, subsequent to the election, there were instances in which 
only short intervals of time elapsed between levels of discipline 
for some insp

i-


r-
age efficiency level over a 
4
-
week period in determining the 
need for initial disci
pline; therefore, I see nothing nefarious 
about the short
-
term corrective actions, which Respondent r
e-
quires of inspectors before imposing additional discipline upon 
inspectors, who fail to maintain efficiency levels of, at least, 80 
percent, or any indici

imposition of 
additional
 
discipline upon inspectors for conti
n-
                                        
        
 
50
 
This distinguishes the instant matters from 
Hyatt Regency Me
m-
phis,
 
supra, in which the Board found direct evidence of unlawful an
i-

t-

 
ued failure to maintain the 80
-
percent minimum efficiency 
level over shorter periods than 
4
 
weeks or from the short per
i-
ods between levels of discipline after an initial verbal warning.  
While counsel further purports to find a disparity between the 
number of disciplinary actions, which were given to inspectors 
during the 
3
 
months immediately preceding and subsequent to 
the
 
election, in order to argue that Respondent issued signif
i-
cantly more discipline to employees subsequent to the election 
than before, 
the 
contention rests upon a self
-
serving selection of 
time periods for comparison,
51
 
and consideration of the entire 
perio

1999 through the fall of 2000) discloses that more employees 
were disciplined for low efficiency prior to the election than 
subsequent to it and Respondent subjected inspectors to more 
total disciplinar
y actions for low efficiency prior to the election.  
Further, while counsel pointed to several inspectors (Daryl 
Johnson, Kylandria Thomas, Bettina Lawrence, Wyla Torres, 
and Francis Young) who, during the 
3
-
1/2
-
month period prior 
to the election, consiste
ntly failed to achieve an 80
-
percent 
efficiency level but were never subjected to discipline, La
w-
rence, in fact, achieved the 80
-
percent efficiency level in 
4
 
of 
the weeks and Young, according to the uncontroverted testim
o-


her husband from cancer during this time period.  Also, while 
Respondent did, in fact, terminate more inspectors for low eff
i-
ciency subsequent to the election than before, close scrutiny of 
the counseling reports discloses that
, in each instance, R
e-
spondent closely adhered to its progressive discipline policy, 
and the low efficiency levels of each inspector are well doc
u-
mented and uncontroverted.  
 
Based upon the foregoing, while it might be argued that, to a 
degree, Respondent 
more stringently enforced its efficiency 
policy against its inspectors in the processing department after 
the election, the issue, of course, is whether such occurred to 
such an extent so as to warrant the inference that Respondent 
thereby engaged in retal
iation against 
the
 
employees because 
they selected the Union as their bargaining representative.  
Bluntly put, given what I believe to be the inherent ambiguity 

corroborative evidence, I do not be
lieve the state of the record 
permits or warrants drawing such an inference.  Accordingly, 
either under a traditional 
Write Line
 
analysis, as there exists no 

u
nion symp
a-
thies or activities, no direct or circum
stantial record evidence to 
suggest Respondent knew or suspected that any of the alleged 
discriminatees was sympathetic towards the Union, had e
n-
gaged in any activities in support of the Union, or voted in f
a-
vor of it, and no direct evidence of union animu
s or acts and 
conduct from which to infer union animus, or under a mass 
                                        
        
 
51
 

notices for the 3 months preceding the election is not credible, given 
that the record contains evidence regarding the average efficiency le
v-
els of just six inspectors over this time period and
 
that Respondent 
utilized its discretion in determining whether to discipline inspectors 
for low efficiency, it would be mere speculation to find that others 
should have been, but were not, disciplined or to draw an inference of 
unlawful motivation.  
News 
Journal Co.,
 
331 NLRB 1331 fn. 1 (2000). 
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
421
 
 
 
 
discharge
-
type analysis, as there is no direct evidence of unla
w-
ful animus or acts and conduct from which to draw such an 
inference, I do not believe the General Counsel has met its 
bu
rden of proof by establishing a 
prima facie
 
showing of that 
Respondent was unlawfully motivated in disciplining the a
l-
leged discriminatees subsequent to the election.  Therefore, I 
shall recommend dismissal of the alleged violations of Section 
8(a)(1) and 
(3) of the Act pertaining to paragraphs 10(a)(1) and 
(
l
) of the amended complaint in Case 32

CA

18149.
52
 

-
described disc
i-
plining of inspectors for low productivity subsequent to the 
April 13, 2000 election was in vio
lation of Section 8(a)(1) and 
(5) of the Act, counsel for the General Counsel set forth two 
theories for the allegations.  Pursuant to their initial theory, 

l-
lowed employees to gradually improve 
their efficiency, did not 
require employees to consistently maintain an 80% rating, and 
did not consistently enforce the standard.  The post election 
enforcement, however, constituted a change in that the emplo
y-
ees were required to consistently maintain no
 
less than an 80% 
rating or face discipline and/or discharge.  Thus, the pre
-
election lax enforcement became an established term and co
n-
d
i
tion of employment that Respondent could not change to one 
of strict enforcement without notice to the Union and givin
g it 

assert, any discipline of employees for low efficiency resulting 
from this unlawful unilateral change was likewise violative of 
Section 8(a)(1) and (5) of the Act.  Two cases are cited in
 
su
p-
port

Hyatt Regency Memphis,
 
supra,
 
and 
Celotex Corp
.
,
 
259 
NLRB 1186 (1982).  In 
Hyatt Regency Memphis,
 
as stated 
above, the Board concluded that the respondent had discrim
i-
nately enforced its work rule more stringently after a union 
victory in a repres
entation election than it had prior to the ele
c-
tion, finding that, few, if any, employees had been disciplined 
prior to the election but that, at least, 12 employees had been 
discharged for violating the rule after the election.  In other 
words, the respon

 
.
 
. went from a system of lax, sporadic 


terms and conditions of employment over which the respondent 
has an obligation to 

Id.
 
at 263.  Likewise, in 
Celotex 
Corp
.
,
 
during the entire year prior to a representation election, 
the respondent had issued a total of 11 employee warnings with 
half being based upon absenteeism
-
tardiness; in the first 
6
 
months subsequent to t

employees had increased to 49 with half being for absenteeism
-


a policy of stricter 

violation of Section 8(a)(1) and (5) of the Act.
 
Having carefully considered counsel for the General Cou
n-

                                        
        
 
52
 
For the reasons, discussed above, I shall likewise recommend di
s-
missal of the alleged violations of Sec. 8(a)(1) and (3) of the Act pe
r-
taining to pars. 11(e)(1) and (2) of the consolidated complaint in Cases 
32

C
A

0
18459 and 32

CA

0
18526.
 
flawed and that the cited decisions are ina
pposite.  Both 
Hyatt 
Regency Memphis
 
and 
Celotex Corp.
 
essentially involve e
m-
ployers subjecting their employees to more frequent discipline 
for violations of work rules subsequent to union victories in 
representation elections than for violations of the sa
me work 
rules prior to the said elections, and the bargaining obligations 
flowed from the prior lax enforcement, which became, in the 

n-
trast, the instant matter does not involve lax enforcement of a 
w
ork rule prior to the April 13 election and more stringent e
n-
forcement thereafter; rather, more inspectors received discipline 

prior to the election than subsequent to it, and Respondent i
s-
sued more 
total disciplinary actions prior to the election.  Fu
r-
ther, the asserted change from past practice herein concerns the 

to undertake in order to avoid receiving further discipline for 
low effici
ency, and, indeed, subsequent to the election, unlike 
prior to the election, Respondent no longer permitted emplo
y-
ees to gradually raise their efficiency levels to the required 

e-
sent any basic chang
e in the efficiency policy itself,
53
 
which has 
been in effect since the Richmond service center commenced 

through its progressive discipline system.  Thus, unlike 
Hyatt 
Regency Memphis
 
and 
Celotex Corp.,
 
in which lax enforcement 
of work rules, in effect, became the term and condition of e
m-
ployment, while the corrective actions, which Respondent d
e-
manded of inspectors subsequent to the election, reflected more 
stringent minimum efficiency requirements for 
them to avoid 
incurring additional discipline, its practice remained u
n-
changed

employees had been disciplined for low efficiency 
prior to the election and continued to be subjected to discipline 
for low efficiency after the election.  Accordingly, contrary
 
to 
the General Counsel, I do not believe the fact that, subsequent 
to the election, Respondent required inspectors, who received 
verbal and written warnings, to immediately increase their eff
i-
ciency levels to 80 percent or face further discipline, represe
n
t-

m-
ployment so as to have required notice to the Union and ba
r-
gaining upon request prior to each act of alleged unlawful di
s-
cipline herein.  
Trading Port, Inc., 
224 NLRB 980, 983 (1976); 
Wabash Transfo
rmer Corp.,
 
215 NLRB 546 (1974).
54
 
                                        
        
 
53
 
The policy is, of course, that employees work at a minimum eff
i-
ciency level.  It is true, through December 1999, Respondent did not 
have a consistent minimum efficiency level.  However, as corroborated 
by Michelle Mayse, I cred
it Plant Manager Williams that he impl
e-
mented a minimum efficiency level for inspectors of 80 percent in 
January 2000.  Thus, the 80
-
percent minimum efficiency level, at 
which inspectors were required to work after the election, did not repr
e-
sent a change 
from that which existed prior to the election.
 
54
 
A contrary result is mandated with regard to the paragraphs in the 
consolidated complaint in Cases 32

CA

0
18459 and 32

CA

0
18526 

levels for container repair mechanics and to the verbal warnings given 
to mechanics Tyrone Sparkman and Dale May in October 2000.  It 
appears that Sparkman and May were disciplined for not achieving 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
422
 

r-
lying the alleged violations of Section 8(a)(1) and (5) of the 

utilize discretion in determining whether i
nspectors should be 
disciplined for failing to work at its minimum efficiency levels, 

became obligated to give notice to the Union and to afford it an 
opportunity to bargain prior to subjecting 
any inspector to such 
discipline under its progressive disciplinary procedure.  As 
Respondent failed do so, counsel contend, each act of discipline 
against employees, subsequent to April 13, 2000, was violative 
of Section 8(a)(1) and (5) of the Act.  In th
is regard, there is no 
dispute that, prior to disciplining an inspector for low efficie
n-
cy, a shift manager will take into account whether the emplo
y-

member of his/her family, whether the inspe
ctor is a new e
m-
ployee, whether the employee had transferred from inspecting 
trays, sleeves, and lids to inspecting mailbags or transferred 
from a nonrated position, whether the inspector had been ut
i-
lized to train new employees, or whether the inspector i
s wor
k-
ing in a low volume area.  Pursuant to this theory for the a
l-
leged violation of Section 8(a)(1) and (5) of the Act, according 

substantial discretion which creates uncertainty and is 
tant
a-
mount to a change requiring bargaining.  The fact that R
e-
spondent exercises discretion in determining whether and what 
discipline is warranted imposes upon it the duty to notify and 
bargain with the Union before applying its discretionary policy.  
The
 
important fact is not whether Respondent was continuing a 

 
In support of its theory for the violation, counsel rely upon 
several decisions in which the Board has held that, once e
m-
ployees select 
a labor organization to represent them, their e
m-

                                        
                                     
 
minimum efficiency levels of 100 percent.  Edward Grissom
, who is 
currently employed by Respondent as a container repair mechanic and 
whose demeanor was that of an honest witness, testified that an 80
-
percent minimum efficiency level for mechanics had been in effect 
since September 1999 and that at no time prior
 
to the election had he 
been informed of a change.  I credit his testimony and do not rely upon 
the uncorroborated testimony of Plant Manager Williams that he a
n-
nounced the 100
-
percent minimum efficiency level for container repair 
mechanics at an employee 
meeting in January 2000.  Clearly, then, the 
100
-
percent efficiency level, implemented against mechanics in Oct
o-
ber 2000, represented stricter enforcement of, and a change in, the 
minimum efficiency level at which mechanics in the container repair 
departme
nt were required to work.  Further, as failure to work at the 
minimum level might well have subjected employees to discipline, the 
higher minimum efficiency level constituted a material change in the 
terms and conditions of employment of bargaining unit em
ployees, 
over which Respondent was required to have given prior notice to the 
Union and afforded it an opportunity to bargain upon request.  Accor
d-
ingly, as the higher minimum efficiency level was implemented as a 
result of an unlawful unilateral change, t
he discipline imposed against 
May and Sparkman in May and for not working at the 100
-
percent 
minimum efficiency level was violative of Sec. 8(a)(1) and (5) of the 
Act.  
Pepsi
-
Cola Bottling Co.,
 
315 NLRB 882 (1994).  However, a
b-
sent evidence of unlawful ani
mus, I shall recommend dismissal of the 
alleged violations of Sec. 8(a)(1) and (3) of the Act.
 
obligation notwithstanding the existence of a past practice.  For 
example, with regard to the implementation of a merit raise 
program to the exten
t that implementation involves discretion 
in determining the amounts or timing of the increases, the 

r-
gai
n

Colorado
-
Ute Ele
c-
tric Assn.,
 
295 NLEB 607, 608 
(1989); 
Oneita Knitting Mills, 
Inc.,
 
205 NLRB 500 
f
n. 1 (1973).  Likewise, in 
Garret Flexible 
Products, 
276 NLRB 704 (1985), the employer did not have an 
established past practice regarding the payment of insurance 
premium increases.  Instead, it exercised
 
substantial discretion 
in allocating the increases between itself and its employees.  In 

and bargain with the union before passing on the entire prem
i-

I
d.
 
at 
f
n. 1.  Further, in 
Adair Standish Corp.,
 
292 NLRB 890
 
(1989)
, an employer had 
a past practice of implementing discretionary layoffs.  The 
Board held that, inasmuch as its employees had selected a u
n-
ion as their bargaining representative, the employe
r could no 
longer lay off employees without bargaining with the union.  
Id. 
at 
f
n. 1.  Counsel place their greatest reliance upon two r
e-
cent decisions of the Board.  First, in 
Eugene Iovine, Inc.,
 
328 

al r
e-

of Section 8(a)(1) and (5) of the Act, the Board noted, initially, 
that the respondent had failed to establish a past practice and, 

s to the 

m-

s-

consistently held . . . such discretionary acts are .
 
.
 
. 

precisely 
the type of action over which an employer must bargain with a 

55
  
Next, in 
Tim Foley Plumbing Se
r-
vice, 
332 NLRB 
1432
 

employees that, if the union won the election, he would caution 
his
 
client not to give loans to employees without bargaining 



Id.
 
at 
f
n. 1.
 
Contrary to counsel for the General Counsel, counsel for R
e-

Eugene Iovine,
 
supra, 
is misplaced, for, unlike herein, the Board found that no 

of 



p-
plied in same manner after the election as prior to it.  Counsel 
fo
r Respondent further argue that 
Eugene Iovine
 
does not deal 
with discretionary discipline; that the Board has never required 
bargaining in the context of discipline; and that to require ba
r-

rem

latter regard, they point out that, while the frequency of ba
r-
gaining over raises in pay or layoffs may be on an annual or 
                                        
        
 
55
 
As examples, the Board listed only discretionary wage increases 
and discretionary layoffs.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
423
 
 
 
 
semi
-
annual occurrence, bargaining over efficiency discipline 
may be requir
ed on a daily basis
56
 
and that it is far easier to 
draft pay raise or layoff policies which do not involve discr
e-
tion than to formulate a disciplinary policy, which does not 
involve a degree of discretion.  In support of their arguments, 
counsel rely upon t
wo Board decisions, both of which involve 
efficiency standards and neither of which has been overruled

Wabash Transformer Corp.,
 
supra,
 
and 
Trading Port, Inc.,
 
supra.
  

imposition of discharge as a penalty for failure to meet its eff
i-
ciency standards.  In finding no bargaining obligation existed, 
the Board noted that the respondent did not promulgate new 
efficiency ru
les or standards and that the efficiency standards 

discharge was merely one means of enforcing the preexisting 
efficiency standards and was implicit in the existence of any 
such standard.  In 
Trad
ing Port,
 
without bargaining with the 
union which represented its employees, the respondent, who 

installed a timing device as a more scientific means of doing so.  
Noting that, as in 
Wabash Tran
sformer,
 

action did not entail the publication of new rules or revisions to 
published standards, nor were new penalties imposed for low 

c-
ti
v
ity in this area, 
when exercised 
on the basis of purely discr
e-
tionary considerations,
 
failing to conflict with plant practices 
openly evident from published standards . . . and which impo
s-
es no new form of discipline . . . is perfectly legitimate as pec
u-
liar to the general supervisorial f

E
mphasis added
.
) 
Id.
 
at 983.  Further, 
Trading Port
 
was discussed, by the Board, 
in 
Bath Iron Works
 
Corp.
,
 
302 NLRB 898 (1991), as support 

 
 
. . . constitute merely particularization 
of, or delineations of 
means for carrying out, an established rule or practice, they 
may in many instances be deemed not to constitute a 

material, 
substantial, and significant

 

stated, in 
Trading Port,
 
while the employer 
had tightened the 

themselves and the sanctions remained the same as before; thus 
the employer had made no significant, substantive change in 
the status quo and had no obligation to bargai
n over the ma
t-

Id.
 
at 901.
 
I find merit to this theory, proffered by counsel for the Ge
n-
eral Counsel, for the alleged violations of Section 8(a)(1) and 
(5) of the Act for the following reasons.  At the outset, Board 
law is clear that disciplinary 
policies and procedures and e
m-
ployee discharges constitute mandatory subjects of bargaining.  
N. K. Parker Transport, Inc.,
 
332 NLRB 
547, 550
 
(2000); 
Honda of Hayward,
 
314 NLRB 443, 448

4
50 (1994); 
Optica 
Lee Borinquen, Inc.,
 
307 NLRB 705, 717 (1992); 
Ryde
r Distr
i-
bution Services,
 
302 NLRB 76, 90 (1991); 
Venture Packaging, 
Inc.,
 
294 NLRB 544, 557 (1989); 
Migali Industries, 
285 NLRB 
                                        
        
 
56
 
Counsel for the General Counsel counter this, arguing that the U
n-
i
on might not desire to engage in bargaining over all instances of disc
i-
pline but that it is entitled to notice and the opportunity to decide 
whether bargaining is appropriate and warranted.
 


eir 
constituent penalties should not be artificially severed from 

Praxair, Inc.,
 
317 NLRB 435, 436 (1195); 
Peerless Public
a-
tions,
 
283 NLRB 334
,
 
334 (1987).  Recently, in 
Washoe Med
i-
cal Center, I
nc.,
 
337 NLRB 
202 
(2001), the Board was co
n-
fronted with fact and legal issues closely congruent to those 
herein involved.  Thus, subsequent to a union ballot victory in a 
representation election, without prior notice to or affording the 
union an opportunit
y to bargain, utilizing its discretion, the 
respondent imposed discipline, ranging from oral warnings to 
discharges, upon numerous bargaining unit employees.  Ult
i-
mately, upon receiving notice, the union failed to request ba
r-
gaining over any of the instanc
es of discipline.  As herein, rel
y-
ing upon 
Eugene Iovine,
 
Inc.,
 
supra,
 
the counsel for the General 
Counsel argued that, as the respondent exercised its discretion 
in subjecting employees to discipline and as employee disc
i-
pline is a mandatory subject of 
bargaining, it was obligated to 
have given the union notice and afforded it an opportunity to 
bargain prior to every instance of discipline.  The administr
a-

s-
missed the alleged unfair labor practice
, stating that it was not 
sufficient for the General Counsel merely to show some exe
r-
cise of discretion; rather, the General Counsel must establish 

 
.
 
. that the imposition of discipline constituted a change in 

 
Board affirmed the 

Oneita Kni
t-
ting Mills,
 
supra,
 
decision and concluding that the significant 

over discretionary actions, is 
not
 
whether the e
mployer unila
t-
erally discontinued to adhere to the same discretionary criteria 
or unilaterally discontinued its practice of relying upon its di
s-

 
.
 
. whether the [employer] failed to 
provide the union with advance notice and an
 
opportunity to 
bargain about the 
implementation
 
of [the discretionary acts] 
.
 
.
 
.
 

u-

a-
tion of Section 8(a)(1) and (5) of the Act.  
Washoe 
Medical 
Center,
 
supra
 
at 
202
 
and 
f
n. 1.  Instead, in affirming the admi
n-
istrative law judge that the employer did not unlawfully fail to 

-
the
-


oted 

to engage in such before
-
the
-
fact bargaining.  
Id.
  
Further, in so 
concluding, the Board failed to discuss the continuing efficacy 
of its 
Wabash Transformer,
 
supra,
 
and 
Trading Port,
 
sup
ra,
 
decisions.  
 

Washoe Med
i-
cal Center,
 
supra,
 
is that, unlike discretionary pay raises or 
discretionary layoffs, in which situations the Board places the 
burden upon the employer to give prior notice to a labo
r orga
n-
ization, in discretionary discipline situations, the Board will 

-
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
424
 
the
-

57
 
and, if such a demand is 
made, the employer is obligated to give prior notice to and 
aff
ord the labor organization an opportunity to bargain prior to 
subjecting employees to discretionary discipline.
58
  
Thus, I 
believe that the critical inquiry herein is whether, after the ele
c-

em
ployees, of each act of alleged unlawful discipline for low 
efficiency, the Union ever informed Respondent that it desired 
to bargain over the imposition of such discipline.  Inasmuch as 
this query must be answered affirmatively, the instant fact m
a-
trix is
 
distinguishable from 
Washoe Medical Center 
and, unlike 
in that matter, unfair labor practices must be found.  In this 

-
described letter to Respondent, dated May 26, constituted a 
demand upon the la
tter to bargain prior to any further discr
e-
tionary disciplining of employees for low efficiency. I further 
find that, by its failure to give the Union prior notice of e
m-

n-
ing demand, Respondent, 
in effect, ignored it.  As stated above, 
plant rules constitute mandatory subjects of bargaining and 
discretionary discipline given to employees for violating such 
rules may not be separated from them; therefore each act of 
alleged unlawful discipline here
in, not limited to the dischar
g-
es, likewise constituted a mandatory subject of bargaining.
59
  
In 
these circumstances,
60
 
I believe that, subsequent to May 26, 
inasmuch as Respondent continued to issue discretionary disc
i-
pline to bargaining unit employees for 
low efficiency levels 
without giving prior notice to the Union and affording it an 
opportunity to bargain, each alleged act of unlawful discipline 
subsequent to May 26 must be considered violative of Section 
8(a)(1) and (5) of the Act,
61
 
and I so find.
62
 
 
                                        
        
 
57
 
I can see no reason for this distinction other than that the Boa
rd 
deems failing to bargain prior to discretionary pay raises and discr
e-
tionary layoffs as being inherently disruptive of a bargaining relatio
n-
ship; while, as, in most instances, time is of the essence, requiring an 
employer to give prior notice and an opp
ortunity to bargain to a labor 
organization each time it desires to discipline an employee would be 

force.
 
58
 

i-
cacy of 
Waba
sh Transformer,
 
supra, and 
Trading Port,
 
supra.  Howe
v-
er, I believe the wording of the footnote in 
Washoe Medical Center 
leaves me no choice but to conclude as I have.
 
59
 
Counsel for the General Counsel failed to cite any decisions of the 
Board, nor have I 
been able to find any, ruling that disciplinary acts, 
such as warning notices and suspensions, are mandatory subjects of 
bargaining; however, given that discipline, in general is, it seems clear 
that they are, and I so find.
 
60
 
While it might be argued that
 
Respondent could not have antic
i-
pated any obligation to bargain prior to 
Washoe Medical Center,
 
I 

for bargaining prior to imposing discipline.
 
61
 

as made after Respondent 
began imposing postelection discipline upon employees for low eff
i-
ciency, I view 
Washoe Medical Center
 
as privileging such acts of di
s-
cipline prior to May 26.  Consequently, Respondent did not commit any 
unfair labor practices rega
rding the acts.  
 
62
 
These acts include the post
-
May 26 verbal and written warnings 
given to employees Demone Anderson, George Booker, John Chatman, 
Donika Dotson, Yuseff Ivey, Sheila Jackson, Shirley Lawson, Kevin 
C.
 
The Discharges of Employees Latachianna Pontiflet, 
 
Cheryl
 
Robinson, and Christy Jackson
 
The amended complaint in Case 32

CA

0
18149 alleges that 
employees LaTachianna Pontiflet, Cheryl Robinson, and Chri
s-
ty Jackson were terminated in violation of Section 
8(a)(1) and 
(5) of the Act.  In these regards, the record establishes that 
Cheryl Robinson worked as an unloader for Respondent on the 
second shift; that her son was the victim of a murder in January 
2000 and, as a result, she missed work for a month; that
 
Robi
n-
son returned to work in February; that, subsequent to returning, 
she experienced difficulty in concentrating upon her job and 
spent significant amounts 
of time leaving her work
station and 
going to the bathroom in order to cry; and that, as a result of her 
inability to work, John Medina gave her permission to take a 
3
-
month leave of absence conditioned upon her obtaining a do
c-

ay 24, 
Brandee Chorro telephoned Robinson and asked her to come to 
the Richmond facility; and that 
2
 
days later, on May 26, Robi
n-

discharge letter, dated May 25, which stated
,
 

m-
stances i
n your life, your attendance has been well below stan
d-
ard. . . . You have been absent from work since .
 
.
 
. March
 
21, 
2000, Since that time there has been no communication b
e-
tween you and your supervisor or manager. Therefore, your 
employment with Alan Rit
chey, Inc. has been terminated effe
c-

reveals that she worked as an inspector for Respondent; on May 
31, 2000, after returning to work following a suspension for 
continued low efficiency, she
 
engaged in a confrontation with 
her shift manager, June Rivera, regarding instructions for her 
job assignment; that, during the argument, Rivera accused Po
n-
tiflet of becoming insubordinate and refusing to follow instru
c-
tions; that, as a result, Rivera ord
ered her to clock out and to 
immediately leave the facility; and that, later in the day, she 
telephoned the facility and David Williams informed her she 
had been terminated for insubordination.  The record discloses 
that Christy Jackson worked for Responde
nt as an inspector and 
that, on May 1, 2000, according to her, while on a break, she 
engaged in a conversation with other employees during which, 
after she complained about being demoted to inspecting mai
l-

me of 
your biker friends .
 
.
 

grabbing the sleeve of her Harley
-
Davidson sweat shirt and 
saying
,
 

                                        
                                     
 
Lynch, Misty Machado, Sheila McFarland, Sy
dney Peete, Ardell 
Shelfo, Euy Souksamphana, Lonnie Spann, Jemina Morris, Paulette 
Hicks, Toni Bertrand, David Patterson, and Dale May; the post
-
May 26 
suspensions of employees Demone Anderson, George Booker, John 
Chatman, Jacquelyn Greer, Marietta Haywood
, Sheila Jackson, Sheila 
McFarland, Ardell Shelfo, Ebony Mouton, Monique Dudley, Donika 
Dotson, Paulette Hicks, Linda Martinez, Toni Bertrand, Candace Min
t-
er, and Tina Bowman; and the post
-
May 26 discharges of employees 
Demone Anderson, George Booker, John
 
Chatman, Daryl Johnson, 
Sheila McFarland, Ardell Shelfo, Yolanda Stevens, and Marian Ho
w-
ard.
 
I shall recommend dismissal of the remainder of the alleged unla
w-
ful employee disciplines for low efficiency in par. 10(l) of the amended 
complaint in Case 32

CA

0
18149.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
425
 
 
 
 
Shortly after the conclusion of the break period, John Medina 
cal
led Jackson into his office and informed her she was being 
discharged based upon reports from two individuals that she 
had threatened him, saying
,
 


but Median
 

l-

May 26, the Union demanded that Respondent afford it an o
p-
portunity to bargain prior to imposing any discipline against 
bargaining unit employe
es.  
 
While there is no direct evidence on the point, I believe R
e-
spondent must have exercised some degree of discretion in 
deciding to terminate each individual.  Thus, I agree with cou
n-
sel for the General Counsel that, in determining whether Po
n-
tiflet ac
ted insubordinately, and, in determining whether Jac
k-

managers must have utilized some discretion in reaching their 
discharge decisions.  Further, with regard to Robinson, as di
s-
cussed in detail 
infra,
 
Respondent exercised much discretion in 
determining whether the poor attendance of bargaining unit 
employees warranted discipline.  As set forth above, discharges 
of employees are mandatory subjects of bargaining.  Pursuant 

n 
Washoe Medical Center,
 
supra,
 
R
e-
spondent was free to issue discretionary discipline, including 
discharge, to employees for violating its work rules unless and 
until the Union demanded to bargain prior to the imposition of 
such discipline.  I have found t
hat, on May 26, 2000, the Union 
made such a demand upon Respondent to bargain.  Thereafter, I 
believe, Respondent was obligated to give notice to the Union 
each time it issued discretionary discipline to an employee and 
to afford the Union an opportunity t
o bargain over 
the
 
disc
i-
pline, and there is no dispute, of course, that Respondent i
g-


effective May 25, I do not believe Respondent was obligat
ed to 
have given the Union prior notice of either discharge or to have 
afforded the Union an opportunity to bargain.  Accordingly, I 
shall recommend that paragraph 10(l) of the amended co
m-
plaint in Case 32

CA

0
18149 be dismissed as to both indivi
d-
uals.  Ho
wever, as to Pontiflet, the record discloses that she was 

-
the
-
fact bargaining demand.  Respondent was obligated to have 
given the Union prior notice of its decision to terminate her, 
and, by discharging
 
her without giving such notice to the Union 
or affording it an opportunity to bargain, Respondent acted in 
violation of Section 8(a)(1) and (5) of the Act, and I so find.  
 

 
 
Employees Relating to Absenteeis
m
 
In paragraph 10(m) of the amended complaint in Case 32

CA

18149, the General Counsel alleges that, since the date of 
the election, April 13, 2000, Respondent violated Section 
8(a)(1) and (5) of the Act by subjecting 67 bargaining unit e
m-
ployees to discip
line, pursuant to its progressive disciplinary 
procedure, for violating its absenteeism policy.
63
  
Under the 

y-
ee handbook, employees are informed that, if they are absent 
for more than 
2
 
days without
 
notice to Respondent, they will be 

for any absences of three or more continuous days, they must 

the illness or condition.  

b-
senteeism guidelines provide the following discipline for une
x-
cused absences over a 12
-
month period

2
 
to 
4
 
require a verbal 
counseling; 
5
 
to 
6
 
require a verbal warning; 
7
 
to 
8
 
require a 
written warning; 
9
 
to 
10
 
require a s
uspension; and 
11
 
or more 

resources manager at its Richmond service center, testified that, 
for the entire time it has operated the facility, prior to and su
b-
sequent to the April 13, 2000 election, R
espondent has disc
i-
plined, and continues to discipline, employees for violating its 
absenteeism policy in the manner set forth above and that ne
i-
ther its excessive absenteeism policy nor the progressive disc
i-
plinary policy attendant to it changed subsequen
t to the ele
c-
tion.  Finally, the record establishes that, at no time subsequent 

-
described bargaining demand 
letter, dated May 26, has Respondent given notice to the Union 
and offered to bargain prior to imposing discipline upon
 
ba
r-
gaining unit employees for violating its absenteeism policy.  
 

discretion in deciding whether to discipline employees for vi
o-
lations of its absenteeism policy.  Thus, asked if the discipl
i-
nar
y policy for unexcused absences was always enforced, D
a-

mean every single case is going to be different based on the 

64
  
Further
, when asked if the imposition of progressive discipline 
is simply mechanically imposed or whether managers exercise 

number of occurrences. . . . And the guidelines . . . are very 
wide frame, an

as to whether an employee is automatically terminated after his 
or her 
11
th unexcused absence in a 12
-
month period, she r
e-
plied that, 

if the counseling report said the next occurrence, 
[the employee] would be
 
[discharged], depending on the situ
a-
tion . . . . we use discretion . . . because [it may be something 


policy that has been set i
n stone and so rigid without using 


counseling reports, involving discipline for excessive une
x-
cused absences, disclose that it did not alwa
ys impose disc
i-
                                        
        
 
63
 
Likewise, the complaint in Case 32

CA

0
18601 alleges that R
e-
spondent violated Sec. 8(a)(1) and (5) of the Act by disciplining and 
terminating employee Marcell Spain without notice to or affording the 
Union an opportunity to bargain.  GC Exhs. 79(
a) through (c) disclose 
that Respondent subjected Spain to discipline, including termination, 
for reasons relating to its absenteeism policy.
 
64
 
Williams said this was the same before and after the election.
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
426
 
pline according to the above guidelines.  For example, two 
employees each had nine instances of unexcused absences since 
January 2000; rather than suspensions, one was given a verbal 
warning and the other a written warning.  Also, after the 
ele
c-
tion, rather than termination, an employee was merely issued a 
verbal warning after no less than 62 unexcused absences, and 
another employee was terminated after just 10 unexcused a
b-
sences.
 

alle
ged violation of Section 8(a)(1) and (5) of the Act, with 
regard to its disciplinary policy as applied to unexcused a
b-
sences, is the same as urged for its disciplinary policy, concer
n-

d-
mitted exer
cise of discretion in determining whether to impose 
discipline and the severity of the discipline imposed


creates uncertainty and is tantamount to a change requiring 

was continuing 
a past practice but that its past practice was 


Washoe Medical 
Center,
 
supra,
 
the crucial inquiry herein is whether, after the 
election, prior to 

unit employees, of each act of alleged unlawful discipline for 
violation of its excessive absenteeism policy, the Union ever 
informed Respondent that it desired to bargain over the impos
i-
tion of such discipline.
  


s-
puted record evidence is that Respondent ignored this letter and 
continued to impose discipline for employee violations of its 
absenteeism policy without
 
prior notice to the Union.  I believe 

constitutes a mandatory subject of bargaining as do the various 
stages of progressive discipline attendant to said policy.  Ther
e-
fore, as, on May 26, the 
Union demanded to bargain prior to 

unit employees and as Respondent ignored said demand, each 
act of discretionary discipline against bargaining unit emplo
y-
ees for excessive absenteeism subseque
nt to said date must be 
considered to be an unfair labor practice violative of Section 
8(a)(1) and (5) of the Act, and I so find.
65
 
                                        
        
 
65
 
These include the verbal and written warnings t
o employees Wi
l-
burt Harris (Nov. 21, 2000), Lowe Shakesnider (June 16, 2000), 
Shawndale Quilter, Marcel Robinson, Monika Pone, Ebony Mouton, 
Tina Bowman, Karen Moore, Laverne Abner, Toni Bertrand, Jessica 
Carrzosa, Joanne Carter, Fredrick Clement, Jose Gar
cia, Paulette Hicks, 
Michelle Mayse, Beverly Bowman, Kelvin Lett, Sheila McFarland, 
Mandrell Miller, Cornelia Bizzell, Curt Voilase, Dorsetta Johnson, 
Donika Dotson, Wynona Crump, Jesse Tate, Willie Roberts, William 
Dishman, Luther Jacobs, Michael Ellison,
 
Jamilah Stewart, Lester 
McGlottin, LaKeysha Johnson, Michael Allen, Latosha Green, Jon
a-
than Prater, Michelle Foster, Lawona Taylor, Jurina Phea, Janice Jac
k-
son, Isahel Ochoa, Johnson Ronalt, Candace Minter, Samuel Williams, 
Timothy White, Angela Prudhomme
, Jacqueline McIntosh, Damon 
Futch, Sharon Eddings, Jacqueline Roberts, Diane Breaux, Phillip 
Allen, Eric Farrell, Jose Garcia, Curt Vallare, LaQuita Green, LaKesha 
Evans, Heather Dalton, Dee Dee Yancey, and Marcell Spain; the su
s-
pension to employee Latosh
a Green, and the terminations of employees 
Lowe Shakesnider, Merdia Fort, Theodore Hagaman, Shawndale Quil
t-
er, Michelle Mayse, Armando Leapheart, and Marcell Spain.
 
E. The Alleged Unlawful Disciplining of 
E
mployees
 
 
Mandrell Miller and Dante Clement
 
 
The consolidated complaint in Cases 32

CA

0
18459 and 
32

CA

0
18526 alleges that Respondent violated Section 
8(a)(1) and (5) of the Act by disciplining and eventually term
i-
nating employees Mandrell Miller and Dante Clement without 
notice to and affording the Union an opportunity to bargain 
over 
the
 
discipline and terminations.  Respondent admits that it 
discharged employee Miller on October 13, 2000.  According 

for the episode of threatening behavior and improper behavior 
toward anoth

66
  
While testifying during direct 

i-
cial of the Union, during cross
-

manager admitted, that 
the
 
conversation occurred subsequent to 

ation and stated he could not recall any 
such conversation prior to discharging Miller.  Brandee Chorro 
testified that, since August 1999, Respondent has had a policy 
pertaining to threats by employees against coworkers or supe
r-
visors and that, rather than
 

s-
sive discipline system, such conduct is usually grounds for 
immediate discharge.
67
  
With regard to employee Clement, 
while Respondent admits verbally warning him on May 23 and 
26, 2000, suspending him on May 27, and discharg
ing him on 

reasons for disciplining
68
 
and, ultimately, discharging the e
m-
ployee.
69
  
Further, there is no record evidence that Respondent 
gave notice to the Union or afforded the Union an opportunity
 
to bargain over the discharge of Miller or over any of the disc
i-
pline, including the termination, to which Clement was subjec
t-
ed. 
 
Mandrell Miller was terminated on October 13.  As I have 
previously observed, given that there must have been some 
determina
tion as to the severity of his threatening behavior, I 
believe Respondent certainly exercised some degree of discr
e-
tion in terminating employee Miller.  Accordingly, for the re
a-
sons discussed above, as, on May 26, the Union demanded to 
bargain prior to eac
h act of discipline, as Respondent ignored 

and as a discharge is a mandatory subject of bargaining, I find 
                                        
                                     
 
I shall recommend dismissal of the remaining allegations of par. 
10(m) of the amended compl
aint in Case 32

CA

1
0
8149.
 
66
 
In their posthearing brief, without citing any record evidence, 


assertion and will mak
e no such finding.
 
67
 
As discussed above, employee Christy Jackson was immediately 
terminated after an alleged threat.  The record establishes that two other 
employees, Sheila Schaffer and Latasha Reed, were immediately term
i-
nated on November 5 and December
 
6, 1999, respectively, for threats 
to others

a threat to a coworker by Schaffer and a threat to a superv
i-
sor by Reed.
 
68
 
There is no record evidence that the discipline, to which Clement 
was subjected, was related to the reason for his termination.
 
69
 
In th
eir posthearing brief, without citation to any evidence in the 
record, counsel for the General Counsel conjure a reason for Respon
d-

have not made any such finding as to the reason for his
 
discharge.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
427
 
 
 
 
the termination of Miller to have been violative of Section 
8(a)(1) and (5) of the Ac
t.  However, with regard to Dante 
Clement, while Respondent concedes that it warned, suspended 
and, ultimately, discharged him, there is no record evidence as 

whether managers exercised any discret
ion in discharging him.  
In the absence of such record evidence, while there is no co
n-
tention that Respondent gave prior notice to the Union of its 
decision to terminate Clement, I am unable to conclude that 
Respondent was, in fact, obligated to have done 
so and shall 
recommend that paragraph 11(e)(5) of the consolidated co
m-
plaint be dismissed.
 

 
Discriminatory
 
Enforcement of a No
-
Talking Rule
 
In the amended complaint in Case 32

CA

0
18149, the Ge
n-
eral Counsel alleges 
that Respondent engaged in acts and co
n-
duct violative of Section
 
8(a)(1), (3), and (5) of the Act
 
by 
promulgating and discriminately enforcing a no
-
talking rule,  In 
this regard, former employee, Michelle Mayse, who was on the 

gotiating committee and, as such, 
often discussed employee
-
related matters with David Williams, 
testified that, one day, at the end of May 2000, she was walking 

Maggie Hales, who informed Mayse tha
t, during no more than 
a 
2
-
minute meeting, she had just been discharged by Respon
d-
ent and that, while doing so, Respondent had neither permitted 
her to speak nor allowed her to have a union representative 
present.
70
  
The two were in the reception area of th
e Richmond 

 
.
 
. and 
told me that I was out of my work area . . . . And he .
 
.
 
. asked 
me again where are you at right now, and I told him I was away 

threat . . . 
but he was concerned for my job and that I had to abide by the 

about any union activities or anything about the Union other 
than lunch time, break time or before or after hours.
 
. . . I .
 
.
 
. 
told him that I . . . took this position to help the people and .
 
.
 
. 


k-
ing about Maggie Hales, Williams replied that 

was pre
-
determined for Maggie and that there was no represe
n-

been permitted to speak about nonwork
-
related topics while 
working.  She added that, subsequent to the election, she
 
ove
r-
heard supervisors making 
u
nion
-
related comments in work 
areas.  
 
Williams confirmed that he had a conversation with Mayse 
shortly after he terminated Maggie Hales.  Asked if he invoked 
any no
-

fou
nd Michelle outside her work area talking with people.  And 
we told Michelle that she was welcome to do surveys at lunch 
                                        
        
 
70
 
On the latter point, there is no evidence that, prior to being term
i-
nated, Hales approached Mayse about accompanying her to a meeting, 

t-
ing


 
or at break or she could punch out. . . . But when people were 
on the clock and on direct hours she and everybody else . . . 
needed to 

i-
ca
l
ly denied telling Mayse not to discuss 
u
nion matters.  Fina
l-
ly, as to talking while working, Williams, who stated that he 
eliminated a no
-
talking rule when he arrived at the facility, 
testified some of R

r-

k-

d-

talking in that kind
 

 
As stated above, Michelle Mayse impressed me as being a 

while testifying, was that of a duplicitous witness, one not wo
r-
thy of belief except where corroborated 
by others.  Accordin
g-

find that, upon encountering Mayse and Hales in the reception 
area of the facility, Williams questioned Mayse as to why she 
was not at her workstation and, after impliedly
 
threatening her 
with termination, said she was subject to the same rules as are 
other employees and was forbidden to discuss 
u
nion activities 
or any other 
u
nion
-
related matters other than during breaktimes, 
lunch, or before and after work.  I further find
 
that, given Wi
l-

n-
eral prohibition against employees talking during worktime.  
There is no evidence that Respondent informed the Union prior 
to imposing its prohibition against speaking about the Uni
on 
during working time upon Mayse.  In my view, this constituted 

n-
ciated practice, and the General Counsel contends that Wi
l-

t-
eral change
.  Board law, regarding employer work rules such as 
herein involved, is quite clear: 
 
 
Employer work rules, and particularly those which can 
lead to disciplinary actions, constitute mandatory subjects 
of bargaining.  As such, the general rule is that an em
plo
y-
er may not, without violating the Act, make or change 
work rules without notifying a union which represents its 
employees and giving it an opportunity to bargain.
 
 

 
309 NLRB 341, 343 an
d
 
f
n. 3 
(1992); 
Southern Florida Hotel Ass
n.,
 
245 NLRB 561 (1979).  
Accordingly, noting that Williams impliedly threatened Mayse 
with discipline for engaging in conversations about the Union 

of the above
-
new work rule was violative of
 
Section 8(a)(1) 
and (5) of the Act.  
Pepsi
-
Cola Bottling Co.,
 
supra at 895.  
Moreover, counsel for the General Counsel contends that, by 
promulgating this rule, Respondent also engaged in conduct 
violative of Section 8(a)(1) and (3) of the Act.  I agree. 
 
The 
record evidence establishes that, since January 2000, Respon
d-
ent had enforced no restrictions against bargaining unit e
m-
ployees talking while working or regarding the subjects of their 
conversations


pr
ohibits discussion of the Union . . . where there has been no 
enforcement of restrictions on other subjects . . . is discrimin
a-
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
428
 

find herein.  
Hertz Corp., 
316 NLRB 672, 687 (1995).
71
 
G. Responde

 
During
 
Collective Bargaining
 
In the consolidated complaint in Cases 32

CA

0
18459 and 
32

CA

18526, the General Counsel alleges that Respondent 
engaged in acts and conduct, violative
 
of Section 8(a)(1) and 
(5) of the Act, by insisting, as a condition for continuing neg
o-
tiations, that the Union provide a complete contract proposal 
which included all economic and noneconomic terms, and by 
failing and refusing to meet at any time or plac
e for negoti
a-
tions; and by engaging in overall bad
-
faith bargaining.  In these 
regards, there is no dispute that, after an exchange of letters 
between John Lopes, a business agent for the Union and James 
Craig Brown, Respondent and the Union held their fir
st negot
i-
ating session for an initial collective
-
bargaining agreement on 
June 6, 2000
,
 

e-
sent for the Union were Lopes, Alfredo Flotte, an organizer, 

 
committee, and present for Respondent were Alan Ritchey, 
Brown, David Williams, Brandee Chorro, and Richard Stroup.  

the bargaining session lasted for approximately 
2
-
1/2
 
hours; 
and neither an
y written contract proposals were exchanged nor 
any agreements were reached during the meeting, with Brown 

said,
72
 
Lopes testified that, at the outset, Respondent submitted 
all the information,
 
which the Union had requested prior to the 


with the USPS.  Next, Lopes and Ritchey discussed how the 
negotiations would proceed, with 
Lopes suggesting that the 

t-

pages or articles.  They wanted to negotiate a complete contract 
                                        
        
 
71
 
The
 
General Counsel also alleges that Respondent engaged in 
conduct violative of Sec. 8(a)(!) of the Act by not permitting Mayse to 
attend the meeting, during which Maggie Hales was terminated, as the 

al Counsel cite 
no Board or court decisions in support of the allegation.  Assuming that 
Respondent, in fact, failed to permit Mayse to attend the meeting at 
which Hales was terminated

something I doubt occurred as Mayse 
admits she was with another employe
e at the time, I find no violation of 
the Act.  Thus, in 
NLRB v. J. Weingarten,
 
420 U.S. 251 (1975), the 
Supreme Court held that an employer violates Sec. 8(a)(!) of the Act by 

during an 
investigatory interview, which, the employee believes, may 
result in discipline.  Herein, the Hales discharge interview lasted no 
more than 2 minutes, and Williams told Mayse that the decision had 
been predetermined.  Thus, the meeting, at which Hales was 
termina
t-
ed, appears to have been a discharge interview rather than an investig
a-
tory interview, and an employer is not required to permit union repr
e-
sentation during the imposition of previously decided upon discipline.  
LIR
-
USA Mfg. Co.,
 
306 NLRB 298, 305 
(1992).  Therefore, I shall 
recommend that par. 9(a) of the amended complaint in Case 32

CA

0
18149 be dismissed.
 
72
 
Notwithstanding that several individuals, who attended the mee
t-
ing, testified at the trial, only Lopes and Brown testified as to what 
occurre
d.
 

as the bargaining session co
n-


really sure because Craig Brown was going to be married 

re how long Craig was 
going to be gone after that, and when Brown got back . . . he 

Lopes, this was his initial meeting with Ritchey and the others, 


there was discussion about contract proposals, Lopes said, 

and I said, yes. . . . He said he wanted a complete proposal, and 
I said I think I could do that, if all the inform
ation we have is 

m-



73
  
D
uring 
cross
-
examination, Lopes added that he agreed to provide this 

2
 
weeks.  Brown 

s-
sion concerning . . . the non
-


 
.
 
. Mr. Ritchey [expressing] . . . disappointment that we 

x-
pressed a desire to have a contract with the Union within three 

o-
posal in ord
er to do that.  And Mr. Lopes agreed.  Said that he 
will have that within two weeks. . . . I guarantee were the words 

74
  
Asked, 

whether there would
 
be further face
-
to
-
face meetings either 
before or after that proposal was presented, Brown replied, 



 
to get anything done until we had 

75
  
However, Brown was unable to 
                                        
        
 
73
 
During cross
-
examination, Lopes agreed that the inclusion of 
wages was stressed by Brown.
 
74
 

d-

and then he asked if we 
wanted management rights included in that. . . . 
And then he said, I can assure you the first two things . . . in that pr
o-

i-
mony.
 
75
 
Asked why it was critical that the Union submit a compl
ete pr
o-

executive time and the people we were bringing to the table, since we 
were committing that time and that effort . . . in the time frame that we 
wanted to talk to the Union, we
 
needed to have everything in front of 
us.  Because when we sit down at the table . . . we had no idea . . . what 
was going to be talked about . . . or what issue is going to . . . a trade off 

l to R
e-


o-

rather than bargaining noneconomic issues f

a combined negotiations where there would be non
-
economic and ec
o-

-
examination, Brown said what precip
i-

attitude at the bargaining 
session


  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
429
 
 
 
 

r-


76
  
Lopes specific
ally denied agreeing there 
would be no further negotiations until the Union submitted its 
complete contract proposal to Respondent.
 


e-
sponden
t within the next 2
 
weeks.  Nevertheless, on June 22, 
Lopes wrote a letter to Brown in which he provided dates in 
July

the 18 through the 21st

on which he would be available 
to resume contract negotiations.  Alan Ritchey replied with a 
letter, dated June 2



18 for bargaining.  Next, on July 21, Brown wrote to Lopes 

ts to David Williams for available 
meeting dates and noted:
77
 
 
At our initial meeting on June 6th, you promised to 

weeks.  It was agreed that no further negotiation sessions 
would be held until after yo
u provided the proposal.  To 
date, we have not received your proposal.  Per our agre
e-
ment, we will be happy to discuss future meeting dates 
once we receive the promised proposal and have had an 
opportunity for review.
 
 
Finally,
78
 
on August 3, 2000, along with a cover letter, in which 
Roberto Flotte Jr., its president, demanded the resumption of 

later during August, the Union finally submitted its initial pr
o-
posed coll
ective
-
bargaining agreement to Respondent.  Two 
weeks later, by letter dated August 16, Brown responded, sta
t-
ing that he had been out of his office the previous week, that he 
would be unavailable on the bargaining dates suggested by the 
Union, and that the
 

e-

n-
                                        
                                     
 


 
76
 
Later, Brown reiterated that Ritchey said he did not want to meet 
again until he had a complete proposal and th
at, while he could not 


 
According to Brown, the Postal Workers Union represents Respon
d-

usetts facility, and, as of 
June 2001, the parties had, at least, one bargaining session.  While the 
union eventually presented a complete contract proposal, including 
wages, to Respondent, Brown was certain the proposal had not been 
submitted prior to the
 
initial bargaining session and conceded there was 
no agreement not to bargain until Respondent had the proposed colle
c-
tive
-
bargaining agreement.  Brown added that, as of February 2001, the 

 
77
 
Lopes asserted he heard nothing from Respondent during July e
i-
ther verbally or in writing.
 
78
 
During cross
-
examination, Lopes testified that, while he heard 
nothing from Respondent about the resumption of bargaining, he would 
have been unavailable during Ju
ly




 

wage rates from the contract proposal.   
 


contract proposal,
79
 
does, indeed, disclose the absence of wage 

check the wage determination and . . . we wanted more info
r-
mation . . . and we were waiting on our own copy of the 
wage 

of Labor and that the International was responsible for obtai
n-
ing all wage information and the Union had not, as yet, r
e-
ceived that information.  Also, 
u
nion officials were concerned 

 
.
 
.
 
that some of the information that we were getting from the 
employees was .
 
.
 

Lopes, some employees reported to 
u
nion representatives that 




year and not mandated on an every other year basis.  Finally, 

-
nine percent 

 
was amenable to negotiations immediately and 
that the Union was not obligated to have mentioned in the cover 

absence of wage rates fr
om the proposed contract.
 
The Union heard nothing further from
 
Respondent until r
e-
ceipt of a letter, dated September
 
5, to Roberto Flotte from 
Brown in which the latter wrote:
 
 
At our initial meeting in June of this year, John Lopes 
expressly and unambiguously agreed to provide a co
m-
plete contract proposal package to
 
Alan Ritchey, Inc. wit
h-
in two weeks.  He further agreed that no further negoti
a-
tion sessions would be scheduled before the complete pr
o-
posal was forwarded.  To date, more than three months 
later, we still have not received the contract proposal as 
promise
d by Mr. Lopes.  We expect the ILWU to honor 
the agreement made by Mr. Lopes.  We will be happy to 
discuss negotiation dates once this is done.
 
 
Three days later, on September 8,
80
 
Flotte responded, in wri
t-

ember 5 


81
  
Also, Flotte referred to General Cou
n-

,
 

 
.
 
. I mailed you a complete contract 
proposal with wages and pension to be proposed at a later 



                                        
        
 
79
 
Lopes testified that he and Roberto Flotte worked together on pr
e-
paring the proposed collective
-
bargaining agreement and that both 
believed it
 
was not necessary to include a wage proposal as there was 

 
.
 

 
80
 

letter, Roberto Flotte wrote to Brown, stating that he would be available 
for the re
sumption of contract negotiations on any date in September.
 
81
 

form the Union ever, verbally or in writing, specifically disputed the 
contents of his September 5 letter to Flotte.  John Lopes conce
ded he 
had no knowledge of any letter from the Union to Respondent, specif
i-

 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
430
 
Brown responded to Flotte by letter dated September 13.  

complete
 
con


complete
 

letter, Flotte conceded that the agreed
 

o-
posal had not yet
 
been submitted to Respondent.  Brown co
n-
cluded, stating Respondent remained willing to resume negoti
a-


complete

 

a 
4
-

n-

e-

e-

appropriate w
age proposals for employees in the various job 
classifications at the Richmond facility, Local 6 must first d
e-
termine whether those employees are currently being paid at the 
minimum rate legally required by the SCA and the applicable 
[Department of Labor] 


trust you will find the enclosed information useful . . . so that 
[the Union] complete their proposals to us.  Although more 
than three months have passed sinc

-
imposed 
deadline for furnishing us a complete proposal, we continue to 
look forward to receiving the proposal so that negotiations can 

Brown, stating that he was responding to the latt

13 letter.  In his letter, Flotte noted that the contract proposal, 

 
.
 
. 
cover[ed] everything except wage rates and pension contrib
u-
tions.  We are unable at this point in time to present
 
meaningful 
proposals on those issues because the wage and benefit info
r-



n, 
the latter would give Respondent proposals on wages and pe
n-
sion increases.  Then, Flotte stated that there was nothing to 

now
 


plen




collective
-
bar
gaining agreement.  On September 26, the U
n-


[W]
e see no reason why 
the Company cannot meet with the Union immediately to di
s-
cuss the numerous 
other
 
proposals
 
it submitted on August 3, 

-
economic 
issues prior to the submission of wage proposals is common 

 
Pursuant to its agreement at the initial June bargaining se
s-
s
ion, the Union finally submitted its wage and pension pr
o-
posals to Respondent on November 15 in a letter from Lopes to 
Brown.  On wages, the Union simply requested $2
-
per
-
hour 
increases added to all classifications for each year of a 
3
-
year 
agreement, and,
 
on the pension plan, the Union demanded that 
Respondent contribute $3 per hour for each bargaining unit 
employee.  Lopes concluded by requesting Brown to contact 
the Union in order to schedule bargaining.  However, 
2
 
weeks 
later, on December 1, Brown wrot
e the following letter to 
Lopes:
82
 
 
I am in receipt of your correspondence finally setting 
forth your wage and pension proposals and requesting that 
we contact your office to schedule further negotiations.  
Unfortunately, we do not have any proposed dates a
t this 
time.  Mr. Ritchey is scheduled to undergo heart surgery 
on December 6, 2000.  While we expect him to recover 
quickly and completely, we will not have an accurate pi
c-
ture of his recovery time until after December 6th.  We 
will, however, propose futu
re dates once the picture is 
more complete.
83
 
 
On December 19, Brown again wrote to Lopes, reporting that 
Ritchey was at home and recovering quickly from his surgery, 
that he was expected to return to his normal work duties within 
3
 

nately, his doctors have forbid him to 
travel for the next six to eight weeks.  In the interim and to 
move the process along, Mr. Ritchey welcomes you and your 
representatives to conduct negotiations at our corporate offices 

ember 22, evidently not yet in 

r-
mer:
 
 
On December 1, 2000 you wrote to indicating that the 
Company was unable to schedule any bargaining because 
Mr. Ritchey was undergoing heart surgery . . . and 
avail
a-
bility would not be known until some unspecified time a
f-
ter that date.  I have not heard anything further from you.
 
We have been trying to get a meeting with you to 
commence contract negotiations for over 6 months.  The 
Company first refused to meet 
until Local 6 had submitted 
a full set of wage proposals.  Now that we have submitted 
wage proposals, you are still dragging your feet.  While 

not willing to delay bargaining indefinitely while he r
e-
covers from surgery.  Surely, you or some other repr
e-
sentative of the Company can conduct the negotiations in 
his place. . . .
 
 

but, at some point following his surgery, Ritchey appointed his 
so
n Robby to be the lead negotiator in bargaining with the U
n-
ion, and the parties eventually resumed bargaining for an initial 
contract on January 18, 2001.
84
 
                                        
        
 
82
 
As to his 2
-

that was during Thanksgiving and the open heart surg
ery of Mr. 

 
83
 
Brown testified that Ritchey planned to attend all bargaining se
s-

-
bargaining agreement.
 
84
 
While, between August 3, 2000, and January 17, 2001, no contract 
bargaining occurred between the parties, there were meetings between 

uniforms and staffing in the container repair departme
nt.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
431
 
 
 
 

m
a
trix establishes that Respondent failed a
nd refused to bargain 
in good faith with the Union in violation of Section 8(a)(1) and 
(5) of the Act has two aspects

Respondent insisted, as a co
n-
dition for continuing negotiations, that the Union provide a 
complete contract proposal which included all ec
onomic and 
noneconomic terms and has failed and refused to meet at any 
time or place for the negotiations.  In this regard, in his letter, 
dated July 21, 2000
, 
to John Lopes and his letter, dated Se
p-

ou
n-


e-
ment of negotiations on their initial collective
-
bargaining 
agreement, John Lopes consciously agreed that no further neg
o-
tiations woul
d be scheduled before the Union submitted a 

credit the forthright testimony of Lopes that, during the June 6 

contract proposal to 
Respondent within 
2
 
weeks after the mee
t-
ing and that he never explicitly agreed there would be no fu
r-
ther negotiations until he did so.
85
  
Moreover, in his June 25 

meeting dates, rather than rai

t-
ed commitment as a reason for refusing to meet, Alan Ritchey, 
to whom Lopes had been speaking during the June 6 meeting, 

g-
gested dates.  In these circumstances, notin
g that the Union 
presented Respondent with a comprehensive contract proposal, 
with the exception of wage rates and a pension contribution 
amount, on August 3, I find, as alleged, that, in his July 21 and 
September 5 letters, rather than describing a commit
ment by 

86
 
Brown actually imposed a gratu
i-
tous and baseless condition precedent for continuing initial 
contract negotiations with the Union

no further bargaining 

n-
cluding 
all economic terms, from the Union

and that, in fact, 
from August 3, the date upon which the Union mailed its co
n-
tract proposal to Respondent, through November 15, the date 

contractual wage and pen
sion contribution amounts, based 
upon this condition precedent, Respondent repulsed each and 
every demand from the Union that the parties meet for the pu
r-
pose of resuming collective bargaining for an initial agreement.  
I further find that, notwithstanding
 

m-
                                        
        
 
85
 

the meeting corroborates his assertions in his subsequent letters to 
Lopes and Flotte.  Thus, if believed, he quoted Alan Ritchey as merely 
expressing a desire to conclude the negotiation
s after only three or four 
bargaining sessions, as expressing his frustration with what occurred at 
the June 6 session, and as saying there would be no progress until the 

assertedly said in 
response to indicate agreement, Brown could not 
recall.  
 
86
 



him of 

 

through the end of December, Respondent continued to refuse 
to meet and bargain with the Union, raising pretentious obje
c-

2
 
weeks after r
eceiving 
the latter proposals, while failing to name a substitute lead n
e-
gotiator, Brown wrote to Lopes that, inasmuch as Ritchey was 
scheduled to undergo heart surgery, Respondent would not be 
available for negotiations with Respondent, and, approximately
 
3
 
weeks later, continuing to fail to name a replacement, Brown 
again wrote to Lopes, asserting that Ritchey was recuperating 
but would be unavailable for 
3
 
weeks and that thereafter, while 
unable to travel for several more weeks, Ritchey would be wil
l-
ing 
to meet with 
u
nion representatives in Texas.  Finally, only 
after Lopes again demanded that Respondent meet and bargain 
and appoint a substitute for Ritchey did Respondent appoint 

and bargain 
with the Union.   
 
Based upon the foregoing, I find merit in the position of 
c

refusal to meet with representatives of the Union between A
u-
gust 3, 2000
,
 
and January 17, 2001
,
 
constituted a failure 
and 
refusal to bargain in good faith.
 

bargaining is most effectively carried out by personal meetings 
and conferences of the parties at the bargaining table.  Indeed, 
the Act imposes this duty to me

U
.
S
.
 
Cold Storage Corp
.
,
 
96 NLRB 1108
,
 
1108 (1951), enfd. 203 F.2d 924 (5th Cir. 
1953); 
Twin City Concrete
, Inc.
,
 
317 NLRB 1313, 1314 (1995); 
Chemung Contracting Corp.,
 
291 NLRB 773, 774 an 
f
n. 3 
(1988); 
Fountain Lodge, Inc.,
 
269 NLRB 674
,
 
674 (1984)
.  

labor organization, which is the bargaining representative of its 
employees, is not satisfied by inviting or demanding written 
proposals in advance of any face
-
to
-
face negotiations.  203 F.2
d 

parties had not yet begun the bargaining process through which 
proposals would have been subjected to the give
-
and
-
take of 

Holiday Inn Downtown
-
New Haven,
 
300 NLRB 
774, 

r-
gain in good faith includes a duty to make its authorized repr
e-
sentative available for negotiations at reasonable times and 
places.  
Nursing Center at Vineland,
 
318 NLRB 901, 905 
(1995).
87
  
Herein, Respo

what the Board found unlawful in the above and like cases.   
 
In defense, counsel for Respondent argue that their client 
was, at all times, prepared to bargain upon receipt of a contract 
proposal, which included wages an
d benefits

as promised by 
the Union.  While, it is true that, as wage rates and a pension 
contribution amount were not included, the proposed contract, 
which Respondent received on or about August 3, 2000
,
 
from 

 
commitment to 
                                        
        
 
87
 

a-

at a particular location to be a factor in considering whether it has met 
its obligation
s under the above section of the Act.  
Somerville Mills, 
308 NLRB 425 (1992).
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
432
 

a comprehensive, proposed collective
-
bargaining agreement in 
all other aspects.
88
  
There were myriad items available for the 
give
-
and
-

ability to 

-

to have been impaired; and it is quite common in collective 
bargaining to negotiate noneconomic items prior to considering 
economic ones.  In my view, the Act required face
-
to
-
face n
e-
gotiations between the parties at the point that Respondent r
e-

failed its obligation to bargain in good faith by insisting upon 

init
ial contract negotiations with the Union.  Further, while one 


against the Section 7 rights of the bargaining unit employees, 
and, in the
 
circumstances of this case, given its unlawful refusal 

under Section 8(d) of the Act required considerably more than 
delaying 
6
 

e-
placement and then p
roposing that contract negotiations take 
place in Texas when its facility and employees were located in 
n
orthern California.  Based upon the record as a whole, I co
n-
clude that, by insisting, as a precondition to face
-
to
-
face ba
r-
gaining, that the Union prov

proposal and by delaying in the appointment of a substitute 
authorized bargaining representative and refusing to meet at a 
reasonable location, Respondent failed and refused to bargain 
in good faith in violation of Section
 
8(a)(1) and (5) of the Act.
 
H. The Alleged Unlawful Unilateral Changes
 
1. Overview
 
I turn next to the allegations of the amended complaint in 
Case 32

CA

0
18149, the consolidated complaint in Cases 32

CA

0
18459 and 32

CA

0
18526, and the complaint in Case 
32

CA

0
18601 that Respondent engaged in acts and conduct, 
violative of Section 8(a)(1) and (5) of the Act, by unilaterally, 
without giving the Union notice and affording it an opportunity 

condit
ions of employment.  It is, of course, well settled that an 
employer violates 
the
 
section of the Act by unilaterally impo
s-
ing new and different wages, hours, and other terms and cond
i-
tions of employment upon bargaining unit employees
89
 
without 
                                        
        
 
88
 

did make a commitment to Respondent on June 6, and the simplicity of 
its November 15 wages and pension proposal
s demonstrates that a 

Respondent on August 3.
 
89
 
In 
Ford Motor Co. v. NLRB,
 
441 U.S. 488, 498 (1979), the S
u-
preme Court defined the mandatory subjects of bargaining as those 
matters which a


e-


wages, 
hours, or other terms and conditions of employment.  
Phelps Dodge 
Mining Co.,
 
308 NLRB 985, 999 (1992), enf. denied 22 F.3d 1493, 
1496

1498 (10th Cir. 1994); 
Johnson
-
Bateman Co.,
 
295 NLRB 180, 
182 (1989). 
 
first providi
ng their collective
-
bargaining representative with 
notice and a meaningful opportunity to bargain about the 
change.  
NLRB v. Katz,
 
369 U.S. 736 (1962); 
Bryant & Stratton 
Business Institute,
 
321 NLRB 1007 (1996); 
Mercy Hospital of 
Buffalo,
 
311 NLRB 869,
 
873
 
(1993); 
Associated Services for 
the Blind,
 
299 NLRB 1150, 1150

11
51 (1990).  However, it is 
clear that not all unilateral changes in bargaining unit emplo
y-

practices.  Thus, to be found unlawf
ul, the unilaterally imposed 

 
.
 



Outboard M
a-
rine Corp., 
307 NLRB 1333, 1339 (199
2); 
UNC Nuclear Indu
s-
tries, 
268 NLRB 841, 847 (1984); 
Pacific Diesel Parts Co
.
, 
203 
NLRB 820, 824 (1973); 
Coca Cola Bottling Works, Inc.,
 
186 
NLRB 1050, 1062 (1970), affd. 
sub nom. 
Retail, Wholesale 
Union v. NLRB, 
466 F.2d 380 (D.C. Cir. 1972).  Further, a
n 

e-
frain from making unilateral changes in working conditions 
commences at the time the labor organization, which represents 
its employees, gains ballot victory in a representation election 
(
Lawr
ence Textile Shrinking Co.,
 
235 NLRB 1178 (1978)), 
and, as noted by the General Counsel, the Board has held that, 


from unilateral ch
anges extends beyond the mere duty to give 
notice and an opportunity to bargain; it encompasses a duty to 
refrain from implementation at all, unless and until an overall 
impasse has been reached on bargaining for the agreement as a 

Bottom Line Ent
erprises,
 
302 NLRB 373, 374 (1991).  

diligent and earnest efforts to engage in bargaining, a labor 


Id.
 
2. The r
equired 
u
se of 
s
afety 
g
lasses
 
The General Counsel alleges that Respondent unlawfully 
implemented a mandatory safety glasses policy for all bargai
n-
ing unit employees subsequent to the election without notice to 
the Union
 
or affording it an opportunity to bargain.  Former 
employee, Michelle Mayse, who was a member of the Ric
h-

committee, testified, during direct examination, that she also 
became a member of the faci

90
 
in either 
February or March 2000.
91
  

                                        
        
 
90
 

is comprised of mana
g-
ers and bargaining unit employees, and, apparently, membership is 
voluntary.  The committee meets on a monthly basis and discusses and 



seen on the floor that would help benefit safety management, and we 

just discuss it, and then she would go over it with . . . the plant mana
g-

 
91
 
Accord
ing to R. Exh. 11, the minutes for the January 12, 2000 
safety committee meeting, Mayse became a volunteer member of the 
committee for the period January through June 2000.  However, she is 
not noted as being present at the January 12 meeting.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
433
 
 
 
 


d-
ing to Mayse, was published by Respond


e-


required to wear safety glasses while working.  Then

election, they . . . informed us that we had to, it was mandated 
for us to wear our safety glasses at all times on the floor ,
 
.
 
.
 



 
brought us all into 
the lunch room and he . . . told us that we had to start wearing 
safety glasses, and , if not . . . we would be issued violation 
tickets and that there would be other [discipline including] ve
r-
bal warnings, written, suspensions, and te
rminations, depending 

were distributed, and employees were required to sign upon 
receipt of their glasses.  During cross
-
examination, Mayse r
e-
called that, at the February 9, 2000 safety committee
 
meeting, 
which she attended, the wearing of safety glasses was discussed 
as a reaction to an employee, who suffered an eye injury while 

everybody .
 
.
 
. to wear glasses but not [to enforce]
 
in the way 
that they were enforcing it and taking disciplinary actions as far 

She denied that, at the above safety meeting, the issue was di
s-

lasses had 
been ordered for all bargaining unit employees in March.
 
Plant manager Williams denied that the wearing of safety 
glasses constituted a change from existing plant practice and 
that, while such may have become mandatory for all emplo
y-
ees, 
the
 
pol
icy was implemented prior to the election on April 

areas of the plant and in some job functions and not in other 

some employees used
 
this as an excuse not to wear them even 

actually implemented a mandatory eye glass policy ever
y-
where.  But the actual decision was made prior to that.
 
.
 
.
 

this regard, Williams stated tha
t, in response to an eye injury, 
suffered by a bargaining unit employee in January, at the 
Richmond service center safety committee meeting on February 



92
  
Williams noted 
that, given the time necessary for ordering the safety glasses, 
Respondent was unable to implement the policy until April.  

,
 
is an 
invoice for the ordering, by Respondent, of 300 safety glasses 
from a company located in San Leandro, California, and, co
n-
tradicting Mayse, Williams testified that the safety glasses were 

A
pril 5th, 6th, 7th.  I did a meeting.  It was about . . . eight to 
ten days prior to the election date. . . . I remember .
 
.
 
. I literally 
                                        
        
 
92
 
This decis
ion is reflected in the minutes of the safety committee 
meeting of February 9, which state the goal of implementing it in 
March.
 
said in this meeting that it was probably not a wise decision on 
my part to do it [then]. . . but I felt it was an is
sue that needed 

of the safety committee reflect that, under the topic of safety 

m-

ent offered 
to bargain with the Union prior to implementing its new safety 
glasses policy. 
 
There is no dispute that, requiring all bargaining unit e
m-
ployees to wear safety glasses at all times while working, co
n-
stituted a change from past practice.  In as
sessing the respective 
credibility of Michelle Mayse and David Williams, I have pr
e-
viously concluded that, in contrast to the latter, who appeared 
to be a dishonest witness and, unless corroborated, not worthy 
of reliance, Mayse impressed me as being a can
did and a trus
t-
worthy witness.  Therefore, I shall rely upon her version of 
events and find that Respondent implemented its above
-
described new work rule subsequent to the April 13 represent
a-
tion election.  However, Williams testified that he announced 
his
 
decision to implement this new work rule at the safety 
committee meeting in early February; his testimony, in this 
regard, was corroborated by Mayse herself and by the minutes 
of the meeting; and it would be utterly unreasonable to presume 
that, prior to 
the election, Respondent would have ordered a 
large supply of safety glasses from an outside vendor unless 
Williams previously had decided to distribute them to all ba
r-
gaining unit employees.  In these circumstances, I find that 
David Williams made the dec
ision to make the wearing of saf
e-
ty glasses by all bargaining unit employees mandatory over 
2
 
months prior to the election and 
3
 
weeks before the Union filed 
its petition for an election.  Accordingly, assuming, without 

cy represented a material 


made prior to the time the Respondent was obligated to bargain 

ection 8(a)(1) 
and (5) of the Act by failing to give notice to the Union prior to 
implementing its new work rule, mandating the use of safety 
glasses by all bargaining unit employees.  
Consolidated Prin
t-
ers,
 
305 NLRB 1061 at 
f
n. 2 (1992); 
Long Island Day C
are 
Services,
 
303 NLRB 112,114 (1991); 
Embossing Printers,
 
268 
NLRB 710 at 
f
n. 2 (1984).  Therefore, I shall recommend di
s-
missal of paragraph 10(a)(ii) of the amended complaint in Case 
32

CA

0
18149.
 
3. The 
s
afety 
t
icket 
p
rogram
 
The General Counsel alleges 
that Respondent unlawfully 
implemented a safety ticket program in late April without n
o-
tice to or offering the Union an opportunity to bargain.  In this 
regard, former employee Mayse testified that
 
she first became 
aware of such a program through the posti
ng of the aforeme
n-

in the lunchroom, in the employee breakroom, and by the 
timeclock
 
and that no such program had existed at the Ric
h-
mond facility prior to the posting of the memorandum.  Accor
d-
ing to Mayse, under the announced policy, which did not b
e-
come effective until after the election, members of the safety 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
434
 
committee were to issue the safety tickets and, while
 
on the 
committee, she issued one such ticket.  Plant 
M
anager Williams 
testified 

of documentation on safety glasses violations and other safety 


at all ti




 
.
 
. I issued [them] kind of like a parking ticket, trying to make 

-
examination, 
William
s conceded that the safety tickets were another form of 
the existing disciplinary procedure and equated the tickets to 
the issuance of a verbal warning



93
  
He testified further that the policy was impl
e-


prior to the election and that no new safety rules were impl
e-
mented with the tickets.  Also, with regard to the safety ticket 
program, analysis of the minutes of the April 12 safety commi
t-
tee meeting discloses t
hat it was discussed as a new topic, with 
implementation scheduled for late April.  There is nothing in 
the minutes as to when a final decision would be reached on 
implementation of the program.  Finally, there is no contention 
that Respondent informed the
 
Union of its decision to impl
e-
ment this program or that it afforded the Union an opportunity 
to bargain over it.
 
Given the respective credibility of Mayse and Williams, I r
e-
ly upon the former as the more honest and persuasive witness.  
Accordingly, I find
 
that Respondent implemented its safety 
ticket program subsequent to the date of the representation 
election, April 13.  Moreover, unlike the safety glasses policy, 
there is no record evidence to establish that Respondent reached 
its decision to implement 
its safety ticket program prior to the 
election, and, as it was first discussed the day before the ele
c-
tion, it seems reasonable to conclude that the decision to i
m-
plement was, in fact, reached after the election.  However, as 
the program continued use of 
the existing disciplinary proc
e-

tickets themselves were the equivalent of a verbal warning, I do 
not believe that implementation of this program represented a 
material, substantial, or signific
ant change from past practice or 
had such an impact upon the working conditions of the bargai
n-
ing unit employees so as to require notice to the Union and 
bargaining.  Arguing to the contrary, counsel for the General 
Counsel points to the fact that employee
s, who are on the safety 
committee, are empowered, in the same manner as supervisors, 
to give these to their coworkers.  While true and presumably a 
change from past practice, I fail to understand how this substa
n-

and conditions of 
employment.  Thus, there is no evidence that receipt of a safety 
                                        
        
 
93
 

always been utilized to enforce safety violations, and the saf
ety tickets 

e-
fore we would use the . . . employee counseling report [for]. . . safety 

to talk about the safe

tickets did not represent any change in the discipline for a safety viol
a-
tion.
 
ticket from a coworker, instead of receipt of a verbal warning 
from a supervisor, increased the seriousness of the safety viol
a-
tion, the severity of the discipline, or the r
epercussions there
 
from.  Therefore, I do not believe that Respondent violated 
Section 8(a)(1) and (5) of the Act by implementing its safety 
ticket program without notice to the Union or affording it an 
opportunity to bargain.  
Rust Craft Broadcasting of N
ew York, 
Inc.,
 
225 NLRB 327
,
 
327 (1975).  Accordingly, I shall reco
m-
mend the dismissal of paragraph 10(b)(i) of the amended co
m-
plaint in Case 32

CA

18149. 
 

e
limination of Memorial Day and
 
 
Labor Day as 
n
onworking 
h
olidays
 
The General Counse

of Memorial Day and Labor Day as nonworking holidays, 
thereby reducing the number of nonworking holidays from six 
to four, without notice to the Union or affording it an oppo
r-
tunity to bargain constituted an unlawfu
l unilateral change.  In 
this regard, former employee Mayse testified that she first b
e-

i-

which was posted throughout the plant, is signe
d by Brandee 

-

holidays are being reduced to four; that these are Independence 
Day, Thanksgiving Day, Christmas Day, and New Years Day; 


non
-

& 

their holidays had been reduced.  Plant 
M
anager Williams did 
not dispute the fact that Respondent reduced the number of 
nonworking holidays form six to four by eliminating Memorial 
Day and Labor Day as
 

he testified that, on or about April
 

n-

i-

reflect a reduction in the n

holidays from six to four and naming Memorial Day and Labor 
Day as the deleted nonworking holidays.
94
  
As set forth above, 
the USPS has the contractual right to change or modify any of 
the terms of the contract at its discreti
on, and, according to 

[W]
e would technically be in default of 
our contract if we failed to incorporate or make the changes 


act and 
that these were always implemented by Respondent.  Finally, 
Williams asserted that he gave notice to the Union of the 
change in nonworking holidays


 
.
 
. left them a message 

fact 
that we had conversations with them to let them know it 

 
At the outset, the number of nonworking holidays, which are 

an integral part of their terms and conditions of employment 
and 
constitutes a mandatory subject of bargaining.  In my view, 

material, substantial, and significant change, which required 
                                        
        
 
94
 
With regard to Memorial Day, Respondent paid its bargaining unit 
employees 8 hours holiday pay and double time for working th
at day.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
435
 
 
 
 
notice to and bargaining with the Union.  
Bryant & Stratton 
Business Insti
tute,
 
supra
 
at 1025.  In this regard, as David Wi
l-
liams did not appear to be a particularly candid witness, I am 
unable to credit his tenebrous assertions of either having left a 
message with the Union or spoken to some unnamed Union 
official about the elimination of the holidays and find that, prior 
to p
ublishing the notice, regarding the elimination of the two 
nonworking holidays, Respondent failed to give notice to the 
Union or afford it an opportunity to bargain.  As a defense, 

directive and R

may be true, I agree with counsel for the General Counsel that 
Respondent certainly could have bargained with the Union over 
the effects, including the compensation for employees, of the 
elimination of the
 
two nonworking holidays.  Accordingly, I 
find that Respondent violated Section 8(a)(1) and (5) of the Act 
by failing and refusing to bargain with the Union over the eli
m-
ination of Memorial Day and Labor Day as nonworking hol
i-
days.  
Legal Aid Bureau,
 
319 N
LRB 159, 168 (1995); 
Accurate 
Dye Casting Co.,
 
292 NLRB 982, 988

9
89 (1989); 
Saloon, 
Inc.,
 
247 NLRB 1105, 1108 (1980).  
 
5. The 
w
ork 
r
ule that 
f
irst
-
s
hift 
i
nspectors 
f
inish
 
the 
 
w
ork of 
s
econd
-
s
hift 
i
nspectors
 
The General Counsel alleges that Respondent un
lawfully 
implemente
d a rule, requiring that first
-
s
hift inspectors finish 
the work of inspectors on the second shift, without notice to the 
Union or affording it an opportunity to bargain.  In this regard, 
former employee, Latachianna Pontiflet, who
se
 
job 
was as an 
inspector on the first shift, testified that, on May 22, her supe
r-
visor distributed a memo to her and other employees and that 

e-

95
  
According to the witne
ss, prior to 

who would just finish up a pallet and start another one from 

-
shift inspectors were not required to complete the 
pallets of inspectors on the second shift.  Further, 
 
she noted 
that complying with the new work rule impacted on the job 
performance of inspectors, for, in order for an inspector to 
complete a partially completed pallet, an unloader was required 
to locate the exact product, which was in the unfinished palle
t.  



m-
pacted upon his or her efficiency level.
96
  
During cross
-
examination,
 
Pontiflet stated that, at the end of her shift, she 
was required to complete a form, showing the total number of 
pallets upon which she worked and how many remained i
n-
complete, and that the purpose of the form was for her to r
e-
ceive credit for an incomple
te pallet.  Also, asked if such was 

                                        
        
 
95
 
Counsel for the General Counsel failed to offer a copy of this do
c-
ument into the record.
 
96
 
She was corroborated on this point by container repair mechanic, 



result in a lowered efficiency standard.
 

with her pretrial affidavit, in which she stated that an inco
m-

 
.
 
. was s
upposed to be finished by an i
n-


P
lant 
M
anager Williams 

pallet exactly at the end of
 

inspector is supposed to log the percentage of pallet remaining 


further testified that, w
hile the foregoing had been Respon
d-

97
 
from time to time, he was 


u-





n-

cy


ran out of product, they would labor into down time and then 

 
With regard to the respective credibility of Pontiflet and Wi
l-
liams, I have previously discussed my impression that the latter 
did not appe
ar to be testifying in a truthful manner.  Likewise, I 
am also reluctant to rely upon the testimony of Pontiflet, whose 
demeanor was not that of an honest witness and who was clea
r-
ly impeached by her pretrial affidavit.
98
  
Therefore, contrary to 

 
assertion, I believe that Respondent always had a 
work rule, predating the election, of requiring first
-
shift inspe
c-
tors to complete the unfinished pallets of second
-
shift inspe
c-
tors and that the memorandum, which Pontiflet asserted she 
was given, did not
 
represent a change of past practice.  More
o-
ver, while, as set forth above, work rules are mandatory su
b-
jects of bargaining, even assuming that the memorandum exis
t-
ed and established a new work policy, I do not believe that 
requiring first
-
shift inspectors
 
to finish incomplete pallets co
n-
stituted a significant detriment to the bargaining unit employees 
or their terms and conditions of employment.  Thus, while an 
unwarranted increase in down time may impact upon an e
m-

al or practical sense 
that Respondent would count down time, which is not the fault 
of the inspector and results from the lack of identical product 
with which to finish an incomplete pallet, as negatively impac
t-

Williams that R
e-
spondent does not do so.  In these circumstances, I find no me
r-
it to the allegation that requiring first
-
shift inspectors to co
m-
plete unfinished pallets constituted an unlawful unilateral 
change and shall recommend that paragraph 10(d) of t
he 
amended complaint in Case 32

CA

0
18149 be dismissed.
 
                                        
        
 
97
 
He gave as the reasons for the policy

safety, efficiency, and e
n-
suring both inspectors received credit for the work.
 
98
 
Unlike, counsel for the General Counsel, I was
 
not impressed with 

 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
436
 
6. The 
c
hange in the 
s
tarting 
t
ime for 
e
mployees in the
 
 
f
irst
-
s
hift 
m
ailbag 
s
ection
 
The General Counsel alleges that Respondent unlawfully 
unilaterally changed the starting time for first
-
shift emplo
yees 
in the mailbag section of the processing department
 
from 6 to 4 
a.m.  In this regard, former employee Mayse testified that, du
r-
ing May 2000, she worked in the mailbag section of the pr
o-
cessing department and that the starting time for employees 
working in 
the
 
department, as well as all other bargaining unit 
employees on the first shift, was 6 a.m.  One day, at the end of 
the month, according to Mayse, 
S
hift 
M
anager June Rivera held 
a mee
ting with the employees in the mailbag section and said
,
 

 
.
 
. it was going to be a mandated overtime, that they had to 

following day.  Numerous employees, including single mot
h-
ers, complained t
hat this change made it impossible for them to 
find day care for their children.  As a result, after the meeting, 
Mayse approached Rivera and said there had not been sufficient 
notice of the earlier starting time.  Rivera replied that the ove
r-



employee, who was unable to find day care for her children at 
such an early hour, reported late for work and found a another 
employee at her wor
k station.  Respondent moved her to a di
f-

the employee was not fair, and, after a few days, the employee 
was returned to her normal job.  During cross
-
examination, 
Mayse said that the starting time
 
change lasted for just 
5
 
days, 

back to 6 a.m..  While Respondent offered no testimony to 

e-
spondent point to the testimony of container rep
air department 
mechanic, Ed Grissom, who testified regarding a memo, dated 
July 5, 2000, from the plant manager, requiring employees to 
work the following weekend due to a 110
-
truck backlog and 

-
examination
, whether the company policy before and after the 
election was occasionally to require employees to work on their 

had been having mandatory overtime.  This was mandatory 



 
As to whether Respondent gave notice to the Union and a
f-
forded it an opportunity to bargain over assignments of mand
a-

a con
versation with John Lopes about overtime in general, 
about procedures we would use to call overtime, and the proc
e-
dures we would use to staff overtime.  We agreed on those.  As 
to when this conversation occurred, Williams said that he could 
not remember, b

Later, after placing the conversation in May or June 2000, Wi
l-


r-
son from the 

e-
ment official of Respondent contacted him regarding a change 
in shift starting times for employees in any departments in May 
2000, despite being recalled as a rebuttal witness, Lopes failed 

e
-
described testimony.  
 
Mayse testified that, pursuant to assigning them mandatory 
overtime, Respondent changed the shift starting time for its first 
shift mailbag employees from 6 to 4 a.m.; employee Edward 
Grissom testified that Respondent has a longsta
nding p
a
st pra
c-
tice, dating to prior to the election, of assigning employees to 
work mandatory overtime; and David Williams was uncontr
o-
verted that he and John Lopes agreed on the procedures, which 
Respondent would utilize in assigning mandatory overtime t
o 
bargaining unit employees.  In 
San Antonio Portland Cement 
Co.,
 
277 NLRB 309 (1985), the employer had a longstanding 
mandatory overtime policy and implemented the practice, 
without notice to its employees bargaining representative, after 
becoming obligat
ed to recognize and bargain with the labor 

were not unlawful inasmuch as the mandatory overtime policy 

Id.
 
at 313.  Likewise, Resp
ondent had a past practice, which 
predated the April 13 representation election, of assigning 
mandatory overtime when work backlog was high, and there is 
no contention that Respondent deviated from it with regard to 
assigning mandatory overtime to the mail
bag employees at the 
end of May.
99
  
Accordingly, as it appears that Respondent and 

n-

represent a change from past practice, I shall recomm
end di
s-
missal of paragraph 10(e) of the amended complaint in Case 
32

CA

0
18149.
 
7. Respondent 
s
ets 
f
orth 
m
ore 
o
nerous 
p
lant 
o
bjectives
 
 
for 
b
argaining 
u
nit 
e
mployees
 
The General Counsel alleges that, through a memorandum 
published after the election, Respo
ndent unlawfully published 
new performance objectives for bargaining unit employees 
without informing the Union or affording it an opportunity to 
bargain.  In this regard, container repair department mechanic, 
Edward Grissom, who works on the swing shift, 
testified that, 
some time after the election but prior to July 4, 2000, his d
e-


his department.  
The
 
document 
(
GC Exh
.
 
4
)
 
sets forth the ef
f
i-
ciency standard for inspectors,
 
working on mailbags as being 



at 
length above, the prior published efficiency standard for 
inspectors was 80 percent, and Grissom testified that, as early 
as September 1999, the efficiency standard for container repair 
mechanics likewise had been set at 80 percent and, to his 
knowledge, h

Exhibit 4, the percentage number 120
 
percent
 
is circled, and, 
                                        
        
 
99
 
It is true that the Board has held that a unilateral change in the 
starting time of a work shift constitutes a material and substantial 
change in bargaining unit em

y-
ment and is unlawful.  
Blue Circle Cement Co., 
319 NLRB 954 (1995).  
However, in the decision, the Board specifically rejected the emplo
y-

longstanding p
olicy and found that the employer had no practice of 
consistently implementing such a policy. 
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
437
 
 
 
 


-
examination, asked if any container 
repair mechanic had b
een disciplined for not performing at 120
-

i-

above
-
discussed disciplinary actions against mechanics, Dale 
May and Tyrone Sparkman, add
ed
,
 


100
  

P
lant 
M
anager Williams testified that he prepared the document 

I was giving to the supervis

101
  
He added 


e-
partment.  For example, according to Williams, for mailbag 

y level] represents the 
overall average where we needed the mailbag area to be to get 

anything, including minimum efficiency levels.  As to Wi
l-

 
election, there is 
no record evidence of discipline for an inspector for failing to 
perform at a minimum efficiency level of higher than 80 pe
r-
cent.  Further, Williams himself testified that he set the min
i-
mum efficiency level for mechanics at 100 percent
 
and that 
both May and Sparkman were disciplined for not performing at 
this level.
 
While I have expressed my skepticism regarding the honesty 
of David Williams, as the record evidence appears to corrob
o-
rate him, I believe he must be credited with regard to
 
the intent 

i-
dence that, since the April
 
13 election, any inspector was ever 
disciplined for failing to perform at a minimum efficiency level 
other than 80.  Further, there is no record evidence t
hat contai
n-
er repair mechanics were ever required to work at a 120
-
percent 
minimum efficiency level.  Rather, I have held that, in October, 
Respondent unlawfully unilaterally implemented a 100
-
percent 
minimum efficiency level for mechanics in disciplining 
e
m-
ployees May and Sparkman.  Finally, I find support for Wi
l-



n-
dum, at issue, represented a change from past practice, I shall 
recommend that
 
paragraph 10(g) of the amended complaint in 
Case 32

CA

0
18149 be dismissed.
 
8. More 
o
nerous 
w
ork 
a
ssignments for 
 
w
elder, Kevin Lynch
 
The General Counsel alleges that Respondent unlawfully 
implemented more onerous work assignments for its welder, 
Kevin Lynch, without giving notice to the Union or affording it 
an opportunity to bargain.  In this regard, Edward Grissom 
testified that he kn
ows Lynch as a welder who works in the 

d-
                                        
        
 
100
 
Specifically, Grissom said there was no mention of a 120
-
percent 
efficiency standard at either the May or the Sparkman disciplinary 
proceedings.
 
101
 

top of the document but that there is no record evidence as to who 
wrote the words on the document.
 
ed a meeting between Lynch and two management officials 
(John Medina, the shift manager, and Henry Holloway, a for
e-
man) on or about June 6, 2000.  Accord
ing to Grissom, Medina 

have any welding to do. . . . I said that . . . I figured there would 
be plenty of welding to do. . . . And . . . he was a different job 

said
,
 


Grissom further testified that Lynch had no training as a m
e-
chanic, for which position Grissom and the other mechanics 
participated in a 
2
-
week training program;
 


be so classified in order to be eligible for hire by Respondent; 

e-

has to use a welding 

r-
ing cross
-
examination, Grissom denied that Lynch performed 
any container repair work prior to June 6 but was contradicted 
by his pretrial affidavit in which he stated that, p
rior to the 

d-


 
.
 

n-

t

-
the
-

 

i-
rect time was just out of control.  His down time was . . . 50 
percent or higher . . . which bas
ically meant that for half his day 



l-
liams, he determined Lynch had to 
be assigned to other jobs in 

remind them of our policy that [Lynch] needed to be working, 

Williams admitted that Respondent informed 
Lynch it wanted 

done such work for Respondent in the past.  As support for its 
position that it was justified in requesting Lynch to perform the 
work of a mechanic, Williams pointed to a statement in 
the job 
description for welding work, which Lynch signed upon being 

u-


given discipline one day in June


walking through departments and found him sitting in the parts 


102
  
Finally
, Respondent does not contend that it gave notice to the 
Union nor afforded the Union an opportunity to bargain before 
approaching Lynch about his job duties.
 
Analysis of the foregoing discloses no dispute as to what o
c-
curred.  Thus, Williams admitted that
 
Respondent did request 
                                        
        
 
102
 
Inasmuch as it appointed Lynch to be acting foreman over the s
e-
cond
-
shift container depa
rtment in November 2000, Respondent could 

 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
438
 
Lynch to perform container repair work when there was no 
welding for him to do.
103
  
Further, Williams believed Williams 
had performed such work in the past, and Grissom admitted 
that Lynch previously had done some container repair wor
k in 

o-

is a highly specialized craft and that such work fundamentally 
differs from container repair work.  Having considered the 
argument
s of counsel, I believe that Respondent did, in fact, 
engage in a change over which it should have given notice to 
the Union and afforded it an opportunity to bargain.  Thus, 
given his specialized job duties as a welder, and as it had signi
f-
icant precedent
ial value, I believe requiring Lynch to perform 
container repair work constituted a significant change, affecting 


may reasonably be c
onstrued as permitting Respondent to a
s-
sign him job duties other than those enumerated for a welder, I 
agree with counsel for the General Counsel that such clearly 
includes the element of discretion and is 

precisely the type of 
action over which an emplo
yer must bargain with a newly cert
i-

Eugene Iovine, Inc.,
 
supra.
  
Moreover, Respon
d-

an important term and condition of employment, thereby su
g-
gesting the irrelevance of the em

-
bargaining 

Kurdzeil Iron of Wauseon,
 
327 NLRB 155
,
 
155 (1998).  In so concluding, I note that the problem involving 

not requiring an immediate solution, and c
learly amenable to 
collective
 
bargaining before unilateral action.  In these circu
m-
stances, I find that, by acting unilaterally without notice to the 
Union or affording it an opportunity to bargain, Respondent 
engaged in conduct violative of Section 8(a)(1
) and (5) of the 
Act.   
 
9. More 
s
tringent 
d
iscipline 
s
tandards and 
p
rocedures and
 
 
m
ore 
o
nerous 
s
tandards for the 
c
ompletion of 
w
ork
 
The General Counsel alleges that, on or about June 18, 2000, 
by orally promulgating more stringent disciplinary standards 
and procedures, including progressive discipline, and more 
onerous objectives for the completion of work, Respondent 
unlawfully changed the terms and conditions of employment 
for bargaining unit employees without giving prior notice to the 
Union or affordi
ng it an opportunity to bargain.  In this regard, 
there is no dispute that, during a meeting with the second
-
shift 
container repair department mechanics, John Medina distribu
t-


June 18, 2000.

  
According to Edward Gris
som, who attended the meeting, there 
were two items, set forth in the document and discussed by 
Medina, about which he had never been aware prior to the 



repair will repair 19


                                        
        
 
103
 
Williams was uncontroverted that, prior to being requested to pe
r-
form container repair work when having no welding work to do, Lynch 
had an excessive amou
nt of down time on the job and, in fact, had been 
disciplined for reading a newspaper during worktime.
 


workstations will not be tolerated and will be dealt 
with using 

preciously Respondent had utilized the efficiency standard in 

 
.
 

k-

som said
,
 

 
.
 


u-

-
examination, while 
continuing to deny Respondent had ever given the con
tainer 

repair per shift, Grissom admitted that management had prev
i-


num

you can add and subtract.  You figure up the minutes that they 
have . . . they had us so many minutes to do the hampers . . . 
and so many minutes to do the OTRs, and you figure up that 
over a per

he was contradicted by his pretrial affidavit in which he stated 
that, prior to June 18, mechanics were required to do 21.2 ha
m-
pers per shift and 17 over
-
the
-
road containers per shift.  Upon 
being con
fronted with these figures in his affidavit, Grissom 

.
 
.
 

k-

-
examination, Grissom reiterated 


 
.
 
. no one ever 

mean that, prior to the election, employees were permitted
 
to 
wander away from their work
stations and walk throughout the 
plant or to en
gage in conversations which might affect produ
c-
tion.  Regarding the June 18 document, David Williams d
e-
scribed it as a meeting agenda, which was prepared by John 
Medina for the second
-
shift processing department.  The plant 
manager denied it represented an
y changes in company practi
c-


based upon anything in the document, Williams replied that 

 
from their job 
sites but that happened before [the document] and after. . . . I 

Finally, there is no contention that Respondent gave notice to 
the Union or afforded it an opportunity to bargain be
fore di
s-
tributing the above document.
 
Concerning the alleged more onerous objectives for the 
completion of work, while Grissom initially testified that R
e-
spondent had previously always written and spoken about 
productivity in terms of efficiency levels and
 
that he had never 
previously seen productivity discussed in terms of raw numbers 
of items completed per shift, on the latter point, he was effe
c-
tively impeached by his pretrial affidavit and subsequently 

tion nu
m-
bers.  In these circumstances, I am unable to conclude that se
t-
ting forth their expected productivity in terms of units per shift 

terms and conditions of employment.  The Board has held that
 

-
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
439
 
 
 
 
existing policy does not represent a change about which an 
employer is required to bargain with the labor organization 
representing its employees.  
Allied Mechanical Services,
 
320 
NLRB 32
,
 
3
2 (1995).  Accordingly, I shall recommend dismi
s-
sal of paragraph 10(i)(2) of the amended complaint in Case 32

CA

0
18149.  As to the excessive talking warning, as between 

demeanor, while testifying
, was not that of a candid witness, I 
credit the more forthright Grissom that, in its June 18 mem
o-
randum, Respondent announced a new work rule.  In this r
e-
gard, I note that Williams was not corroborated on the past 
existence of such a rule and that, even i
f employees always 
were aware they should not wander away from their work st
a-
tions or engage in excessive talking to the detriment of their 
work, there is no record evidence that they knew such acts 
would subject them to discipline.  As set forth above, wo
rk 
rules are mandatory subjects of bargaining.  In my view, esta
b-
lishing this new rule suggested to the bargaining unit emplo
y-
ees that their elected bargaining representative was irrelevant.  
Kurdzeil Iron of Wauseon,
 
supra.
 
Also, given the likelihood of 
attendant discipline, 
the
 
work rule clearly had a material, su
b-
stantial, and significant impact upon the bargaining unit e
m-

was obligated to have given the Union noti
ce of 
the
 
change and 
to have afforded it an opportunity to bargain.  Having failed to 
do so, I find that Respondent engaged in conduct violative of 
Section 8(a)(1) and (5) of the Act.
 
10. The 
p
olicy 
t
hat 
e
mployees 
r
eceive an 
u
nexcused 
 
a
bsence
 
for 
n
ot 
p
rov
iding 
a
 
w

p
rior 
n
otice
 
The General Counsel alleges that Respondent acted unla
w-
fully by unilaterally changing its existing practice and requiring 
that all time off be scheduled, at least, 
1
 
week in advance in 
order not to be considered an unexcused absence without giving 
the Union prior notice and affording it an opportunity to ba
r-
gain.  In this regard, there is no dispute that, on July 3, 2000, 
David Williams published a memo, which was dis
tributed to all 


for a full day or for a partial day must be scheduled at least one 
week in advance.  Any notice less than one week wil
l be co
n-

mechanic Grissom testified that Williams himself distributed 
the memo to employees at a meeting and that the practice at the 

 


an existing policy as, during the prior Christmas season, he 
gave his supervisor 
2
 
or 
3
 
days advance notice of his need to 
take tim
e off, and his request was granted.
104
  
Also, according 
to Grissom, 
3
 
weeks later, he again requested time off, giving 
his supervisor 
2
 
or 
3
 
days notice, and the latter again gave him 
permission.  During cross
-
examination, Grissom conceded that 
he believed W

                                        
        
 
104
 
Grissom recalled that he filled out a leave request form on this 
occasion.
 
because it was the first time he ever saw it in writing, that both 

and that Respondent distinguishes between foreseeable and 
unforeseeable absences in
 
its notice policy.  As to his memo, 

were starting to get an increased number of people requesting 


 
the minimum amount of 

changed during his tenure with Respondent.  Thus, the doc
u-

e-

cy, Wi
l-
liams conceded the company would make allowances for e
m-



require


changed since the Richmond facility opened in August 1999.  
She then identified a leave of absence request form, dated Jan
u-
ary 24, 2000, f
rom an employee who wanted a day off for a 
doctor appointment.  At the top of 
the
 
document 
(
R
.
 
Exh
.
 
28
)
, 


form at least 
1 week before
 
t

Finally, there is no contention that Respondent gave notice to 
the Union or afforded it an opportunity to bargain before pu
b-
lishing the July 3 memo.
 

new policy or 
merely reiterates an existing practice or policy, I 

Exhibit 28, that, since, at least, January 2000 and probably 
earlier, Respondent has had a policy of requiring an employee 
to provide, at least,
 
1
 

t-
ing that he filled out a leave request form on, at least, one occ
a-
sion, I can not credit container repair mechanic Grissom that 

aware of this requirement.
  
However, the second sentence of 

alleged unlawful unilateral change
105
 
and is more troubling.  
Thus, neither Williams nor Chorro specifically testified that 

policy included the 
protocol that notice of less than a week would result in the 
leave being considered as an unexcused absence or occurrence, 

Moreover, Grissom testified regarding two instances 
of leave 
requests, both of which he made less than a week before the 
requested days off and both of which were granted, and Wi
l-
liams himself admitted Respondent made allowances for ba
r-
gaining unit employees who required time off but failed to give 
the requ
ired 
1
 

correctly point out that an employer may lawfully implement a 
                                        
        
 
105
 
In their posthearing brief, counsel for the General Counsel argue 
that the
 

o-
tice prior to taking leave.  However, this is not the allegation of the 
amended complaint in Case 32

CA

0
18149.
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
440
 
written clarification of a preexisting policy without notice to 
and bargaining with a union; however, as set forth above, the 
issue is whether
 

existing practice.  
Allied Mechanical Services,
 
supra.
  
The only 


necessarily i
s that providing less than 
1
 

e-
sult in an unexcused absence.  Therefore, I believe that, in his 
July 3 memo, by adding the second sentence, Williams impl
e-
mented a new notice for time
-
off policy, and, as accumulated 
unexcused absences lea

o-
gressive discipline policy, 
the
 
unilateral change had a material, 
substantial, and significant impact upon the bargaining unit 

set forth above, by unilaterall
y implementing this new work 
rule, a mandatory subject of bargaining (
Praxair, Inc.,
 
supra
), 
Respondent sent a message to the bargaining unit employees 
that their newly elected collective
-
bargaining representative 
was irrelevant.  
Kurdzeil Iron of Wauseon,
 
supra
.  Accordingly, 
by implementing this policy change without giving notice to the 
Union or affording it an opportunity to bargain, Respondent 
engaged in conduct violative of Section 8(a)(1) and (5) of the 
Act.
 
11. Respondent 
r
equired 
e
mployees to 
w
ork 
on their
 
 
r
egularly 
s
cheduled 
d
ays 
o
ff

July 7 and 8
 
The General Counsel alleges that Respondent acted unla
w-
fully by unilaterally, without notice to the Union or affording it 
an opportunity to bargain, requiring bargaining unit employees 
to work on their re
gularly scheduled days off.  There is no di
s-
pute that, on July 5, 2000, Respondent published a memo from 
David Williams to all bargaining unit employees at the Ric
h-
mond facility, stating
,
 

trailers.  In order to reach a
n acceptable level by this weekend 
we will need to schedule Friday night and Saturday as regularly 
scheduled workdays.  Regularly scheduled is a nice way of 
saying 


  
Edward Grissom testified that 
the document was posted on a bulletin boa
rd, that, at the time, 
his regular workweek was Sunday through Thursday, and that 
second
-
shift employees were not regularly scheduled to work 
on Friday nights or on Saturdays.  As set forth above, asked 
during cross
-

before 
and after the election was occasionally to require employees to 
work on their days off when the backlog was high, Grissom 



 

 
Echoing Grissom, David Williams testified that the July 5 

r-

Richmond facility; that he had r
equested employees to work 

P
ost 
O


have no more than 15 to 20 unloaded trucks 
on any Friday.  He 


-
shift e
m-
ployees to work on Friday, November 26 and its first
-
shift e
m-
ployees to work on Saturday, November 27, 1999.  During 
cross
-
examination, asked about employees who had unbreak
a-
ble plans for the mandatory overtime days, Williams replied, 
 


i-

ision as to whether to excuse an employee from the 
mandatory overtime.  Finally, as discussed above, Williams 
testified that, in May or June, he and John Lopes met at his 

upon the procedures Re
spondent would utilize to announce and 
staff overtime when necessary.  While denying that Respondent 
gave notice to the Union regarding mandatory overtime on July 
7 and 8, despite testifying on rebuttal, Lopes failed to deny 

 
discussion of and agreement 
upon overtime procedures.
 

David Williams informed employees that, due to excessive 
backlog, the scheduling of Friday night, July 7, and Saturday, 
July 8, as regularly sc

Edward Grissom testified that Respondent has a past practice, 
predating the election, of scheduling mandatory overtime when 
the backlog was high, and the record evidence corroborates 
such a past practice; and David William
s was uncontroverted 
that, prior to July, he and John Lopes discussed and agreed 

Further, Board law is longstanding that, where an employer 
adheres to a longstanding past practice of assigning mand
atory 
overtime and implements it without giving notice to the labor 
organization, which represents its employees, or affording it an 


 
ba
r-
gain with the union.  
San Antonio Portland Cement Co.,
 
supra.
  
Herein, of course, there is ample record evidence that Respon
d-

predated the election and that Respondent acted fully in accord 
with 
this policy.  Accordingly, I believe that the assignment of 
mandatory overtime on July
 
7 and 8, 2000
,
 
did not represent a 

of employment and that, therefore, as Respondent had no obl
i-
gation to gi
ve notice to or afford the Union an opportunity to 
bargain, no violation of Section 8(a)(1) and (5) of the Act o
c-
curred, and I shall recommend that paragraph 10(k) of the 
amended consolidated complaint in Case 32

CA

0
18149 be 
dismissed.
 

c
h
ange in the 
w
orking 
t
imes of 
 
p
rocessing
 
d
epartment 
e
mployees on the 
f
irst 
s
hift
 
The General Counsel alleges that Respondent acted unla
w-
fully by unilaterally, without giving notice to the Union or a
f-
fording it an opportunity to bargain, changing the shift 
times for 
its bargaining unit employees on the first shift.  In this regard, 
there is no dispute that, on the Friday preceding the Memorial 
Day weekend in 2000, Respondent posted a notice throughout 
the Richmond facility, advising first
-
shift employees tha
t their 
hours of work on Saturday and Monday would be 4
 
a.m.
 
through 12:30
 
p.m.
  
According to Michelle Mayse, who worked 
on the first shift and whose normal hours of work were 6
 
a.m.
 
through 2:
30
 
p.m.
, first
-
shift employees previously had never 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
441
 
 
 
 
worked such
 

requesting to come in at an earlier time that we were going to 

because of the USPS announcement, making Memorial Day a 

 
lot of employees came up to me and 
wanted to know if they could come in at 4:00 instead of 6:00 so 


would get a longer time
-
off cycle
 
if they got out of the plant 
two hours earlier.
 
.
 
.
 
. I told them if they could get some supe
r-




the first
-
shift work force participated.  He denied any discipline 
was associated with failing to come in at 4
 
a.m.
  
During cross
-
examination, Williams conceded not informing the Union of 

ft times over the Memorial 
Day weekend



 
There is no dispute that shift starting and closing times are  
mandatory subjects of bargaining and that changing the starting 
and ending shift times fo
r the bargaining unit employees on the 
first shift for the Saturday and Monday of the Memorial Day 
weekend in 2000 constituted changes in their terms and cond
i-
tions of employment.  While Respondent only acted upon the 
entreaties of the bargaining unit empl
oyees themselves, while 
compliance with the earlier starting time was entirely voluntary, 
while no employees were disciplined for reporting at their no
r-
mal starting time, and while the shift starting and ending terms 
reverted to the normal times on the fol
lowing Tuesday, other 

who petitioned Respondent to change the shift hours for the 
2
 
days.  Moreover, no matter how inconsequential the change in 
shift times for 
2
 
days appears, a precedent wa
s arguably esta
b-
lished for more substantial changes merely based upon requests 
from unit employees.  Therefore, I believe the change, in fact, 
did have a material and substantial impact upon the terms and 
conditions of employment of the bargaining unit emp
loyees.  
Also, in acting as it did, Respondent exhibited to the employees 
that their designated bargaining representative was irrelevant in 
establishing their terms and conditions of employment. 
Ku
r-
dzeil Iron Wauseon,
 
supra.
  
Accordingly, I believe that, b
y 
unilaterally changing the shift times for the first
-
shift pr
o-
cessing department employees during the Memorial Day hol
i-
day in 2000, Respondent engaged in acts and conduct violative 
of Section 8(a)(1) and (5) of the Act, and I so find.
 
13. Respondent 
c
hang
es the 
j
ob 
d
uties of
 
c
ontainer 
 
r
epair 
d
epartment 
m
echanics
 
The General Counsel alleges that Respondent acted unla
w-
fully by unilaterally, without giving notice to the Union or a
f-
fording it an opportunity to bargain, changing the job duties of 
its bargainin
g unit mechanics in the container repair depar
t-
ment.  In this regard, Edward Grissom testified that the follo
w-
ing document 
(
GC Exh
.
 
8
)
 
was distributed by 
S
upervisor 
George Jordan to the swing
-
shift mechanics during a depar
t-
ment meeting.  Dated July
 
26, 200
0, the document reads:
 
Container Repair Expectations Revised
 
1) 
After clocking in to begin your shift, a mechanic 
should immediately receive a container.  This will cut 
down on the unnecessary down time we have been using.
 
2) 
All breaks, including lunch, s
hould be taken at the 
normal time that breaks are given, the only exception to 
this issue is our welder do 
[
sic
]
 
to the over amount of 
fumes in the welding cage.  He may need to come out for 
air outside the normal break times.
 
3) 
With the over abundance of
 
work that we are pre
s-
ently faced with, no mechanic should clock into meeting, 
training, or down time after returning from lunch or break.  
The mechanic or welder should immediately clock into a 
container and continue work.
 
4) 
When looking for a container 
to work on this should 
not be a mission that takes a great deal of time.  It should 
not take five or ten minutes to find a container to work on.  
To stop this problem a mechanic should already have a 
container at his work station that he is already clocked
 
on 
before he goes looking for another container to bring to his 
work station.  This will take away using to 
[
sic
]
 
much time 
in looking for another container.
 
5) 
We can spend an over amount of time looking for 
that perfect container to work on, it may look
 
great until 
you get it back to your station and put it on your eater and 
see it has a lot of damage to be repaired underneath the 
container.  This in turn will cause you to lose valuable 
time on repairing that container.
 
6) 
As far as triple liners on the 

can be done by teams or any other way the mechanics see 
fit to get the job done, 1st shift and 2nd shift must share 
the work load on all the bad containers on a equal basis.
 
7) 
All of these revisions will be approved by the m
e-
chanics
 
before they are put into effect, we work in a d
e-
mocracy and will continue to have input and suggestions 
by the mechanics before anything becomes official.
 
8) 
Mechanics should immediately clock into a contai
n-
er after lunch instead of clocking back in to do
wn time ie. 
Previous container or the next container you plan to work 
on.
 
9) 
If a mechanic has problems with a container not 
scanning he should have his supervisor or a material ha
n-
dler take the paper work back to initial to be researched, in 
the mean time
 
he can be working on the next container.  If 
the supervisor or the material handler are not immediately 
available move on to your next container until they can 
take the paper work over to the initial inspection area for 
you.
 
10) 
A mechanic can have up to 
five containers at his 
work station at any given time so long as it is not creating 
a jam that might create a safety issue.  It is understandable 
that on some occasions that a mechanic may have contai
n-
ers coming back from welding that may cause more co
n-
tai
ners at his/her work station it is the responsibility of the 
supervisor to assure that the material handlers align the 
containers properly to avoid congestion.
 
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
442
 

get four, five maybe six container
s, enough to do for a while 
.
 
.
 


k-
ing in a container and we lacked a little bit to finish it and then 

 

mechanic was required to take breaks and lunch at the same 


little time in the rest room or somethin

106
  
Concerning 4, 
Grissom believed it differed form what existed as previously 

 
.
 
. we used to just pull a container over and  . . . clock in on it 


 
.
 
. if [the contain

do on it and you get it finished, they want you to go out while 

n-

107
 
and 7, Grissom 
believed the former to be different a
s Respondent was reques
t-
ing that employees work in teams while performing their ind
i-


but conceded it had no effect upon his j
ob and that 10 was di
f-
ferent as previously there had been no specified limit to the 
number of containers a mechanic could have at his workstation 
for repair.  During cross
-
examination, Grissom said his supe
r-
visor
,
 
Jordan
,
 
held meetings with the container r
epair depar
t-
ment employees daily at the start of the shift and that it was 

-
related issues including 
suggestions on how to improve their work.  Grissom added that 
Jordan had been holding such meetings since prior to th
e ele
c-






tha

that, since the commencement of operations in Richmond in 

e-
dures


 
Counsel for the General Counsel contend that, in the above 

g-
ni
f


heavier workload, and new instructions for selecting containers, 
and that
 

n-
ics did their jobs.  Arguing to the contrary, counsel for R
e-
spondent contend that, taken as a whole, the document sets 

employees performed their
 

was uncontroverted, and I find, that most of what is contained 

n-
er repair department employees performed their daily work.  
However, while work rules are nom
inally mandatory subjects 
of bargaining, as stated above, to rise to the level of the types of 
                                        
        
 
106
 

s-
tem, down time is 

would result in lowered efficiency.
 
107
 
Grissom stated that 5 represented no change in procedures.
 
changes, which require prior notice and bargaining with a labor 

 
. . material and 
substantial change[s] in terms and 

Outboard Marine Corp., 
supra.
  

constitute merely particularization of, or delineations of means 
for carrying out, an established practice, they may, in many 
instances, be deemed not to constitute a 

material, substantial, 

Bath 
Iron Works Corp., 
supra.
  
I 
agree with counsel for Respondent that the alleged unlawful 

container repair mechanics were to perform their job duties and 
had a quite negligible, if any, impact up
on their terms and co
n-
ditions of employment.
108
  
Accordingly, no duty to bargain 
existed, and I shall recommend that paragraph 11(a) of the co
n-
solidated complaint in Cases 32

CA

0
18459 and 32

CA

0
18526 be dismissed.
109
 
14. The 
u
nit 
i
nventory 
c
lerk 
c
hanges
 
The General Counsel alleges that Respondent unlawfully 
unilaterally changed the shift and number of hours worked by 
the unit inventory clerk without notice to or bargaining with the 
Union.  In this regard, Edward Grissom testified that the ind
i-
vidual, clas
sified as the unit inventory clerk, works in the co
n-

shelves with parts.  Grissom further testified that, prior to the 
election, there had been two women

Sheila ________ and 
Debra Hadnot

per
forming this work; that one worked the 
entire first shift and one worked the entire second shift; that, 
subsequent to the election, the two women were moved to other 
departments and, thereafter, only one employee, a male, Daryl 
_______, performed the work 
of the unit inventory clerk; and 
that he begins working midway through the first shift and co
n-
tinues working until midway through the second shift.  David 
Williams testified that, in July 2000, the USPS issued a modif
i-
cation to its contract with Respondent
, changing the inspection 
criteria on containers to be repaired in the container repair d
e-
partment.  According to Williams, the effect of the modification 
was to reduce the amount of work by half, and, as a result, there 
was a reduced demand for parts.  He
 
continued, stating that 
Hadnot had always performed different jobs in order to keep 


that the other clerk was on leave at the tim
e;
110
 
that an indivi
d-
ual, Daryl Staley, was eventually given the job of unit invent
o-
ry clerk with a 10
-
hour workday (6
 
a.m.
 
until 4:30
 
p.m.
) ove
r-
lapping the first and second shifts.  Williams conceded that he 

ng hours.
 
Contrary to counsel for Respondent, I agree with counsel for 
the General Counsel that the foregoing represent the types of 
                                        
        
 
108
 
For example, requiring the mechanics to take lunch at the a
p-
pointed hour and requiring them to resume 
working rather than loun
g-
ing in the rest room at the conclusion of the lunch hour hardly impact 

suitable subjects for bargaining.
 
109
 
Absent any record evidence of unlawful animus, I shall a
lso re
c-
ommend dismissal of the allegation that publication of the July 26 
memorandum was violative of Sec. 8(a)(1) and (3) of the Act.
 
110
 
Upon her return, she was given a different job.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
443
 
 
 
 
material and significant changes in mandatory subjects of ba
r-
gaining, requiring prior notice and bargaining with a labor o
r-
ganization.  Thus, the changes, set forth above, involved such 
subjects as bargaining unit staffing, the transfer of employees to 
different jobs and their applicable rates of pay, and the esta
b-

s
hift and one overlapping the first and second shifts, all of 
which, I believe have significant precedential value.  Therefore, 
I find that the changes did, in fact, have a material and substa
n-

n-
dit
ions of employment.  Further, as set forth above, by acting 
unilaterally in the above manner, Respondent suggested to its 
bargaining unit employees that their newly selected collective
-
bargaining representative was irrelevant.  
Kurdzeil Iron of 
Wauseon,
 
su
pra.
  
In such circumstances, Respondent was obl
i-
gated to have given the Union prior notice of 
the
 
changes and 
an opportunity to bargain, and, having failed to do so, R
e-
spondent engaged in acts and conduct violative of Section 
8(a)(1) and (5) of the Act, an
d I so find.
111
 

c
afeteria 
b
enefits 
p
lan
 
The General Counsel alleges that Respondent acted unla
w-
fully by implementing an accident/disability insurance policy 
without notice to the Union or affording it an opportunity to 
bargain.  There is no 
dispute that the allegation pertains to R
e-


h-

employees since July 1994,
 
the effective date of the plan and 
that, since prior to the election, information briefly mentioning 

employees in all of its divisions, including the several service 
centers, along with an outl
ine of other company benefits, has 
been given to each bargaining unit employee at the time of his 
or her hire.
112
  
The record further establishes that the plan has 
an open enrollment period from May 1 through 31 each year; 

 
Richmond facility did not 
commence until August 1999, bargaining unit employees did 
not become eligible to enroll in the plan until May 1, 2000; that 
the cafeteria plan includes life, disability, and accident insu
r-
ance coverage; and that there were no cha
nges in the terms of 
the plan, which was offered to the bargaining unit employees in 
May 2000.  There is no dispute that, prior to offering the plan to 
its bargaining unit employees at its Richmond facility during 
the open enrollment period in May 2000, Re
spondent did not 
give notice to the Union or afford it an opportunity to bargain.  

plan has been part of its employee benefits package since prior 
to the time the Richmond plant commenced operat
ions in A
u-
gust 1999 and that, from 
the
 
date through April 12, it had been 
described, although not in minute detail, for all newly hired 
                                        
        
 
111
 
In the absence of evidence establishing unlawful animus, I shall 
reco

violative of Sec. 8(a)(1) and (3) of the Act.
 
112
 

time of his hire but did not recall seeing the document, which discussed 
the cafete
ria plan.
 
employees in an outline of available benefits.  Thus, contrary to 
the General Counsel, what occurred in May 2000 was not
 
the 
implementation of a new employee benefit by Respondent but, 
rather, the commencement of the open season for enrollment in 
the preexisting cafeteria benefits plan, about which the bargai
n-
ing unit employees were aware and for which they were now 
eligibl
e to enroll.  Section 8(a)(1) and (5) of the Act prohibits a 
unilateral change in the bargaining unit em
-


change
 
which is prohibited and which forms the basis of the unfair 
labor practice
 

NLRB v. Dothan Eagle,
 
434 F.2d 93, 98 
(5th Cir. 1970).  Herein, as the cafeteria plan was a preexisting 
benefit, about which the bargaining unit employees had 
knowledge, as the yearly enrollment period remained the same, 
and as the terms of the 
plan itself remained the same, the requ
i-

x-
ist.
113
  
In these circumstances, Respondent was not obligated to 
have given notice to the Union prior to offering the cafeteria 
plan during open enrollment,
 
and, while cognizant of the U
n-

compelled to recommend dismissal of paragraph 9(a) of the 
complaint in Case 32

CA

0
18601.
 

h
iring of 
t
emporary 
e
mployees 
d
irectly 
 
to
 
p
erform the 
w
ork of 
b
argaining 
u
nit 
e
mployees and 
 
p
aying 
t
hem
 
d
ifferent 
w
ages and 
b
enefits than 
p
aid to 
 
u
nit 
e
mployees
 
The General Counsel alleges that, commencing in November 
2000, Respondent began acting unlawfully by unilaterally, 
without notifying or affording th
e Union an opportunity to ba
r-
gain, hiring temporary employees directly to perform the work 
of bargaining unit employees and paying them at different 
hou
r
ly rates of pay than paid to bargaining unit employees.  In 
this regard, Edward Grissom testified that,
 
one day, in early 
December 2000, in the lunchroom, he spoke to another e
m-
ployee, who said that he had been hired on a temporary basis to 

the Richmond facility, Grissom approached David Williams
, 
and 

I asked him . . . about [hiring temporary employees who 
were performing the work of bargaining unit employees] . . . 
                                        
        
 
113
 
In asserting the existence of an unfair labor practice, counsel for 

notice at the point of hire that they would be eligible to enroll . . . is 
immaterial.  The salient facts are 
that Respondent was offering a benefit 
. . . that clearly materially altered the terms of their employment that 

Board or court decisions on point or even to any analogous decisions.  
Contrar

plan during its open season enrollment period to a 6
-
month anniversary 
raise of a specified amount, the existence of which had been made 
known to employees at the time of hire.  Surely, absent
 
any discretion, 
an employer would be under no obligation to bargain at the 6
-
month 
anniversary date of each employee, and, as in 
Rural/Metro Medical 
Services,
 
327 NLRB 49, 51 (1998), counsel would be arguing that the 
failure to give the raise constitutes 
an unlawful unilateral change.  I 
think the same is true herein, and the requisite change for an unfair 

plan on May 1.
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
444
 
and he said that he had talked to John Lopes about it.


c-
cording to Grissom, Williams said the temporary employees 
were working o
n just a short
-

 
.
 
. if they 

believed the temporary employees were being paid at a higher 
hourly wage rate than were bargaining unit employees, asked 
Williams if such were true, and 
the latter said they were being 
paid more per hour because they were not receiving any ben
e-
fits.  Also, the plant manager told Grissom that, rather than 
hiring the temporary employees from an agency, Respondent 
had hired them directly.  Finally, Grissom te
stified that the 

 
.
 
. 
[doing] material handling, inspection, and shrink wrap .
 
.
 

 

work done by bargaining unit employees.  During cross
-
examination, Grissom conceded that Respondent had hired 
tempor
ary employees, who worked in the processing depar
t-
ment, in December 1999; however, 
the
 
individuals were hired 

 
.
 
. through a temporary agency and [Respondent] got rid of 

o-
vember, Respondent hired
 
24 temporary employees at a rate of 
pay of $14.38 per hour and, at least, two other temporary e
m-
ployees at a rate of pay of $18.95 per hour, that 
the
 
individuals 

welfare plans, and that they were s
ubject to a different abse
n-
teeism policy than were bargaining unit employees. 
 
Williams testified that, in fact, Respondent did hire temp
o-






testifying he spoke to John Lopes about the hiring of tempor
ary 


another business agent,
114
 

p-

end of t
he year and whether Respondent would need temporary 
workers.  The options, about which they spoke included utili
z-
ing a permanent weekend shift and whether temporary emplo
y-

k-


his calendar, other than leaving a message for John Lopes on 

to say he ever again spoke to anyone form the Union regarding 
the matter of temporary employees, and
, according to Williams, 

 
.
 


were hired as early as November 9 and, according to Williams, 
the actual decision to hire temporary workers was r
eached 

the higher hourly rates of pay, Williams explained that, in order 

                                        
        
 
114
 

e 
was transferred to Valdivia.  Williams added that the subject of the 
conversation actually was upcoming employee overtime


talking to him about some overtime to be coming up, and then I also 
spoke with him about . . . th
e extra work coming in
.

 

ees 

positions plus they had to be paid the health and welfare 

115
  
Finally, Williams conceded that, unlike in 
1999, the temporary employees, who were hired at the end of 
2000, were 

r-

the temporary workers executed, referred to the possibility that 
they would be retained as full
-
time employees.
 
John Lopes testified that he did not
 
become aware that R
e-
spondent had hired temporary employees in 2000 until Dece
m-
ber.  He denied any conversations with Williams on the subject 

that they were thinking about hiring people withou
t benefits 
that they were going to pay them more money in lieu of ben
e-
fits. . . . I asked him why . . . would you want to do that . . . . he 


iven notice by 
Respondent of the decision to hire temporary employees or 
being afforded the opportunity to bargain about it.  On this 
point, on December 8, Lopes wrote to James Craig Brown, 
stating that the Union had just become aware that Respondent 
had h
ired temporary workers and requested information regar
d-
ing the number of hires, their rates of pay, and their benefits.
 

temporary employees, there can be no question that such repr
e-


contrast to hiring temporary employees from an employment or 
temporary agency in 1999, it hired such employees directly in 
2000 to fill bargaining unit positions and to perform the work 
of bargaining unit em
ployees.  Moreover, unlike the temporary 
employees in 1999, who were specifically excluded from the 
bargaining unit and none of whom were offered full
-
time e
m-
ployment, as the possibility existed that the temporary emplo
y-
ees, who were hired in November and 
December 2000, would 
be offered employment on a full
-
time basis to continue pe
r-

direct hiring of such employees clearly had a material and si
g-
nificant effect upon the bargaining unit employees.  Th
e hiring 
of temporary employees to perform the work of bargaining unit 
employees is a subject about which an employer is obligated to 
give a labor organization prior notice and to afford it an oppo
r-
tunity to bargain.  
Alamo Cement Co.
,
 
supra
 
at 1034.  Cred
iting 
the uncontroverted testimony of Williams and that of Lopes, it 
is clear that Respondent and the Union never actually engaged 
in bargaining over the direct hiring of temporary employees, 
and, even assuming Williams left a message, regarding the 
decisi
on to hire temporary employees, with the Union on or 
about November 6, 2000, the record evidence is that Respon
d-
ent commenced hiring such employees within a day or two 
after 
the
 

do as many as 30 days ear
lier.  In these circumstances, at the 
time Williams left his message, the direct hiring of temporary 
employees was a 
fait accompli,
 
and the Board has held that 
                                        
        
 
115
 
Counsel for Respondent failed to offer into the record any po
r-

testimony.  
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
445
 
 
 
 

to bargain within the meaning
 
of the Act.  
Ciba
-
Geigy Pharm
a-
ceuticals Division,
 
264 NLRB 1013, 1017 (1982).  Accordin
g-

was violative of Section 8(a)(1) and (5) of the Act, and I so 
find.   
 
Regarding the contention that Re
spondent unlawfully unila
t-
erally established hourly pay rates for its temporary workers 
different than the hourly rates at which bargaining unit emplo
y-
ees were paid for performing the same work, there is no dispute 
that, commencing in November 2000, Respon
dent paid its d
i-
rectly
-
hired temporary employees at higher hourly rates of pay 
for performing the same work as bargaining unit employees and 
that these amounts consisted of the wage rate for the position 
plus an amount equal to the hourly cost of health an
d welfare 
coverage. Also, there is no contention that Respondent notified 
the Union prior to implementing these hourly rates of pay.  

hourly rates of pay in the above manner so as to be in compl
i-

Department of Labor.  On this latter point, in their posthearing 
brief, 
c
ounsel for Respondent describe the requirements of the 
F
ederal Service Contract Act and imply that this is what plant 
manage
r Williams meant is stating he acted in compliance with 
the Department of Labor.  There is, of course, no mention of 
the Service Contract Act in the transcript and, while explaining 
its terms, counsel failed to cite to the relevant potions of that 
statute,
 
which support their contention, and never requested that 
I take judicial notice of it.
116
  
Further, as stated above, R
e-
spondent failed to offer into the record portions of its contract 


lanation for the hourly pay rates of the temporary 
workers is uncorroborated by either provisions of the contract 
between Respondent and the USPS or any other documents.  
Obviously, rates of pay are a mandatory subject of bargaining.  
Respondent failed to 
bargain with the Union over the temporary 

hired directly by Respondent, specifically were not excluded 
from the bargaining unit.  Further, given the lack of corrobor
a-
tive evidence, I do not belie
ve that, based solely upon Wi
l-

in what it could have negotiated with the Union on the above 
subject.  Accordingly, given the status of the temporary e
m-
ployees, who were hired in November and De
cember 2000, as, 
at least, potential bargaining unit employees, I find that their 
rates of pay had a substantial and significant effect upon the 

y-
ment and that Respondent acted in violation of Section
 
8(a)(1) 
and (5) of the Act by unilaterally, without notice to the Union 
or affording it with an opportunity to bargain, implementing the 
hourly pay rates of its temporary employees.
 
                                        
        
 
116
 

in conformity with the provisions of the Se
rvice Contract Act to be 
unavailing.
 

r
eduction of the 
w
ork 
h
ours of 
 
m
echanics
 
in the 
c
ontainer 
r
epair 
d
epartment
 
The General Counsel alleges that Respondent acted unla
w-
fully by unilaterally, without giving notice to the Union or a
f-
fording it an opportunity to bargain, reducing the number of 
daily hours worked by its container repair departm
ent mecha
n-
ics on a day
-
to
-
day, as
-
needed basis including, but not limited 
to, several dates in December 2000 and January 2001.  In these 
regards, there is no dispute that, commencing in early Dece
m-
ber 2000 and continuing through the time of the instant hea
ring, 

container repair department mechanics.  The record establishes 
that, in June 2000, the USPS modified its contract with R
e-
spondent, changing the criteria for determining which contai
n-
ers wer
e to be inspected and repaired, and, as a result, the vo
l-
ume of containers to be repaired was reduced by approximately 
half.  On September 12, 2000, James Craig Brown wrote to 
John Lopes that, due to 
the
 

s-
sary to decrease 
the staffing of the second
-
shift container repair 

f-
fected employee will be offered available positions on second 

e-


wrote:
 
 
As the representative of the bargaining unit employees 
at our Richmond facility, we wanted to give you advance 
notice of the necessity to eliminate the second shift co
n-
tainer repair department and transfer 
those employees into 
available positions on second shift.  While we are fully 
willing to discuss with you the above
-
described changes, 
we cannot allow those discussions to unduly protract such 
changes as time is of the essence.  I have directed that no 
ann
ouncement of the reduction
-
in
-
force/transfer be made 
to members of the bargaining unit until September 19
th
 
. .
 
.
 
.
 
 
Three days later, on September 15, Lopes wrote to Brown, 

such short notice
 
without affording the Union a reasonable 

to begin bargaining on the subject.  Thereafter, on October 24, 
Lopes and Edward Grissom met with David Williams in the 

nd facility.  According to Lopes, 



we . . . just talked about . . . w


moved somebody in a different department . . . their wage rate 
should change to the lower rate because the maintenance d
e-

 
Lopes testified that he said he 


this, and, after each continued to state his position, the meeting 
ended with Williams saying
,
 

Lopes added that he and Williams never discussed the matter 
again and specifically denied that there was any discussion 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
446
 
about possibly sending container repair employees home early.  
Six days later, on October 30, Lopes w
rote to Williams:
 
 
This letter is in response to our meeting at your office 
on Tuesday, October 24, 2000 
 

work in the maintenance department is the following:
 
 
(
1) 
Those employees in the maintenance d
epartment 
with  the least amount of seniority would be affected
 
(
2) 
The Company has the right to utilize those affected 
in other classifications as needed.  They retain 
classify
-
cation and rate of pay.
 
(
3) 
If the company finds that it cannot provide enough
 
work in the production area, then a layoff would accrue.
 
(
4) 
Layoff using seniority list of all employees defined 
by the National Relations Board as the Local 6 bargaining 
unit.  Thus, the lowest people on seniority list would be 
laid off.
 
 
I hope that th
is letter clarifies our discussion regarding this 
matter. . . .
 
 
Lopes testified that he received no response to this letter. He 
further testified that he believed his conversation with Williams 
about the container repair department concerned just four to 
six 
workers in the department and not the entire employee co
m-
plement



the hours of work of employees in the container repair depar
t-
ment, statin
g
,
 

.

not even an issue


department.  According to Lopes, the next thing he heard about 
the container repair department employees was from Grissom, 
who telephoned him i


117
 
stated that he was present during the entire October
 
24 meeting.  
Asked whether Williams ever proposed sending container r
e-
pair employees home early as a
 
solution to dealing with the 
reduced volume of work, he said Williams did discuss the work 
shortage but specifically denied Williams mentioning sending 
employees home early as a solution.
 
David Williams testified with regard to this October 24 
mee
t
ing wit
h Lopes at his office in the Richmond facility.  The 
meeting concerned the container repair department employees, 

and less work come into the area.  And that we had too many 
mechanics in that are
a.  We [discussed] some of the options . . . 

do [was] to . . . move people to processing or give them the 
option to go to processing, based on seniority.  And then [pay] 
them their higher r
ate for a week.  And then [drop] them to the 


                                        
        
 
117
 
Grissom did testify that, on November 6, his supervisor, Jordan, 
announced that all container department work would be divided evenly 

gets four
 
hours, we get four hours.  If day shift gets six hours, we get 

 

the following leading 



 
.
 
. the higher rate forever. . . . I 

.
 
.
 
. as mechanics and .
 
.
 
. just cut their hours when there was no 
work available . . . . pay them the legal minimum for the day 
but then send them home. . . . Lopes . . . basically said that he 
negotiated contracts . . . with moving people and lowering their 
rates, and it was .
 
. . my understanding when he left the meeting 

that he discussed three options with Lopes

moving people 
from container repair to processing, laying them off, or redu
c-
ing hours.  Later, Willia

that he was going to have to go back and get it approved, but I 
thought he was going to say it was okay to move people to 
processing and lower their rate if they wanted that option.  Ot
h-

  
According to Williams, he su
b-

that Lopes said the Union would only agree to moving emplo
y-
ees to processing at the higher wage rate or, if not, layoffs in 
seniority order.  Williams continued, s
tating that thereafter he 
continually attempted to reach Lopes by telephone but that 
Lopes never returned his calls.
 
Based upon the foregoing, I believe that, in December 2000, 
by implementing a decrease in its bargaining unit container 
repair department m

b-
ject of bargaining (
Carpenters Local 1031,
 
321 NLRB 30, 31 
(1996)), Respondent materially and significantly changed their 
terms and conditions of employment.  Having observed the 
testimonial demeanor of the above thr
ee witnesses, Lopes and 
Grissom appeared to be honest and forthright with regard to 
what occurred during the October 24 meeting; while Williams 
impressed me as testifying mendaciously.  Moreover, I note 

 
he only 
mentioned reducing the hours of the container repair mechanics 
and sending them home early in response to a leading question 
by counsel; that, in his September 12 letter, James Craig Brown 
never mentioned decreasing the hours of work for mechanics
 
as 
a solution to the reduction of work in the container repair d
e-
partment.  Further, in his October 30 letter to Respondent, 

hours, a matter he surely would have discussed had it been 
raised by Willi
ams.  Accordingly, I find that at no point during 
the meeting did Williams ever raise as an option, which R
e-
spondent had been considering, reducing the work hours of 
bargaining unit mechanics and sending them home early when 
work was slow.  Also, I credit 
Lopes that he never again heard 
from Williams after their October 24 meeting.  In this regard, 
noting his October 30 letter and as it would have been in the 

container repair department mechanics, I 
believe Lopes u
n-
doubtedly would have returned phone calls from Williams.
118
  
                                        
        
 
118
 
I do not believe the parties had reached impasse after just one 

letter.  Thus, there is no evidence that the parties had exhausted their 
prospects of reaching an agreement, had reached a de
adlock, or had 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
447
 
 
 
 
Based upon the foregoing,  while the parties obviously co
m-

-
shift container repair mechanics to other positions or lay them 
o
ff due to their decreased workload, inasmuch as the matter 
was neither raised by Respondent nor discussed by the parties, 
by reducing the hours of its container repair department m
e-
chanics without giving notice to the Union or affording it an 
opportunity t
o bargain, Respondent engaged in an unlawful 
unilateral change, violative of Section 8(a)(1) and (5) of the 
Act, and I so find.  
Carpenters Local 1031, 
supra;
 
Equitable 
Resources Energy Co., 
307 NLRB 730, 733 (1992).
119
 

g Layoff of
 
 
Container Repair Department Mechanics
 
The General Counsel alleges that Respondent acted to u
n-
dermine the Union as the collective
-
bargaining representative if 
its employees by announcing there would be layoffs of contai
n-
er repair department mec
hanics
 
and what the criteria for the 
layoff selections would be.  In this regard, Edward Grissom 
testified that, on September 13, 2000, his supervisor, George 
Jordan, held a meeting for the second
-
shift container repair 
department mechanics in the work are
a at approximately 3
 
p.m.
  
Jordan began, informing the employees that, due to the post 


have to give ,
 
.
 
.
 

120
  
He then mentioned the pos
sibility of 

a-

n-

e-
chanics working in other departments, saying
,
 

[Y]
ou cou
ld 

asked questions, mainly about the manner in which Respondent 
would conduct a layoff; Jordan repeated how he would do it 
and reiterated that the Union would not agree.  There is no di
s-
pute that
, at no point during the meeting, did Jordan state that, 
prior to implementing transfers or layoffs, Respondent was 
obligated to inform the Union of its decisions and afford the 
latter an opportunity to engaging in bargaining over what R
e-
spondent proposed 
regarding the container repair department 
                                        
                                     
 

Union did not believe they were at impasse as, 6 days later, Lopes gave 
Williams a counterproposal.
 
119
 
Assuming that the parties reached an impasse on October 24 with 
re

other positions or to lay them off, Board law is clear that an employer 
may only implement changes in terms and conditions of employment 
consistent with its preimpasse proposals.  
McAllister
 
Bros., 
312 NLRB 
1121, 1123 (1993).  Herein, reducing the hours of work of the container 

proposals.  Accordingly, implementation of such changes would have 
been unlawful.
 
 
120
 
The record est
ablishes that Jordan held this meeting just 1 day 
a
f
ter James Craig Brown sent a letter to the Union, informing it that in 
order to resolve the problem of decreasing work for its container repair 
department, Respondent wanted to transfer the second
-
shift m
echanics 
to other positions on that shift or, if the employees refused to accept 
transfers, to lay them off.  In the letter, Brown promised to withhold 

 
mechanics.  During cross
-
examination, Grissom conceded that, 

[N]
obody in container r
e-

n-
ner and not in a threatening way. 
 
Counsel for the General Counsel state that, at the time Jordan 
spoke to the mechanics, the Union had neither the time in 

the opportunity to engage in bargainin
g with Respondent and 
that he failed to inform the employees Respondent was obliga
t-
ed to give notice to the Union prior to implementing transfers 
or layoffs and to afford the Union an opportunity to engage in 
bargaining.  Counsel then argue, without citing
 
any supporting 
decisions of the Board, that, in the above circumstances, Jo
r-


Thus, unlike in 
Rock
-
Tenn Co., 
319 NLRB 1139 (1995), J
ordan 
did not provide the employees with information which was 
inconsistent with the position Brown advanced to the Union in 
his September 12 letter.  Further, unlike in 
Page Litho, Inc.,
 
supra, 
Jordan did not threaten that Respondent was close to 
implemen
ting employee transfers and/or layoffs; there is no 
record evidence of any transfers of container repair mechanics 
to other positions; and Grissom admitted that no employees 
were laid off.  Also, unlike in 

 
247 NLRB 
869, 877 (1980), J


spoke prematurely to the listening mechanics about the same 
subjects, which Brown addressed in his letter to the Union, and 
expressed his own views as
 
to how Respondent should proceed.  
Accordingly, his comments did not have the effect of unde
r-
mining the Union in the minds of the bargaining unit emplo
y-
ees and were not violative of Section 8(a)(1) and (5) of the Act.  
Therefore, I shall recommend dismiss
al of paragraph 11(d) of 
the consolidated complaint in Cases 32

CA

0
18459 and 32

CA

0
18526.
 

 
1. Respondent 
r
equires 
m
echanics to 
e
xecute the 
 

 

d
ocument
 
The General Counse
l alleges that Respondent unlawfully b
y-
passed the Union and dealt directly with its bargaining unit 
employees by asking them to sign a memo, agreeing to changes 
in their job duties.  In this regard, I have previously found that, 
during a meeting with the s
econd
-
shift mechanics, the superv
i-
sor, George Jordan, distributed a memorandum, dated July 26, 

that each mechanic was requested to execute his copy of the 
document.  Further, I concluded that, inas
much as the delinea
t-
ed changes in the manner, in which mechanics were required to 
perform their jobs, were minor and had a negligible impact on 
their terms and conditions of employment, they did not rise to 
the level of the types of changes, which require 
notice to a labor 
organization prior to implementation affording the latter an 
opportunity to bargain.  Board law clearly requires that an e
m-
ployer meet and bargain exclusively with the bargaining repr
e-
sentative of its employees and that an employer which 
deals 
directly with its bargaining unit employees or with any repr
e-
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
448
 
sentative of 
the
 
employees, other than their designated bargai
n-
ing representative, does so in violation of Section 8(a)(1) and 
(5) of the Act.  Further, direct dealing need not take the for
m of 
actual bargaining.  
Allied Signal, Inc.,
 
307 NLRB 752,
 
753 
(1992).  In any case, involving an allegation of direct dealing, 

i-
t
a

p-
re

Modern Merchandizing, 
284 NLRB 1377, 1379 
(1987).  Finally, the Board has developed criteria to be used for 
determining whether an employer has engaged in direct dea
l-
ing, violative of Section 8(a)(1) and (5) of the Act.  These are 
that the Res
pondent was communicating directly with union
-
represented employees; that the discussion was for the purpose 
of establishing or changing wages, hours, and terms and cond
i-

r-
gaining; and that such comm
unication must be to the exclusion 
of the union.  
Permanente Medical Group,
 
332 NLRB 
1143, 
1144
 
(2000);  
Southern California Gas Co.,
 
316 NLRB 979, 
982 (1995); 
Obie Pacific, 
196 NLRB 458, 459 (1972).  In my 
view, it may be argued that requiring employees t
o execute 

seeking their approval of the changes to the exclusion of their 
designated bargaining representative.  However, as I have pr
e-
viously concluded that, while arguably controversial, the 
c
hanges set forth in said document do not arise to the level of 
the types of changes which materially impact upon the bargai
n-

to require prior notice and bargaining with a labor organization, 
I do 

the container repair mechanics execute the July 26 memora
n-
dum had the effect of eroding the position of the Union as the 

C
f. 
Allied 
Signal, Inc., 
sup
ra.
  

acts and conduct constituted direct dealing in violation of Se
c-
tion 8(a)(1) and (5) of the Act, and I shall recommend dismissal 
of paragraph 12 of the consolidated complaint in Cases 32

CA

0
18459 and 32

CA

0
1
8526.
 
2. Polling the 
f
irst
-
s
hift 
p
rocessing 
d
epartment 
 
e
mployees
 
r
egarding 
c
hanging their 
s
tarting 
t
imes
 
The General Counsel alleges that Respondent unlawfully e
n-
gaged in direct dealing with its bargaining unit employees by 
polling its first
-
shift 
processing department employees regar
d-
ing their desire to change their starting times and, thus, receive 
overtime.  In this regard, I have found that, prior to the Mem
o-

-
shift 
processing departmen
t employees approaching 
P
lant 
M
anager 
Williams with regard to changing the shift starting times for the 
weekend, Respondent changed the shift times for the 
2
 
days.  
Other than the foregoing admitted entreaties, there is no ev
i-
dence that any managers approa
ched employees as to the matter 
prior to changing the shift times.  In their posthearing brief, 


i-

 
.
 
. there 
was evidence of direct dealing by 

this evidence is or where it could be found.  In these circu
m-

s-
sion is rather significant.  Accordin
gly, in the absence of ev
i-
dence pertaining to polling or of any instance of direct dealing 
with the bargaining unit employees regarding changing the shift 
times, I find no violation of Section 8(a)(1) and (5) of the Act 
of the Act occurred and shall recomm
end dismissal of par
a-
graph 14(b) of the amended complaint in Case 32

CA

0
18149.
 

o
ffer of 
t
riple 
t
ime to 
b
argaining 
u
nit
 
 
e
mployees for 
w
orking on Memorial Day
 
The General Counsel alleges that Respondent unlawfully b
y-
passed the Union and dea
lt directly with its bargaining unit 
employees by offering to pay its first
-
shift processing depar
t-
ment employees triple time for working on the May 29, 2000 
Memorial Day
 
holiday if they voluntarily worked on Saturday, 
May 27 and did not miss any days of w
ork the following week.  
In this regard, Michelle Mayse was uncontroverted that, on 
Saturday, May 20, supervisors informed employees on the first 
shift that they would not be required to work over the following 
Saturday.  Two days later, on Monday, 
P
lant 
M
anager Williams 


l-
liams reversed himself, informing the bargaining unit emplo
y-

Thur


point, supervisors approached employees, seeking volunteers, 
but few expressed any willingness to work on Saturday.  Then, 
on Friday, Re

leaving copies in conspicuous places throughout the Richmond 

r-

n-
nounced that employees would be pa
id time and a half for 
working on Saturday and double time plus 
8
 
hours holiday pay 
for working on Monday, with payment contingent upon e
m-
ployees working 
8
 
hours on Saturday and Monday and 40 hours 
the following week.  David Williams testified that, prior 
to the 
election, he had the authority to pay employees in the manner, 
set forth on the above document, and that employees were paid 
in 
the
 
manner for the Memorial Day weekend.
 
Notwithstanding that counsel for the General Counsel disr
e-
garded the pleading of
 
the allegation and, treating it as an a
l-


gave no notice to the Union and did not afford it an opportunity 
to bargain over the issue,


conduct on Thursday, May 25
,
 
and the wording of General 

r-
gaining unit employees for work on t
he following Saturday and 
Monday and effectively composed bargaining.
121
  
Whether the 
employees work on those days would be voluntary or required, 
their payment, and any preconditions for payment were mand
a-
tory subjects of bargaining, and Respondent was obli
gated to 
have dealt with the Union on these matters.  The Union was a 
newly certified labor organization and, by dealing directly with 
                                        
        
 
121
 

 
signified by 
employees showing up for work on both days.
 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
449
 
 
 
 
the bargaining unit employees and acting as if the Union did 

n-

representative.  
Modern Merchandizing, 
supra. 
 
Accordingly, 

of the Act, and I so find.
 

m
eetings with 
b
argaining 
u
nit 
 
e
m
ployees
 
c
oncerning 
r
eduction
-
in
-
f
orce 
i
ssues
 
The General Counsel alleges that Respondent undermined 
the Union as the exclusive bargaining representative of its e
m-
ployees by meeting directly with its employees concerning 
upcoming subjects of bargaining incl
uding reduction of work 
issues.  In this regard, the record establishes that, after a 
6
-
month interruption, collective
 
bargaining for an initial contract 
between Respondent and the Union resumed on January 18, 
2001.  Representing the Union were John Lopes 
and the e
m-

were Bobby Ritchey, James Craig Brown, Anthony Welling, 
the new plant manager, and Richard __________. According to 
Edward Grissom, late in the bargaining session, which co
n-
cluded at 3:3
0
 
p.m.
 

tools, and I brought up the subject that the shirt the Company 
gave us to wear was 50 percent polyester and that when I was 
welding .
 
.
 

Then, speaking directl
y to Lopes, Welling asked if he could 
speak to these people and gestured towards the employees.  
Lopes responded that he could and that any of these employees 

continued, testifying that, on the fo
llowing Tuesday, January 
23, Welling called a meeting of the container repair department 
employees at 3
 
p
.
m.  Employees from both shifts were present, 
and Welling began speaking.  He started on the subject of the 
mechanics being sent home early, saying
,
 

 
.
 
. that was because 



122
  
He then proceeded 

t to each ind
i-
vidual around the room asking them . . . what should be done 
.
 
.
 

if there had to be a layoff, it should be done in order of senior
i-

 
made it very 
clear that before anything could be actually done, he would 

also spoke about their efficiency levels, stating that the Seattle 
                                        
        
 
122
 

with regard to what should be done about the work shortage.  Thus, as 
set forth above, Lopes wrote to David Williams on October 30 tha
t 
seniority should govern on any matters affecting the bargaining unit 
mechanics; that, while Respondent had the right to transfer mechanics 
to other bargaining unit positions, the affected employees should retain 
their classifications and rates of pay; an
d that, if layoffs were chosen as 

 
.
 
. the lowest people on seniority list would be 

 

pay 
attention to what we were doing.
123
 
Grissom next testified that, at the end of the above meeting, 
Welling announced he would hold a followup meeting during 
the following week to discuss the reduction in the number of 
containers for repair.  On January 31
, after Grissom reported 
for work, Welling held a meeting but only the second
-
shift 
container repair department employees were present.
124
  

started the meeting with the subject of work load that som
e-
thing just had to be done .
 
.
 
. and that these short 


 
.
 
. went around to each ind
i-
vidual and asked them what they thought should be done.  He 


e to 

Grissom testified that he attended the next bargaining session 
between the parties on March 9 and that, during 
the
 
meeting, 
the parties held a lengthy discussion about the consequences of 
the 
reduced amount of work in the container repair department.
 
Anthony Welling testified that, towards the end of the Jan
u-

it was necessary that he be able to
 
speak to the container repair 
departm
ent employees and 

. . . go over the issues of cherry 
picking and the lack of work and reduced hours in the depar
t-

bargaining committee were also container repair department 

thing would be happening that they 



125
  
After giving the container 
repair mechanics advance not
ice of the meetings, on January 
23, he met separately with the employees on each shift.  With 
regard to the second
-

them that we were getting together so that we could take an 
opportunity to discuss things that were 
going on in the depar
t-
ment . . . give them a chance to ask questions and hear clearly 
from me what I know and what information there is in terms of 
where we are in terms of the workload, and wanted the oppo
r-
tunity to explain to them what we were doing to t
ry and assure 
                                        
        
 
123
 
Grissom testified that neither he nor any union official objected to 
Welling holding this meeting and that, besides himself, three othe
r 
bargaining committee members were container repair mechanics.  Also, 


to work on rather than the next container i
n line, at the meeting.
 
124
 
Grissom said that no one informed the Union about the schedu
l-
ing of the meeting.  
 
125
 
Welling recalled Grissom speaking about his shirt catching on 
fire but said it occurred earlier in the meeting.
 
According to Welling, he felt the
 
need to speak to the container r
e-

.
 
.
 

facing and the loss of work hours and wages was becoming more and 
more pregnan

an agreement with the Union on the container repair department e
m-
ployees quickly and did not want to wait for the conclusion of contract 
negotiations. 
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
450
 
that all the work that was available for container repair . . . was 
getting to them.  We [discussed] .
 
.
 
. the issue of cherry picking 
. . . some of the harder more difficult pieces of container repair 
work.  We were talking about the lack of
 
work and the reduced 
hours, and again explained to them that this is an opportunity 
for them to be able to share information with me. . . . I indica
t-
ed that Mr. Lopes was aware we were having the meeting .
 
.
 


 
.
 
. your bargaining committee people 
are going to hear 

decisions about anything or any practices or any changes that 
would have to be handled between the company and . . . the 

rmed the 
employees that Respondent was in a difficult position because 
it could not go and seek work for the container repair emplo
y-
ees, that Respondent was limited by its contract with the USPS, 

ted 

 
.
 
. or did they want me to try and 
move things forward with the Union and . . . see . . . if we could 

was attempting to obtain as many containers as he could for 
t

like how long is this going to continue, and my answer [was] I 


and 


Asked if he mentioned options other than reducing the hours of 

y 


o-
ple.  And so the reality is . . . to wind up with some reduction in 
the labor force in order to equal the amount of work if you w
ant 

l-
ly, with regard to this meeting, Welling admitted asking e
m-
ployees what they thought of the issues, stating
,
 

the general tone of the information exchange, which was .
 
.
 
. 
tell
 
me what your experience has been with these types of 


n-

 
Welling tes
tified that he held another meeting with the co
n-
tainer repair mechanics on each shift a week later.  According 

involved in making the selection . . . for the layoff . . . . basica
l-
ly I asked an
 
open ended question, what are ways of doing it 
because . . . they as a group needed to sort of think it through 

this, Edward Grissom mentioned the use of social security 

 
gave people the heads up that probably 

all trained in the various product and everything, and everyone 
pretty much acknowledged that they were.  Welling testified 
that, as to the role
 
of the Union, he said
,
 

[E]
veryone is open 
and welcome to give their input here and stuff but ultimately 

And I may have made the comment that Z hoped . . . we could 
move this through as an a
side and not get balled up in the 
whole contract negotiation because . . . this is urgent to you 
.
 
.
 
.
 

 
During cross
-
examination, Welling was asked if the info
r-
mation he obtained was important to Respondent, and he r
e-

 
It was important in sense of 
them hearing from me where we were and having them unde
r-
stand the nature of the business with [the USPS] .
 


to speak to the employees, Welling said
,
 

[
T]
o avoid any co
n-


the work force reduced so the remaining people had 40 hours of 


n-

 
I discussed it with Craig Brown that we needed to 
make this an important item and not let it get backlogged in the 

d-

portunity to 


methods and things that they felt would be appropriate ways for 
a selection of who would stay in the departm
ent and who 
should go elsewhere in terms of seniority or other criteria .
 
.
 
. 
and be able to share with me those methods that have been used 

n-
form Lopes on January 18 that he would be asking e
mployees 
for input or soliciting opinions.
 
James Craig Brown corroborated Welling as to what o
c-
curred at the January 18 meeting.  Towards the end of the se
s-

that he needed . . . to speak to the 
mechanics in the container 
repair department about some issues that we had raised in the 
meeting particularly the cherry picking and the lack of work 
.
 
.
 
.
 

open dialogue back and forth.  Brown also tes
tified that the 
parties next met for bargaining on March 9 and that the subject 


objection to the two employee meetings prior to t
he bargaining 
session.  Finally, testifying on rebuttal, John Lopes specifically 
denied that, during the January 18 bargaining session, Welling 
asked him for permission to speak to the container repair m
e-
chanics about the impact of the lack of work in that
 
department 
or to solicit input from said employees about the lack of work.
 
While they differ on some details, the recollections of Gri
s-
som, Welling, and Brown are not thoroughly inconsistent. I was 
most impressed with the demeanor of Grissom and believe h
is 
version of events was the more convincing and trustworthy and 
shall rely upon his testimony as to what occurred at the January 
18 and March 9 bargaining sessions and the two container r
e-
pair department employees meetings with Welling.  The test
i-
mony of 
the latter appeared to be too labored to be entirely 


January 18 bargaining session, without explaining what he 
would say or ask,
 
Welling sought and was granted permission, 
by Lopes, to speak to the container repair mechanics.  I further 
find that, during his ensuing meeting with the container repair 
personnel, amongst whom were members of the bargaining unit 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
451
 
 
 
 

committee, while cautioning he would 
have to reach agreement with Lopes before anything became 
final and after explaining the existing, unsatisfactory situation 
of declining work and employees receiving fewer hours, Wel
l-
ing questioned each mechanic as to w
hat should be done and 
that, during his second meeting with the mechanics the follo
w-
ing week, after again cautioning that he would have to reach an 
agreement with Lopes before anything could be final, Welling 
stated that employees working shorter hours was
 
not a satisfa
c-
tory solution the problem of the lack of work and again asked 
each employee what should be done.  I also find that, during the 
March 9 bargaining session, the parties spent a substantial part 
of the time discussing the consequences of the la
ck of work in 
the container repair department.  Finally, Welling admitted that, 
during his first meeting with the container repair department 
employees, he told them he needed to hear from them whether 
they wanted matters to remain the same; that, during h
is second 

n-
ion as to how layoffs should be effectuated; that he discussed 
what he heard with Brown; and that, on January 18, he failed to 
disclose to Lopes he would be polling employees regarding the
 
above matters.  
 

to hold meetings with the container repair department mecha
n-

committee attended the two meetings and voiced no objec
tions 
to what Welling did, and that he stressed to the mechanics the 
need to bargain to an agreement with the Union before anything 
final could be implemented,  the issue herein is whether Wel
l-
ing polled the container repair department employees for the 
pu

view, this must be answered affirmatively.  Thus, it is axioma
t-
ic that, by virtue of the April 13, 2000 election, only the Union 

barga
ining unit employees, including the container repair m
e-

e-

its proposed solutions for the lack of work in the container r
e-
pair department
.  While Welling may well have felt the need to 
explain the serious nature of the existing situation to the m
e-
chanics

and, indeed, Lopes felt this was a good idea, there 
seems to have been no reason for his polling other
 
than to a
s-
certain the extent of
 
the
 

bargaining positions.  In this regard, unlike in 

Co.,
 

 
.
 
. 

To the contrary, if done innocen
tly, Welling certainly would 
have been candid with Lopes, regarding his intent, when he 

silence speaks proverbial volumes, and the importance, which, I 
believe, Respondent attached to the infor
mation gained from 

regarding the container repair mechanics, which occurred at the 

d-

P
ermanente Med
i-
cal Group,
 
supra,
 
is misplaced as that case involved an e
m-

r-
mation to help it formulate its own bargaining proposals, and 
Respondent makes no such contention herein.  Indeed, Welling 
disi
ngenuously claimed little of any import was derived from 
his polling.  In sum, while Welling had permission to speak 
generally to the container repair mechanics about their current 

to poll th
em regarding their positions
 
on an issue about which 



believe Respondent a
cted in violation of Section 8(a)(1) and (5) 
of the Act and so find.   
 
C
ONCLUSIONS 
O
F 
L
AW
 
1. 
Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 
2. 
The Union
 
is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3. 
At all times since April 13, 2000, the Union has been the 
exclusive representative for the purposes of collective bargai
n-
ing, within the meaning of Section 9(a) of the Act of the fo
l-
lo
w
ing appropriate unit:
 
 
All full
-
time and regular part
-
time warehouse, processing, 
container repair, and quality and data departments employees, 
including inspectors, material handlers, banders, stretch wra
p-
pers, receivers, loaders, unloaders, forklift 
operators, tray r
e-
pair operators, logistic clerks, yard drivers, mechanics, wel
d-
ers, repair parts inventory clerks, quality auditors, palletized 
quality auditors

initial inspectors, and final inspectors e
m-
ployed by Respondent at its Richmond, California fa
cility; 
excluding all employees performing work duties at Respon
d-

placement or employment agencies, outside contractor e
m-
ployees, office clerical employees, janitors, managers, supe
r-
visors, acting s
upervisors, confidential employees, profe
s-
sional employees, data analysts, plant maintenance leads, 
guards, and supervisors as defined by the Act.
 
 
4. 
By issuing disciplinary warnings to two container repair 
department mechanics for failing to perform at m
inimum eff
i-
ciency levels subsequent 
 
to increasing the minimum efficiency level for 
the
 
emplo
y-
ees without giving prior notice to the Union or affording it an 
opportunity to bargain over 
the
 
increase, Respondent engaged 
in acts and conduct violative of Sect
ion 8(a)(1) and (5) of the 
Act.
 
5. 

r-
gain prior to each act of discipline, by issuing discretionary 
verbal warnings, written warnings, suspensions, and discharges 
to its bargaining unit inspectors for faili
ng to perform at min
i-
mum efficiency levels without prior notice to the Union or 
affording it an opportunity to engage in bargaining over 
the
 
discipline, Respondent engaged in acts and conduct violative of 
Section 8(a)(1) and (5) of the Act.
 
6. 
Subsequent t

r-
gain prior to each discharge of a bargaining unit employee, by 
issuing discretionary discharges to bargaining unit employees 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
452
 
without prior notice to the Union or affording an opportunity to 
bargain over the discharge
, Respondent engaged in acts and 
conduct violative of Section 8(a)(1) and (5) of the Act.
 
7. 

r-
gain prior to each act of discipline, by issuing discretionary 
verbal warnings, written warnings, suspensions a
nd discharges 
to its bargaining unit employees for violations of its absente
e-
ism policy without prior notice to the Union or affording it an 
opportunity to bargain, Respondent engaged in acts and co
n-
duct violative of Section 8(a)(1) and (5) of the Act.
 
8. 
By unilaterally, without giving prior notice to the Union or 
affording it an opportunity to bargain, imposing a new work 
rule on bargaining unit employees, prohibiting them from di
s-
cussing the Union with their fellow employees during working 
time, Responde
nt engaged in acts and conduct violative of Se
c-
tion 8(a)(1) and (5) of the Act.
 
9. 
By imposing a work rule upon its bargaining unit emplo
y-
ees, prohibiting them from discussing the Union with their 
fellow employees during working time, when there were no 
pr
ohibitions as to conversations about any other subjects, R
e-
spondent engaged in discriminatory acts and conduct, violative 
of Section 8(a)(1) and (3) of the Act.
 
10. 
By insisting, as a condition precedent to the resumption 
of face
-
to
-
face collective bargain
ing, that the Union provide it 

economic terms, by delaying the appointment of a substitute 
authorized bargaining representative and by demanding to meet 
at an unreasonable location for bargaining,
 
Respondent failed 
and refused to bargain in good faith in violation of Section 
8(a)(1) and (5) of the Act.     
 
11. 
By unilaterally, without prior notice to the Union or a
f-
fording it an opportunity to bargain, eliminating Memorial Day 
and Labor Day as non
working holidays, changing the job duties 
of welder, Kevin Lynch, implementing a new work rule prohi
b-
iting excessive talking and wandering away from work stations, 
implementing a new work rule mandating that, with less than 
1
 
week prior notice, leave from 
work would be considered an 
unexcused absence, changing the shift times for the first
-
shift 
processing department employees during the Memorial Day 
weekend in 2000, changing the work shift and the working 
hours of the unit inventory clerk, implementing a p
lan to hire 
temporary employees directly rather than through temporary 
employment agencies and paying 
the
 
employees at a different 
hourly rate than paid to bargaining unit employees, who pe
r-
form the same work, and reducing the hours of work of co
n-
tainer re
pair department mechanics, Respondent engaged in 
acts and conduct violative of Section 8(a)(1) and (5) of the Act.
 
12. 
By bypassing the Union and dealing directly with its ba
r-
gaining unit employees regarding working voluntarily on the 
Saturday of the Memor
ial Day holiday weekend in 2000 and 
offering to pay them at a triple time rate of pay for working on 
Memorial Day, Respondent undermined the position of the 
Union as the bargaining representative and engaged in acts and 
conduct violative of Section 8(a)(1)
 
and (5) of the Act. 
 
13. 
By bypassing the Union and directly polling its container 
repair department employees as to their positions on solutions 
for the lack of work in their department and on implementing 

s on these i
s-
sues, Respondent undermined the bargaining position of the 
Union and engaged in acts and conduct violative of Section 
8(a)(1) and (5) of the Act.
 
14. 
The above
-
described unfair labor practices are unfair l
a-
bor practices affecting commerce with
in the meaning of Se
c-
tion 2(6) and (7) of the Act.
 
15. 
Unless specified above, Respondent has engaged in no 
other acts and conduct violative of the Act.
 
T
HE 
R
EMEDY
 
I have found that Respondent has engaged in, and continues 
to engage in, serious and extensi
ve acts and conduct violative 
of Section 8(a)(1) and (5) of the Act.  Accordingly, I shall re
c-
ommend that it be ordered to cease and desist from 
the
 
actions 
and to take certain affirmative actions designed to effectuate the 
purposes and policies of the Act
.  Initially, I have found that 
two container repair mechanics, Tyrone Sparkman and Dale 
May, received unlawful disciplinary warnings after Respondent 
began stricter enforcement of its efficiency standards for its 
container repair mechanics without prior n
otice to the Union or 
affording it an opportunity to bargain.  In these circumstances, I 
shall recommend that Respondent immediately rescind and 
remove the
 
warning notices from the personnel file of each 
employee and notify him that such has been done.  Ne
xt, I have 

to bargain prior to the disciplining of bargaining unit emplo
y-
ees, Respondent unlawfully continued to issue discretionary 
warning notices, suspensions, and discharges to inspectors for
 
not working at the minimum efficiency level without prior n
o-
tice to the Union or affording it an opportunity to bargain.  
Accordingly, I shall recommend that Respondent be ordered to 
rescind and 
remove
 
all verbal and written warning notices and 
notices of
 
suspensions and terminations from the personnel 
records of all inspectors, who received such discipline for low 
efficiency since May 26, and notify each that such has been 
done.  With regard to employees Demone Anderson, George 
Booker, John Chatman, Jacqu
elyn Greer, Marietta Haywood, 
Sheila Jackson, Ardell Shelfo, Ebony Mouton, Monique Du
d-
ley, Donika Dotson, Sheila McFarland, Paulette Hicks, Linda 
Martinez, Toni Bertrand, Candace Minter, and Tina Bowman, 
each of whom was suspended for low efficiency subseq
uent to 
May 26, I shall recommend that Respondent be ordered to 
make each employee whole for any loss of earnings he or she 
may have suffered, with interest to be computed in the manner 
prescribed in 
New Horizons for the Retarded, 
283 NLRB 1173 
(1987).  Re
garding employees Anderson, Booker, Chatman, 
McFarland, Shelfo, Daryl Johnson, Yolanda Stevens, and Mar
i-
an Howard, each of whom was discharged for low efficiency 
subsequent to May 26, I shall recommend that Respondent be 
ordered to immediately offer each r
einstatement to his or her 
former position of employment or, if 
the
 
position no longer 
exists, to a substantially equivalent position without prejudice 
to his or her seniority or other rights or privileges previously 
enjoyed and to make each employee whole
 
from the date of his 
or her discharge until the day he or she is offered reinstatement 
for any loss of earnings and other benefits he or she may have 
suffered as a result of his or her discharge, with said amounts 
computed in the manner prescribed in 
F. W
. Woolworth Co.,
 
90 
  
 
 
 
          
ALAN RITCHEY
,
 
INC
.
 
 
 
 
 
 
453
 
 
 
 
NLRB 289 (1950)
,
 
and with interest computed as in 
New Hor
i-
zons for the Retarded,
 
supra
.
126
 

e-
quest to bargain prior to the discharge of any bargaining unit 
employees, utilizing its dis
cretion, Respondent unlawfully di
s-
charged employees, LaTachianna Pontiflet and Mandrell Mi
l-
ler, without prior notice to the Union or affording it an oppo
r-
tunity to bargain.  Therefore, I shall recommend that notices of 
their discharges be expunged from the
 
personnel files of each 
employee and that Respondent be ordered to immediately offer 
Pontiflet and Miller reinstatement to their former positions of 
employment or, if 
the
 
positions no longer exist, to a substantia
l-
ly equivalent ones without prejudice to h
is or her seniority or 
other rights or privileges previously enjoyed and to make each 
whole from the date of his or her discharge until he or she is 
offered reinstatement for any loss of earnings or benefits he or 
she may have suffered as a result of his o
r her unlawful di
s-
charge.  
The
 
amounts are to be computed in the manner esta
b-
lished in 
F. W. Woolworth Co.,
 
supra,
 
with interest computed as 
in 
New Horizons for the Retarded, 
supra. 
 

e-
quest to bargain 
prior to the imposition of discipline against 
bargaining unit employees, Respondent unlawfully continued to 
issue discretionary warning notices, suspensions, and dischar
g-
es to employees who violated its absenteeism policy without 
prior notice to the Union 
or affording it an opportunity to ba
r-
gain.  Accordingly, I shall recommend that Respondent be o
r-
dered to rescind and 
remove
 
any verbal or written warning 
notices and notices of suspensions and terminations for viol
a-
tions of its absenteeism policy from the 
personnel files of any 
bargaining unit employees, who received such discipline su
b-
sequent to May 26, and to inform 
the
 
employees that such has 
been done.  With regard to employee, Latosha Green, who was 
suspended for excessive absenteeism, I shall recommen
d that 
she be made whole for any loss of earnings and benefits with 
interest to be computed in the manner set forth in 
New Horizons 
for the Retarded,
 
supra. 
 
As to employees Lowe Shakesnider, 
Merdia Fort, Theodore Hagaman, Shawndale Quilter, Michelle 
Mayse
, Armando Leapheart, and Marcell Spain, each of whom 

I shall recommend that Respondent be ordered to offer each 
immediate reinstatement to his or her former position or, if 
the
 
position no longe
r exists, to a substantially equivalent position 
without prejudice to his or her seniority or any other rights or 
privileges previously enjoyed and to make each whole from the 
date of his or her discharge until the date he or she is offered 
reinstatement f
or any loss of earnings or benefits, with 
the
 
amounts to be computed in the manner set forth in 
F. W. Woo
l-
                                        
        
 
126
 
Counsel for the General Counsel additionally
 
backpay order, r
e-
quiring Respondent to reimburse the employees involved herein for any 
extra Federal and/or State income tax that would or may result from the 
lump sum of any backpay award to them.  In the absence of any Board 
decisions on the propriety o
f such an additional remedy, I must deny 


 
worth Co.,
 
supra,
 
and with interest computed in the manner set 
forth in 
New Horizons for the Retarded, 
supra. 
 
 
I have found that Respondent engaged i
n numerous unlawful 
unilateral changes, each of which materially and substantially 

employment.  In this regard, generally, I shall recommend that 
Respondent specifically be ordered to cease an
d desist from 
unilaterally changing the terms and conditions of employment 
of its bargaining unit employees without giving prior notice to 
the Union and affording it an opportunity to bargain over any 
such changes.  Specifically, I shall recommend that, in
 
order to 
restore the status quo ante herein Respondent be ordered, upon 
the request of the Union, to rescind each of the unlawful unila
t-
eral actions described above.
127
  
Further, in order to restore the 
status quo ante for its container repair department em
ployees, 
in addition to reinstituting their normal daily work schedules to 

shall recommend that Respondent be ordered to reimburse each 
of the above employees in the department for any wages and 

unlawful reductions in their hours of work, with the amounts 
computed in the manner set forth in 
Ogle Protection Service,
 
183 NLRB 682 (1970)
,
 
and with interest as set forth in 
New 
Horizons for t
he Retarded, 
supra.
  
Also, I shall recommend that 
Respondent be ordered to cease and desist from bypassing the 
Union and dealing directly with its employees regarding chan
g-
es in their terms and conditions of employment and polling 
them regarding issues, wh
ich are the subject of bargaining b
e-
tween the parties.    
 
Finally, I have found that Respondent bargained in bad faith 

n-
tract proposal as a condition precedent to resuming collective 
bargaining an
d by delaying in the appointment of a substitute 
lead negotiator and insisting on meeting at an unreasonable 
location.  As a remedy, I shall recommend that Respondent be 
ordered to cease and desist from such acts and conduct and, 
affirmatively, to bargain 
in good faith.  Counsel for the General 
Counsel seeks as an additional remedy an order extending the 
certification year.  Board precedents establish that a labor o
r-

of its initial bargaining ses
sion with an employer

herein June 
6, 2000.  
Dominguez Valley Hospital,
 
287 NLRB 149, 150 
(1987); 
San Antonio Portland Cement Co.,
 
277 NLRB 309, 311 
(1985).  Board law is equally well settled that, when an e
m-

vent the ba
r-

y-
ing a free period of a year after certification to establish a ba
r-
gaining relationship, it is entitled to resume its free period after 
the termination of the litigation involving the 

labor practices.  
Mar
-
Jac Poultry Co
.
, 
136 NLRB 785 (1962).  
In these circumstances, to assure a period of good
-
faith ba
r-
gai
n
ing, the measures, required by the Board, include an exte
n-
sion of the certification year for some time period.  
B
ryant & 
                                        
        
 
127
 
Quite obviously, Respondent will be unable to rescind its unla
w-
ful change in the shift hours 
during the Memorial Day weekend in 
2000.
 
                                                 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
454
 
Stratton Business Institute,
 
321 NLRB 1007, 1045 (1996).  
While in most cases, this extension is for 
1
 
year (
i
d;
 
Dominguez 
Valley Hospital,
 
supra; 
Cellar Restaurant,
 
262 NLRB 796 
(1982)), the Board has also extended the certification year for 
less 


Valley Inventory Services, 
295 NLRB 
1161 (1989); 
San Antonio Portland Cement Co., 
supra 
at 309; 
G. J. Aigner Co., 
257 NLRB 669 (1981).  Herein, while it is 
true that more th
an 
7
 
months elapsed before the parties resumed 
collective bargaining in January 2001 and that the delay was, in 

e-
dent to a continuation of bargaining and by the delay resulting 
f
rom
 
its unlawful, de
linquent appointment of a substitute lead 
negotiator, it is also true that the Union delayed 
2
 
months in 
submitting a draft contract proposal to Respondent and that, 
inexplicably, another 
3
-
1/2
 
months elapsed before the Union 
submitted an uncomplicated and
 
generic proposal on wages and 
pension plan contributions to Respondent.  In these circu
m-

x-
tended for a reasonable period, not exceeding 10 months, after 
all the unfair labor practices herein have
 
been remedied.
 
[Recommended Order omitted from publication.]
 
 
 
